Exhibit 10.1

 

 

 

ACCURAY INCORPORATED

 

and

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.

 

as Trustee

 

--------------------------------------------------------------------------------

 

INDENTURE

 

Dated as of August 1, 2011

 

--------------------------------------------------------------------------------

 

3.75% CONVERTIBLE SENIOR NOTES DUE 2016

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

I.

DEFINITIONS AND INCORPORATION BY REFERENCE

1

 

 

 

 

1.01 Definitions

1

 

1.02 Other Definitions

8

 

1.03 Incorporation by Reference of Trust Indenture Act

9

 

1.04 Rules of Construction

10

 

 

 

II.

THE SECURITIES

11

 

 

 

 

2.01 Form and Dating

11

 

2.02 Execution and Authentication

11

 

2.03 Registrar, Paying Agent, Bid Solicitation Agent and Conversion Agent

12

 

2.04 Paying Agent to Hold Money in Trust

13

 

2.05 Holder Lists

13

 

2.06 Transfer and Exchange

13

 

2.07 Replacement Securities

14

 

2.08 Outstanding Securities

14

 

2.09 Securities Held by the Company or an Affiliate

15

 

2.10 Temporary Securities

15

 

2.11 Cancellation

15

 

2.12 Defaulted Interest

16

 

2.13 CUSIP Numbers

16

 

2.14 Deposit of Moneys

16

 

2.15 Book-Entry Provisions for Global Securities

17

 

2.16 Special Transfer Provisions

18

 

2.17 Restrictive Legends

19

 

2.18 Ranking

20

 

 

 

III.

REDEMPTION AND REPURCHASE

20

 

 

 

 

3.01 Optional Redemption

20

 

3.02 Notice of Optional Redemption; Selection of Securities

20

 

3.03 Payment of Securities Called for Redemption

22

 

3.04 Restrictions on Redemption

22

 

3.05 Repurchase at Option of Holder Upon a Fundamental Change

22

 

 

 

IV.

COVENANTS

27

 

 

 

 

4.01 Payment of Securities

27

 

4.02 Maintenance of Office or Agency

27

 

4.03 Rule 144A Information and Annual Reports

28

 

4.04 Compliance Certificate

29

 

4.05 Stay, Extension and Usury Laws

29

 

i

--------------------------------------------------------------------------------


 

 

4.06 Corporate Existence

29

 

4.07 Notice of Default

29

 

4.08 Further Instruments and Acts

29

 

4.09 Additional Interest

30

 

 

 

V.

SUCCESSORS

31

 

 

 

 

5.01 When Company May Merge, etc.

31

 

5.02 Successor Substituted

31

 

 

 

VI.

DEFAULTS AND REMEDIES

32

 

 

 

 

6.01 Events of Default

32

 

6.02 Acceleration

34

 

6.03 Other Remedies

35

 

6.04 Waiver of Past Defaults

35

 

6.05 Control by Majority

36

 

6.06 Limitation on Suits

36

 

6.07 Rights of Holders to Receive Payment and to Convert Securities

36

 

6.08 Collection Suit by Trustee

37

 

6.09 Trustee May File Proofs of Claim

37

 

6.10 Priorities

37

 

6.11 Undertaking for Costs

38

 

 

 

VII.

TRUSTEE

38

 

 

 

 

7.01 Duties of Trustee

38

 

7.02 Rights of Trustee

39

 

7.03 Individual Rights of Trustee

40

 

7.04 Trustee’s Disclaimer

41

 

7.05 Notice of Defaults

41

 

7.06 Reports by Trustee to Holders

41

 

7.07 Compensation and Indemnity

41

 

7.08 Replacement of Trustee

42

 

7.09 Successor Trustee by Merger, etc.

43

 

7.10 Eligibility; Disqualification

43

 

7.11 Preferential Collection of Claims Against Company

43

 

 

 

VIII.

DISCHARGE OF INDENTURE

43

 

 

 

 

8.01 Termination of the Obligations of the Company

43

 

8.02 Application of Trust Money

44

 

8.03 Repayment to Company

44

 

8.04 Reinstatement

44

 

 

 

IX.

AMENDMENTS

45

 

 

 

 

9.01 Without Consent of Holders

45

 

ii

--------------------------------------------------------------------------------


 

 

9.02 With Consent of Holders

46

 

9.03 Revocation and Effect of Consents

47

 

9.04 Notation on or Exchange of Securities

47

 

9.05 Trustee Protected

48

 

9.06 Effect of Supplemental Indentures

48

 

 

 

X.

CONVERSION

48

 

 

 

 

10.01 Conversion Privilege

48

 

10.02 Conversion Procedure and Payment Upon Conversion

51

 

10.03 Cash in lieu of Fractional Shares

56

 

10.04 Taxes on Conversion

56

 

10.05 Company to Provide Common Stock

56

 

10.06 Adjustment of Conversion Rate

56

 

10.07 No Adjustment

65

 

10.08 Other Adjustments

66

 

10.09 Adjustments for Tax Purposes

66

 

10.10 Notice of Adjustment

66

 

10.11 Notice of Certain Transactions

67

 

10.12 Effect of Reclassifications, Consolidations, Mergers, Binding Share
Exchanges or Sales on Conversion Privilege

67

 

10.13 Conversion Agent and Trustee’s Disclaimer

69

 

10.14 Rights Distributions Pursuant to Shareholders’ Rights Plans

69

 

10.15 Increased Conversion Rate Applicable to Certain Securities Surrendered in
Connection With Make-Whole Fundamental Changes

69

 

 

 

XI.

CONCERNING THE HOLDERS

72

 

 

 

 

11.01 Action by Holders

72

 

11.02 Proof of Execution by Holders

73

 

11.03 Persons Deemed Absolute Owners

73

 

 

 

XII.

HOLDERS’ MEETINGS.

73

 

 

 

 

12.01 Purpose of Meetings

73

 

12.02 Call of Meetings by Trustee

74

 

12.03 Call of Meetings by Company or Holders

74

 

12.04 Qualifications for Voting

74

 

12.05 Regulations

74

 

12.06 Voting

75

 

12.07 No Delay of Rights by Meeting

75

 

 

 

XIII.

MISCELLANEOUS

76

 

 

 

 

13.01 Notices

76

 

13.02 Certificate and Opinion as to Conditions Precedent

77

 

13.03 Statements Required in Certificate or Opinion

77

 

13.04 Communication by Holders with Other Holders

78

 

iii

--------------------------------------------------------------------------------


 

 

13.05 Rules by Trustee and Agents

78

 

13.06 Legal Holidays

78

 

13.07 Duplicate Originals

78

 

13.08 Governing Law

78

 

13.09 No Adverse Interpretation of Other Agreements

79

 

13.10 Successors

79

 

13.11 Separability

79

 

13.12 Table of Contents, Headings, etc.

79

 

13.13 Calculations in Respect of the Securities; Adjustment of Prices

79

 

13.14 No Personal Liability of Directors, Officers, Employees or Shareholders

80

 

13.15 Force Majeure

80

 

Exhibit A

-

Form of Global Security

 

 

 

Exhibit B-1A

-

Form of Private Placement Legend (Securities)

 

 

 

Exhibit B-1B

-

Form of Private Placement Legend (Common Stock)

 

 

 

Exhibit B-2

-

Form of Legend for Global Security

 

 

 

Exhibit C

-

Form of Notice of Transfer Pursuant to Registration Statement

 

iv

--------------------------------------------------------------------------------


 

INDENTURE, dated as of August 1, 2011, between Accuray Incorporated, a Delaware
corporation (the “Company”), and The Bank of New York Mellon Trust Company,
N.A., a national banking association organized under the laws of the United
States, as trustee (the “Trustee”).

 

Each party agrees as follows for the benefit of the other party and for the
equal and ratable benefit of the Holders of the Company’s 3.75% Convertible
Senior Notes due 2016 (the “Securities”).

 

I.              DEFINITIONS AND INCORPORATION BY REFERENCE

 

1.01        DEFINITIONS.

 

“Additional Interest” means all amounts, if any, payable pursuant to Sections
4.09(A), 4.09(B) and 6.02(B), as applicable.

 

“Affiliate” means, with respect to a specified Person, any Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For this purpose, “control” shall mean the
power to direct the management and policies of a Person through the ownership of
securities, by contract or otherwise.

 

“Asset Sale Make-Whole Fundamental Change” means a sale, transfer, lease,
conveyance or other disposition of all or substantially all of the consolidated
property or assets of the Company to any “person” or “group” (as those terms are
used in Sections 13(d) and 14(d) of the Exchange Act), including any group
acting for the purpose of acquiring, holding, voting or disposing of securities
within the meaning of Rule 13d-5(b)(1) under the Exchange Act (but excluding any
of the Company’s Subsidiaries), other than a sale, transfer, lease, conveyance
or other disposition that constitutes a Listed Stock Business Combination.

 

“Bid Solicitation Agent” means the Person appointed by the Company to solicit
bids for the Trading Price of the Securities in accordance with
Section 10.01(B)(ii).  The Company shall initially act as the Bid Solicitation
Agent.

 

“Board of Directors” means the board of directors of the Company or any
committee thereof duly authorized to act for it hereunder.

 

“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the Company to have been duly adopted by the Board of
Directors and to be in full force and effect on the date of such certification,
and delivered to the Trustee.

 

“Capital Stock” of any Person means any and all shares, interests,
participations or other equivalents (however designated) of capital stock of
such Person and all warrants or options to acquire such capital stock.

 

“Cash Settlement Averaging Period” means, (i) subject to clause (ii) below, with
respect to any Conversion Date occurring on or after the thirty-second (32nd)
Business Day immediately preceding the Maturity Date, the thirty (30)
consecutive Trading Day period

 

1

--------------------------------------------------------------------------------


 

beginning on, and including, the thirty-second (32nd) Business Day immediately
preceding the Maturity Date; (ii) with respect to any Conversion Date occurring
on or after the date of the Company’s issuance of a Redemption Notice with
respect to the Securities pursuant to Section 3.02 and prior to the relevant
Redemption Date, the thirty (30) consecutive Trading Day period beginning on,
and including, the thirty-second (32nd) Business Day immediately preceding such
Redemption Date; or (iii) in all other cases, the thirty (30) consecutive
Trading Day period beginning on, and including, the third (3rd) Business Day
immediately following the relevant Conversion Date.

 

“Change in Control” shall be deemed to have occurred at such time as:

 

(a)        any “person” or “group” (as those terms are used in Sections
13(d) and 14(d) of the Exchange Act) is or becomes the “beneficial owner” (as
that term is used in Rule 13d-3 under the Exchange Act), directly or indirectly,
of fifty percent (50%) or more of the Company’s Voting Stock;

 

(b)        (i) the Company consolidates with, or merges with or into, another
Person or any Person consolidates with, or merges with or into, the Company or
(ii) there occurs a sale, transfer, lease, conveyance or other disposition of
all or substantially all of the consolidated property or assets of the Company
to any “person” or “group” (as those terms are used in Sections 13(d) and
14(d) of the Exchange Act), including any group acting for the purpose of
acquiring, holding, voting or disposing of securities within the meaning of
Rule 13d-5(b)(1) under the Exchange Act (but excluding any of the Company’s
Subsidiaries), unless:

 

(1)       in the case of a transaction described in subclause (i) or subclause
(ii) in clause (b) above, both of the following conditions are satisfied: 
(x) at least ninety percent (90%) of the consideration (other than cash payments
for fractional shares or pursuant to statutory appraisal rights) in such
consolidation, merger, sale, transfer, lease, conveyance or other disposition
consists of common stock and any associated rights listed and traded on The New
York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market
(or any of their respective successors) (or which will be so listed and traded
when issued or exchanged in connection with such consolidation, merger, sale,
transfer, lease, conveyance or other disposition); and (y) as a result of such
consolidation, merger, sale, transfer, lease, conveyance or other disposition,
the Securities become convertible into solely such consideration (subject to the
Company’s right to pay cash in respect of all or a portion of its conversion
obligation as described in Section 10.02(A)) (such a consolidation, merger,
sale, transfer, lease, conveyance or other disposition that satisfies the
conditions set forth in this clause (b)(1), a “Listed Stock Business
Combination”); or

 

(2)       in the case of a transaction described in subclause (i) in clause
(b) above, the Persons that “beneficially owned” (as that term is

 

2

--------------------------------------------------------------------------------


 

used in Rule 13d-3 under the Exchange Act), directly or indirectly, the shares
of the Company’s Voting Stock immediately prior to such consolidation or merger,
“beneficially own,” directly or indirectly, immediately after such consolidation
or merger, shares of the surviving or continuing corporation’s Voting Stock
representing at least a majority of the total outstanding voting power of all
outstanding classes of Voting Stock of the surviving or continuing corporation
in substantially the same proportion as such ownership immediately prior to such
consolidation or merger; or

 

(c)            the Company is liquidated or dissolved or holders of the
Company’s Capital Stock approve any plan or proposal for the liquidation or
dissolution of the Company.

 

“close of business” means 5:00 p.m., New York City time.

 

“Closing Sale Price” on any date means the per share price of the Common Stock
on such date, determined (i) on the basis of the closing per share sale price
(or if no closing per share sale price is reported, the average of the bid and
ask prices or, if more than one in either case, the average of the average bid
and the average ask prices) on such date on the principal U.S. national or
regional securities exchange on which shares of Common Stock are listed; or
(ii) if shares of Common Stock are not listed on a U.S. national or regional
securities exchange, as reported by OTC Markets Group Inc. or a similar
organization; provided, however, that in the absence of any such report or
quotation, the “Closing Sale Price” shall be the price determined by a
nationally recognized independent investment banking firm retained by the
Company (which may be the Initial Purchaser or an affiliate thereof) for such
purpose as most accurately reflecting the per share price that a fully informed
buyer, acting on his own accord, would pay to a fully informed seller, acting on
his own accord, in an arms-length transaction, for a share of Common Stock.

 

“Common Stock” means the common stock, par value $0.001 per share, of the
Company at the date of this Indenture, subject to Section 10.12.

 

“Common Stock Change Make-Whole Fundamental Change” means any transaction or
series of related transactions (other than a consolidation or merger that
constitutes a Listed Stock Business Combination), in connection with which
(whether by means of an exchange offer, liquidation, tender offer,
consolidation, merger, combination, reclassification, recapitalization, asset
sale, lease of assets or otherwise) the Common Stock is exchanged for, converted
into, acquired for or constitutes solely the right to receive other securities,
other property, assets or cash.

 

“Company” means the party named as such in the recitals above until a successor
replaces it pursuant to the applicable provision hereof and thereafter means the
successor.  The foregoing sentence shall likewise apply to any such successor or
subsequent successor.

 

“Company Order” means a written request or order signed on behalf of the Company
by its Chairman of the Board, its Chief Executive Officer, its President, its
Chief Operating Officer,

 

3

--------------------------------------------------------------------------------


 

its Chief Financial Officer or any Vice President and its Treasurer or an
Assistant Treasurer or its Secretary or an Assistant Secretary, and delivered to
the Trustee.

 

“Conversion Date” with respect to a Security means the date on which a Holder
satisfies all the requirements for such conversion specified in the first
paragraph of Section 10.02(A).

 

“Conversion Notice” means a “Conversion Notice” in the form attached as
Attachment 2 to the form of Security attached hereto as Exhibit A.

 

“Conversion Price” means, as of any date of determination, the dollar amount
derived by dividing one thousand dollars ($1,000) by the Conversion Rate in
effect on such date.

 

“Conversion Rate” shall initially be 105.5548 shares of Common Stock per $1,000
principal amount of Securities, subject to adjustment as provided in Article X.

 

“Conversion Trigger Price” means, as of any date of determination, the dollar
amount derived by multiplying the Conversion Price in effect on such date by
130%.

 

“Conversion Value” per $1,000 principal amount of Securities on each Trading Day
in the Security Measurement Period is the product of the Closing Sale Price per
share of the Common Stock on that Trading Day and the Conversion Rate in effect
on that Trading Day.

 

“Corporate Trust Office of the Trustee” means the principal office of the
Trustee at which at any time its corporate trust business shall be administered,
which office as of the date hereof is located at 700 S. Flower Street,
Suite 500, Los Angeles, CA 90017, Attention: Corporate Unit, or such other
address as the Trustee may designate from time to time by notice to the Holders
and the Company, or the principal corporate trust office of any successor
Trustee (or such other address as such successor Trustee may designate from time
to time by notice to the Holders and the Company).

 

“Daily Conversion Value” means, for each of the thirty (30) consecutive Trading
Days in the Cash Settlement Averaging Period, one thirtieth (1/30th) of the
product of (i) the applicable Conversion Rate and (ii) the Volume-Weighted
Average Price of the Common Stock on such Trading Day.

 

“Daily Settlement Amount” for each of the thirty (30) consecutive Trading Days
in the Cash Settlement Averaging Period, shall consist of (x) cash equal to the
lesser of (i) the Specified Cash Amount, divided by thirty (30) (such quotient
being referred to as the “Daily Measurement Value”) and (ii) the Daily
Conversion Value for such Trading Day; and (y) to the extent the Daily
Conversion Value exceeds the Daily Measurement Value, a number of shares of
Common Stock equal to (i) the difference between the Daily Conversion Value and
the Daily Measurement Value, divided by (ii) the Volume-Weighted Average Price
of the Common Stock on such Trading Day.

 

“Default” means any event which is, or after notice or passage of time or both
would be, an Event of Default.

 

4

--------------------------------------------------------------------------------


 

“Depositary” means The Depository Trust Company, its nominees and successors.

 

“Effective Date” means the first date on which the shares of the Common Stock
trade on the applicable exchange or in the applicable market, respectively,
reflecting the transaction.

 

“Ex-Date” means the first date on which the Common Stock trades on the
applicable exchange or in the applicable market, regular way, without the right
to receive the issuance, dividend or distribution in question from the Company
or, if applicable, from the seller of the Common Stock on such exchange or
market (in the form of due bills or otherwise) as determined by such exchange or
market.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

 

“Fundamental Change” shall be deemed to occur upon the occurrence of either a
Change in Control or a Termination of Trading.

 

“Holder” means a Person in whose name a Security is registered on the
Registrar’s books.

 

“Indenture” means this Indenture as amended or supplemented from time to time.

 

“Initial Purchaser” means UBS Securities LLC.

 

“Interest Payment Date” means February 1 and August 1 of each year, beginning on
February 1, 2012.

 

“Issue Date” means August 1, 2011.

 

“Make-Whole Fundamental Change” means an Asset Sale Make-Whole Fundamental
Change or a Common Stock Change Make-Whole Fundamental Change.

 

“Market Disruption Event” means (i) a failure by the primary United States
national or regional securities exchange or market on which shares of Common
Stock or the relevant securities are listed or admitted to trading to open for
trading during its regular trading session or (ii) the occurrence or existence
prior to 1:00 p.m., New York City time, on any Scheduled Trading Day for shares
of Common Stock or the relevant securities for more than one half-hour period in
the aggregate during regular trading hours of any suspension or limitation
imposed on trading (by reason of movements in price exceeding limits permitted
by the relevant stock exchange or otherwise) in shares of Common Stock (or the
relevant securities) or in any options contracts or future contracts relating to
shares of Common Stock (or the relevant securities).

 

“Maturity Date” means August 1, 2016.

 

“Offering Memorandum” means the preliminary offering memorandum of the Company
relating to the offering and sale of the Securities, dated July 26, 2011,
relating to the Securities.

 

5

--------------------------------------------------------------------------------


 

“Officer” means the Chairman of the Board, the Chief Executive Officer, the
President, the Chief Operating Officer, the Chief Financial Officer, any
Executive Vice President, and Senior Vice President, the Treasurer, any
Assistant Treasurer, the Secretary or any Assistant Secretary of the Company.

 

“Officer’s Certificate” means a certificate signed by one Officer of the
Company.

 

“Opinion of Counsel” means a written opinion from legal counsel who may be an
employee of or counsel for the Company, or other counsel reasonably acceptable
to the Trustee.

 

“open of business” means 9:00 a.m., New York City time.

 

“Option” means the Initial Purchaser’s option to acquire up to $15,000,000
aggregate principal amount of additional Securities (“Option Securities”) as
provided for in the Purchase Agreement.

 

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization or government or other agency or political subdivision thereof.

 

“Purchase Agreement” means the Purchase Agreement dated July 26, 2011 between
the Company and the Initial Purchaser.

 

“Purchase Notice” means a “Purchase Notice” in the form attached as Attachment 3
to the form of Security attached hereto as Exhibit A.

 

“record date” means, unless the context requires otherwise, with respect to any
dividend, distribution or other transaction or event in which the holders of
Common Stock have the right to receive any cash, securities or other property or
in which Common Stock is exchanged for or converted into any combination of
cash, securities or other property, the date fixed for determination of holders
of Common Stock entitled to receive such cash, securities or other property
(whether such date is fixed by the Board of Directors or by statute, contract or
otherwise).

 

“Record Date” for interest payable in respect of any Security on any Interest
Payment Date means the January 15 or July 15 (whether or not a Business Day), as
the case may be, immediately preceding such Interest Payment Date.

 

“Responsible Officer” means, when used with respect to the Trustee, any officer
within the corporate trust department of the Trustee, including any vice
president, assistant vice president, assistant secretary, assistant treasurer,
trust officer or any other officer of the Trustee who customarily performs
functions similar to those performed by the Persons who at the time shall be
such officers, respectively, or to whom any corporate trust matter is referred
because of such Person’s knowledge of and familiarity with the particular
subject and who shall have direct responsibility for the administration of this
Indenture.

 

“Restricted Security” means a Security that constitutes a “restricted security”
within the meaning of Rule 144(a)(3) under the Securities Act; provided,
however, that the Trustee shall be

 

6

--------------------------------------------------------------------------------


 

entitled to request, and conclusively rely on, an Opinion of Counsel with
respect to whether any Security constitutes a Restricted Security.

 

“Rule 144A” means Rule 144A under the Securities Act.

 

“Scheduled Trading Day” means, with respect to shares of Common Stock or any
other security, a day that is scheduled to be a Trading Day on the primary
United States national securities exchange or market on which shares of Common
Stock or the relevant securities are listed or admitted for trading. If shares
of Common Stock or the relevant securities are not so listed or admitted for
trading, “Scheduled Trading Day” means any Business Day.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

 

“Securities Agent” means any Registrar, Paying Agent, Bid Solicitation Agent,
Conversion Agent or co-registrar or co-agent.

 

“Significant Subsidiary” with respect to any Person means any “subsidiary” (as
defined in Rule 1-02(x) of Regulation S-X under the Exchange Act) of such Person
that constitutes a “significant subsidiary” within the meaning of
Rule 1-02(w) of Regulation S-X under the Exchange Act.

 

“Subsidiary” means (i) a corporation a majority of whose Capital Stock with
voting power, under ordinary circumstances, to elect directors is at the time,
directly or indirectly, owned by the Company, by one or more subsidiaries of the
Company or by the Company and one or more of its subsidiaries or (ii) any other
Person (other than a corporation) in which the Company, one or more of its
subsidiaries, or the Company and one or more of its subsidiaries, directly or
indirectly, at the date of determination thereof, own at least a majority
ownership interest.

 

“Termination of Trading” shall be deemed to occur if shares of Common Stock (or
other common stock into which the Securities are then convertible (subject to
the Company’s right to pay cash in respect of all or a portion of its conversion
obligation as described in Section 10.02(A))) are not listed for trading on The
New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global
Market (or any of their respective successors).

 

“TIA” means the Trust Indenture Act of 1939 (15 U.S. Code §§ 77aaa-77bbbb) as
amended and in effect from time to time.

 

“Trading Day” means, with respect to shares of Common Stock or any other
security, a day during which (i) trading in shares of Common Stock or such other
security generally occurs, and (ii) a Market Disruption Event has not occurred;
provided that if shares of Common Stock or such other security is not listed for
trading or quotation on or by any exchange, bureau or other organization,
“Trading Day” shall mean any Business Day.

 

7

--------------------------------------------------------------------------------


 

“Trading Price” of the Securities on any Trading Day means the average of the
secondary market bid quotations obtained by the Bid Solicitation Agent for $2.0
million principal amount of Securities at approximately 3:30 p.m., New York City
time, on such Trading Day from three independent nationally recognized
securities dealers the Company selects (which may include the Initial Purchaser
or an affiliate thereof); provided that if the Bid Solicitation Agent can
reasonably obtain only two such bids, then the average of such two bids shall
instead be used, and if the Bid Solicitation Agent can reasonably obtain only
one such bid, then such single bid shall be used; and provided, further, that
if, on any Trading Day, the Bid Solicitation Agent cannot reasonably obtain at
least one bid for $2.0 million principal amount of the Securities from an
independent nationally recognized securities dealer, then the Trading Price per
$1,000 principal amount of Securities shall be deemed to be equal to 98% of the
Conversion Value on such Trading Day.   If (i) the Company is not acting as Bid
Solicitation Agent and it does not instruct the Bid Solicitation Agent to obtain
bids when required pursuant to Section 10.01(B)(ii), or if the Company gives
such instruction to the Bid Solicitation Agent and the Bid Solicitation Agent
fails to make such determination, or (ii) the Company is acting as Bid
Solicitation Agent and the Company fails to determine the Trading Price when
required pursuant to Section 10.01(B)(ii), then, in each case, the “Trading
Price” per $1,000 principal amount of Securities shall be deemed to be equal to
98% of the Conversion Value of the Securities on each Trading Day of such
failure.

 

“Trustee” means the party named as such in this Indenture until a successor
replaces it in accordance with the provisions hereof and thereafter means the
successor.  The foregoing sentence shall likewise apply to any such successor or
subsequent trustee.

 

“Volume-Weighted Average Price” per share of Common Stock on any Trading Day
means such price as displayed on Bloomberg (or any successor service)
page ARAY.UQ <equity> AQR in respect of the period from 9:30 a.m. to 4:00 p.m.,
New York City time, on such Trading Day, or, if such price is not available, the
“Volume-Weighted Average Price” means the market value per share of Common Stock
on such Trading Day as determined by a nationally recognized investment banking
firm (which may be the Initial Purchaser or an affiliate thereof) retained for
this purpose by the Company.

 

“Voting Stock” of any Person means the total outstanding voting power of all
classes of Capital Stock of such Person entitled to vote generally in the
election of directors of such Person.

 

1.02        OTHER DEFINITIONS.

 

Term

 

Defined in Section

 

 

 

“Additional Interest Notice”

 

4.09(D)

“Additional Securities”

 

2.02

“Applicable Price”

 

10.15(D)

“Bankruptcy Law”

 

6.01

“Business Day”

 

13.06

“Clause A Distribution”

 

10.06(c)

“Clause B Distribution”

 

10.06(c)

“Clause C Distribution”

 

10.06(c)

 

8

--------------------------------------------------------------------------------


 

“Common Stock Private Placement Legend”

 

2.17

“Conversion Agent”

 

2.03

“Custodian”

 

6.01

“Daily Measurement Value”

 

1.01

“Distributed Property”

 

10.06(c)

“Event of Default”

 

6.01

“Full Physical Settlement”

 

10.02(C)

“Full Physical Settlement Election”

 

10.02(C)

“Fundamental Change Notice”

 

3.05(B)

“Fundamental Change Repurchase Date”

 

3.05(A)

“Fundamental Change Repurchase Price”

 

3.05(A)

“Fundamental Change Repurchase Right”

 

3.05(A)

“Global Security”

 

2.01

“Legal Holiday”

 

13.06

“Listed Stock Business Combination”

 

1.01

“Make-Whole Applicable Increase”

 

10.15(B)

“Make-Whole Conversion Period”

 

10.15(A)

“Maximum Conversion Rate”

 

10.15(B)

“Merger Event”

 

10.12

“Net Share Settlement”

 

10.02(B)

“Net Share Settlement Election”

 

10.02(B)

“Option Securities”

 

1.01

“Optional Redemption”

 

3.01

“Participants”

 

2.15(A)

“Paying Agent”

 

2.03

“Physical Securities”

 

2.01

“Redemption Date”

 

3.02(A)

“Redemption Notice”

 

3.02(A)

“Redemption Price”

 

3.01

“Reference Property”

 

10.12

“Registrar”

 

2.03

“Repurchase Upon Fundamental Change”

 

3.05(A)

“Resale Restriction Termination Date”

 

2.17

“Securities”

 

Preamble

“Security Measurement Period”

 

10.01(B)(ii)

“Security Private Placement Legend”

 

2.17

“Specified Cash Amount”

 

10.02(A)

“Spin-Off”

 

10.06(c)

“Trading Price Condition”

 

10.01(B)(ii)

“Trigger Event”

 

10.06(c)

 

1.03        INCORPORATION BY REFERENCE OF TRUST INDENTURE ACT

 

Whenever this Indenture refers to a provision of the TIA, the provision is
incorporated by reference in and made a part of this Indenture.

 

9

--------------------------------------------------------------------------------


 

The following TIA terms used in this Indenture have the following meanings:

 

“Commission” means the SEC;

“indenture securities” means the Securities;

“indenture security holder” means a Holder;

“indenture to be qualified” means this Indenture;

“indenture trustee” or “institutional trustee” means the Trustee; and

“obligor” on the indenture securities means the Company or any successor.

 

All other terms used in this Indenture that are defined by the TIA, defined by
the TIA by reference to another statute or defined by SEC rule under the TIA and
not otherwise defined herein have the meanings so assigned to them.

 

1.04        RULES OF CONSTRUCTION.

 

Unless the context otherwise requires:

 

(i)                 a term has the meaning assigned to it;

 

(ii)                an accounting term not otherwise defined has the meaning
assigned to it in accordance with U.S. generally accepted accounting principles
in effect from time to time;

 

(iii)               “or” is not exclusive;

 

(iv)               “including” means “including without limitation”;

 

(v)                words in the singular include the plural and in the plural
include the singular;

 

(vi)               provisions apply to successive events and transactions;

 

(vii)              the term “interest” means any interest payable under the
terms of the Securities, including Additional Interest, if any, payable pursuant
to Sections 4.09(A), 4.09(B) and 6.02(B), unless the context otherwise requires;

 

(viii)            the term “principal” means the principal of any Security
payable under the terms of such Securities, unless the context otherwise
requires;

 

(ix)               “herein,” “hereof” and other words of similar import refer to
this Indenture as a whole and not to any particular Article, Section or other
subdivision of this Indenture; and

 

(x)                references to currency shall mean the lawful currency of the
United States of America, unless the context requires otherwise.

 

10

--------------------------------------------------------------------------------


 

II.            THE SECURITIES

 

2.01        FORM AND DATING.

 

The Securities and the Trustee’s certificate of authentication shall be
substantially in the form set forth in Exhibit A, which is incorporated in and
forms a part of this Indenture.  The Securities may have notations, legends or
endorsements required by law, stock exchange rule or usage; provided that such
notations, legends or endorsements are in a form reasonably acceptable to the
Company.  Each Security shall be dated the date of its authentication.

 

Securities offered and sold in reliance on Rule 144A shall be issued initially
in the form of one or more Global Securities, substantially in the form set
forth in Exhibit A (each, a “Global Security”), deposited with the Trustee, as
custodian for the Depositary, registered in the name of the Depositary or a
nominee thereof, duly executed by the Company and authenticated by the Trustee
as hereinafter provided and bearing the legends set forth in Exhibits B-1A and
B-2.  The aggregate principal amount of each Global Security may from time to
time be increased or decreased by adjustments made on the records of the
Trustee, upon the occurrence of which the Trustee shall make a corresponding
adjustment on the “Schedule of Exchanges of Interests in the Global Security”
attached thereto, as hereinafter provided.

 

Securities issued in exchange for interests in a Global Security pursuant to
Section 2.15 may be issued in the form of permanent certificated Securities in
registered form in substantially the form set forth in Exhibit A (the “Physical
Securities”) and, if applicable, bearing any legends required by Section 2.17.

 

2.02        EXECUTION AND AUTHENTICATION.

 

One duly authorized Officer shall sign the Securities for the Company by manual
or facsimile signature.

 

A Security’s validity shall not be affected by the failure of an Officer whose
signature is on such Security to hold, at the time the Security is
authenticated, the same office at the Company.

 

A Security shall not be valid until duly authenticated by the manual signature
of the Trustee.  The signature shall be conclusive evidence that the Security
has been authenticated under this Indenture.

 

Upon a written order of the Company signed by one Officer of the Company, the
Trustee shall authenticate Securities for original issue in the aggregate
principal amount of $100,000,000 and such additional principal amount, if any,
as shall be determined pursuant to the next sentence of this Section 2.02.  Upon
receipt by the Trustee of an Officer’s Certificate stating that the Initial
Purchaser has elected to purchase from the Company a specified principal amount
of Option Securities, not to exceed $15,000,000, pursuant to the Option, the
Trustee shall authenticate and deliver such specified principal amount of Option
Securities to or upon the written order of the Company signed as provided in the
immediately preceding sentence.  Such Officer’s Certificate must be received by
the Trustee not later than the proposed date for delivering such Option
Securities. The aggregate principal amount of Securities outstanding at

 

11

--------------------------------------------------------------------------------


 

any time may not exceed $115,000,000, subject to the immediately succeeding
paragraph and except for Securities authenticated and delivered in lieu of
mutilated, lost, destroyed or stolen Securities pursuant to Section 2.07.

 

The Company may, without the consent of Holders of the Securities, increase the
aggregate principal amount of Securities by issuing additional Securities
(“Additional Securities”) in an unlimited aggregate principal amount in the
future on the same terms and conditions, except for any difference in the issue
price and interest accrued prior to the issue date of the Additional Securities,
and with the same CUSIP number as the Securities issued hereunder; provided that
if such Additional Securities are not fungible with the Securities issued
hereunder for U.S. federal income tax purposes, such Additional Securities will
have a separate CUSIP number.  The Securities initially issued hereunder and any
such Additional Securities shall rank equally and ratably and shall be treated
as a single series of debt securities for all purposes under this Indenture.

 

Upon (1) a written order of the Company signed by two (2) Officers or by an
Officer and an Assistant Treasurer of the Company, (2) Officer’s Certificate and
(3) Opinion of Counsel, the Trustee shall authenticate Securities not bearing
the Security Private Placement Legend to be issued to the transferees when sold
pursuant to an effective registration statement under the Securities Act as set
forth in Section 2.16(B).

 

The Trustee shall act as the initial authenticating agent.  Thereafter, the
Trustee may appoint an authenticating agent acceptable to the Company to
authenticate Securities.  An authenticating agent may authenticate Securities
whenever the Trustee may do so.  Each reference in this Indenture to
authentication by the Trustee includes authentication by such authenticating
agent.  An authenticating agent so appointed has the same rights as a Securities
Agent to deal with the Company and its Affiliates.

 

The Securities shall be issuable only in registered form without interest
coupons and only in denominations of $1,000 principal amount and any integral
multiple thereof.

 

2.03        REGISTRAR, PAYING AGENT, BID SOLICITATION AGENT AND CONVERSION
AGENT.

 

The Company shall maintain, or shall cause to be maintained, (i) an office or
agency located in the United States, where Securities may be presented for
registration of transfer or for exchange (“Registrar”), (ii) an office or agency
located in the United States, where Securities may be presented for payment
(“Paying Agent”) and (iii) an office or agency located in the United States,
where Securities may be presented for conversion (“Conversion Agent”).  The
Registrar shall keep a register of the Securities and of their transfer and
exchange.  The Company may appoint or change one or more co-registrars, one or
more additional paying agents and one or more additional conversion agents
without notice and may act in any such capacity on its own behalf.  The Company
may vary or terminate the appointment of the Paying Agent, Bid Solicitation
Agent, Registrar, Conversion Agent or Custodian, and may approve any change in
the office through which any Registrar or any Paying Agent or Conversion Agent
acts, so long as such office is located in the United States.  The term
“Registrar” includes any co-registrar; the term “Paying Agent” includes any
additional paying agent; and the term “Conversion Agent” includes any additional
conversion agent.

 

12

--------------------------------------------------------------------------------


 

The Company shall enter into an appropriate agency agreement with any Securities
Agent not a party to this Indenture.  Such agency agreement shall implement the
provisions of this Indenture that relate to such Securities Agent.  The Company
shall notify the Trustee of the name and address of any Securities Agent not a
party to this Indenture.  If the Company fails to maintain a Registrar, Paying
Agent or Conversion Agent, the Trustee shall act as such.

 

The Company initially appoints the Trustee as Paying Agent, Registrar,
Conversion Agent and Custodian.

 

2.04        PAYING AGENT TO HOLD MONEY IN TRUST.

 

Each Paying Agent shall hold in trust for the benefit of the Holders or the
Trustee all moneys held by the Paying Agent for the payment of the Securities,
and shall notify the Trustee of any Default by the Company in making any such
payment.  While any such Default continues, the Trustee may require a Paying
Agent to pay all money held by it to the Trustee.  The Company at any time may
require a Paying Agent to pay all money held by it to the Trustee and account
for any funds so paid by it.  Upon payment over to the Trustee, the Paying Agent
shall have no further liability for such money.  If the Company acts as Paying
Agent, it shall segregate and hold as a separate trust fund all money held by it
as Paying Agent.

 

2.05        HOLDER LISTS.

 

The Trustee shall preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of Holders.  If the
Trustee is not the Registrar, the Company shall furnish, or shall cause to be
furnished, to the Trustee before each Interest Payment Date and at such other
times as the Trustee may request in writing a list, in such form and as of such
date as the Trustee may reasonably require, of the names and addresses of
Holders appearing in the security register of the Registrar.

 

2.06        TRANSFER AND EXCHANGE.

 

Subject to Sections 2.15 and 2.16, where Securities are presented to the
Registrar with a request to register their transfer or to exchange them for an
equal principal amount of Securities of other authorized denominations, the
Registrar shall register the transfer or make the exchange if its requirements
for such transaction are met.  To permit registrations of transfer and
exchanges, the Trustee shall authenticate Securities at the Registrar’s request
or upon the Trustee’s receipt of a Company Order therefor.  The Company, the
Registrar or the Trustee, as the case may be, shall not be required to register
the transfer of or exchange any Security for which the Holder has delivered, and
not validly withdrawn, a Purchase Notice in accordance with this Indenture,
except (i) if the Company defaults in the payment of the Fundamental Change
Repurchase Price or (ii) with respect to the portion of Securities not being
repurchased.  In the event of any Optional Redemption in part, the Company shall
not be required to register the transfer of exchange of any Security so selected
for Optional Redemption, in whole or in part, except the unredeemed portion of
any Security being redeemed in part.

 

No service charge shall be made for any transfer, exchange or conversion of
Securities, but the Company may require payment of a sum sufficient to cover any
transfer tax or other similar governmental charge that may be imposed in
connection with any transfer, exchange or

 

13

--------------------------------------------------------------------------------


 

conversion of Securities, other than exchanges pursuant to Sections 2.07, 2.10,
3.05, 9.04 or 10.02, not involving any transfer.

 

2.07        REPLACEMENT SECURITIES.

 

If the Holder of a Security claims that the Security has been mutilated, lost,
destroyed or stolen, the Company shall issue and the Trustee shall authenticate,
at the Holder’s expense, a replacement Security upon surrender to the Trustee of
the mutilated Security, or upon delivery to the Trustee of evidence of the
mutilation, loss, destruction or theft of the Security satisfactory to the
Trustee and the Company.  In the case of a mutilated, lost, destroyed or stolen
Security, if required by the Trustee or the Company, indemnity (including in the
form of a bond) must be provided by the Holder that is reasonably satisfactory
to the Trustee and the Company to indemnify and hold harmless the Company, the
Trustee or any Securities Agent from any loss that any of them may suffer if
such Security is replaced.

 

In case any such mutilated, lost, destroyed or stolen Security has become due
and payable, the Company in its discretion may, instead of issuing a new
Security, pay the amounts due in respect of such Security as provided hereunder.

 

Every replacement Security is an additional obligation of the Company only as
provided in Section 2.08.

 

2.08        OUTSTANDING SECURITIES.

 

Securities outstanding at any time are all the Securities authenticated by the
Trustee except for those converted, those cancelled by it, those delivered to it
for cancellation and those described in this Section 2.08 as not outstanding. 
Except to the extent provided in Section 2.09, a Security does not cease to be
outstanding because the Company or one of its Subsidiaries or Affiliates holds
the Security.

 

If a Security is replaced pursuant to Section 2.07, it ceases to be outstanding
unless the Trustee receives proof satisfactory to it, or a court holds, that the
replaced Security is held by a protected purchaser.

 

If the Paying Agent (in the case of a Paying Agent other than the Company) holds
on a Fundamental Change Repurchase Date, Redemption Date or Maturity Date money
sufficient to pay the aggregate Fundamental Change Repurchase Price, Redemption
Price or principal amount (plus accrued and unpaid interest, if any) as the case
may be, with respect to all Securities to be repurchased, redeemed or paid on
such Fundamental Change Repurchase Date, Redemption Date or Maturity Date, as
the case may be, in each case, payable as herein provided on such Fundamental
Change Repurchase Date, Redemption Date or Maturity Date, then (unless there
shall be a Default in the payment of such aggregate Fundamental Change
Repurchase Price, Redemption Price or principal amount, or of such accrued and
unpaid interest), except as otherwise provided herein, then on and after such
date such Securities shall be deemed to be no longer outstanding, interest on
such Securities shall cease to accrue, and such Securities shall be deemed to be
paid whether or not such Securities are delivered to the Paying Agent. 
Thereafter, all rights of the Holders of such Securities shall terminate with
respect to such Securities, other than the right to receive the Fundamental
Change Repurchase Price, Redemption Price or

 

14

--------------------------------------------------------------------------------


 

principal amount, as the case may be, plus, if applicable, such accrued and
unpaid interest, in accordance with this Indenture.

 

If a Security is converted in accordance with Article X then, from and after the
time of such conversion on the Conversion Date, such Security shall cease to be
outstanding, and interest, if any, shall cease to accrue on such Security unless
there shall be a Default in the payment or delivery of the consideration payable
and/or deliverable hereunder upon such conversion (except that any such Security
will remain outstanding for the purpose of receiving any interest or other
amounts due following such conversion as set forth in this Indenture).

 

2.09        SECURITIES HELD BY THE COMPANY OR AN AFFILIATE.

 

In determining whether the Holders of the required aggregate principal amount of
Securities have concurred in any direction, waiver or consent, Securities owned
by the Company or any of its Subsidiaries or Affiliates shall be considered as
though not outstanding, except that, for the purposes of determining whether the
Trustee shall be protected in relying on any such direction, waiver or consent,
only Securities that a Responsible Officer of the Trustee actually knows are so
owned shall be so disregarded.  Securities so owned which have been pledged in
good faith may be considered to be outstanding for purposes of this Section 2.09
if the pledgee establishes, to the satisfaction of the Trustee, the pledgee’s
right so to concur with respect to such Securities and that the pledgee is not,
and is not acting at the direction or on behalf of, the Company, any other
obligor on the Securities, an Affiliate of the Company or an Affiliate of any
such other obligor.  In case of a dispute as to whether the pledgee has
established the foregoing, any decision by the Trustee taken upon the advice of
counsel shall provide full protection to the Trustee.  Upon request of the
Trustee, the Company shall furnish to the Trustee promptly an Officer’s
Certificate listing and identifying all Securities, if any, known by the Company
to be owned or held by or for the account of any of the above described Persons;
and, subject to Section 7.01 and Section 7.02, the Trustee shall be entitled to
accept such Officer’s Certificate as conclusive evidence of the facts therein
set forth and of the fact that all Securities not listed therein are outstanding
for the purpose of any such determination.

 

2.10        TEMPORARY SECURITIES.

 

Until definitive Securities are ready for delivery, the Company may prepare and
the Trustee shall, upon receipt of a Company Order therefor, authenticate
temporary Securities.  Temporary Securities shall be substantially in the form
of definitive Securities but may have variations that the Company considers
appropriate for temporary Securities.  Without unreasonable delay, the Company
shall prepare and the Trustee, upon receipt of a Company Order therefor, shall
authenticate definitive Securities in exchange for temporary Securities.  Until
so exchanged, each temporary Security shall in all respects be entitled to the
same benefits under this Indenture as definitive Securities, and such temporary
Security shall be exchangeable for definitive Securities in accordance with the
terms of this Indenture.

 

2.11        CANCELLATION.

 

The Company at any time may deliver Securities to the Trustee for cancellation. 
The Registrar, Paying Agent and Conversion Agent (if other than the Trustee)
shall forward to the

 

15

--------------------------------------------------------------------------------


 

Trustee any Securities surrendered to them by Holders for transfer, exchange,
redemption, payment or conversion.  Such Securities surrendered to the Trustee
for cancellation may not be reissued or resold, and the Trustee shall promptly
cancel all Securities surrendered for transfer, exchange, redemption, payment,
conversion or cancellation in accordance with its customary procedures.  The
Company may not issue new Securities to replace Securities that it has paid or
delivered to the Trustee for cancellation or that any Holder has converted
pursuant to Article X.  All cancelled Securities held by the Trustee shall be
disposed of in accordance with its customary procedure for the disposal of
cancelled securities, and certification of such disposal shall be delivered by
the Trustee to the Company, upon the Company’s written request,  unless the
Company shall, by a Company Order, direct that cancelled Securities be returned
to it.

 

2.12        DEFAULTED INTEREST.

 

If and to the extent the Company defaults in a payment of interest on the
Securities, the Company shall pay in cash the defaulted interest in any lawful
manner plus, to the extent not prohibited by applicable statute or case law,
interest on such defaulted interest at the rate provided in the Securities.  The
Company may pay the defaulted interest (plus interest on such defaulted
interest) to the Persons who are Holders on a subsequent special record date. 
The Company shall fix such special record date and payment date.  At least
fifteen (15) calendar days before the special record date, the Company shall
mail to Holders and to the Trustee, in the form of an Officer’s Certificate, a
notice that states the special record date, payment date and amount of interest
to be paid.  Upon the due payment in full, interest shall no longer accrue on
such defaulted interest pursuant to this Section 2.12.

 

2.13        CUSIP NUMBERS.

 

The Company in issuing the Securities may use one or more “CUSIP” numbers, and,
if so, the Trustee shall use the CUSIP numbers in notices as a convenience to
Holders; provided, however, that no representation is hereby deemed to be made
by the Trustee as to the correctness or accuracy of the CUSIP numbers printed on
the notice or on the Securities; and provided further that reliance may be
placed only on the other identification numbers printed on the Securities, and
the effectiveness of any such notice shall not be affected by any defect in, or
omission of, such CUSIP numbers.  The Company shall promptly notify the Trustee
of any change in the CUSIP numbers.

 

2.14        DEPOSIT OF MONEYS.

 

Prior to 11:00 A.M., New York City time, on each Interest Payment Date, the
Maturity Date, any Redemption Date or any Fundamental Change Repurchase Date,
the Company shall deposit with a Paying Agent (or, if the Company is acting as
its own Paying Agent, segregate and hold in trust in accordance with
Section 2.04) money, in funds immediately available on such date, sufficient to
make cash payments, if any, due on such Interest Payment Date, the Maturity
Date, such Redemption Date or such Fundamental Change Repurchase Date, as the
case may be, in a timely manner which permits the Paying Agent to remit payment
to the Holders on such Interest Payment Date, the Maturity Date, such Redemption
Date or such Fundamental Change Repurchase Date, as the case may be.

 

16

--------------------------------------------------------------------------------


 

If any Interest Payment Date, the Maturity Date, any Redemption Date or any
Fundamental Change Repurchase Date falls on a date that is not a Business Day,
the payment due on such Interest Payment Date, the Maturity Date, such
Redemption Date or such Fundamental Change Repurchase Date, as the case may be,
shall be postponed until the next succeeding Business Day, and no interest or
other amount shall accrue as a result of such postponement.

 

2.15        BOOK-ENTRY PROVISIONS FOR GLOBAL SECURITIES.

 

(A)          The Global Securities initially shall (i) be registered in the name
of the Depositary or the nominee of the Depositary, (ii) be delivered to the
Trustee as custodian for the Depositary and (iii) bear legends as set forth in
Section 2.17.

 

Members of, or participants in, the Depositary (“Participants”) shall have no
rights under this Indenture with respect to any Global Security held on their
behalf by the Depositary, or the Trustee as its custodian, or under the Global
Security, and the Depositary may be treated by the Company, the Trustee and any
agent of the Company or the Trustee as the absolute owner of the Global Security
for all purposes whatsoever.  Notwithstanding the foregoing, nothing herein
shall prevent the Company, the Trustee or any agent of the Company or the
Trustee from giving effect to any written certification, proxy or other
authorization furnished by the Depositary or impair, as between the Depositary
and Participants, the operation of customary practices governing the exercise of
the rights of a Holder of any Security.

 

(B)           Transfers of Global Securities shall be limited to transfers in
whole, but not in part, to the Depositary, its successors or their respective
nominees.  In addition, one or more Physical Securities shall be transferred to
beneficial owners, as identified by the Depositary, in exchange for their
beneficial interests in Global Securities only if (i) the Depositary notifies
the Company that the Depositary is unwilling or unable to continue as depositary
for any Global Security, or the Depositary ceases to be a “clearing agency”
registered under Section 17A of the Exchange Act, and, in either case, a
successor Depositary is not appointed by the Company within ninety (90) days of
such notice or cessation or (ii) an Event of Default has occurred and is
continuing and the Registrar has received a written request from the beneficial
owner of the relevant Securities to issue Physical Securities.

 

(C)           In connection with the transfer of a Global Security in its
entirety to beneficial owners pursuant to Section 2.15(B), such Global Security
shall be deemed to be surrendered to the Trustee for cancellation, and the
Company shall execute, and the Trustee shall upon written instructions from the
Company authenticate and deliver, to each beneficial owner identified by the
Depositary in exchange for its beneficial interest in such Global Security, an
equal aggregate principal amount of Physical Securities of authorized
denominations.

 

(D)          Any Physical Security delivered in exchange for an interest in a
Global Security that bears the Security Private Placement Legend pursuant to
Section 2.15(B) shall, except as otherwise provided by Section 2.16, bear the
Security Private Placement Legend.

 

17

--------------------------------------------------------------------------------


 

(E)           The Holder of any Global Security may grant proxies and otherwise
authorize any Person, including Participants and Persons that may hold interests
through Participants, to take any action which a Holder is entitled to take
under this Indenture or the Securities.

 

(F)           The Trustee shall have no obligation or duty to monitor, determine
or inquire as to compliance with any restrictions on the transfer of any
interest in any Securities imposed under this Indenture or under applicable law
(including any transfers between or among Participants or beneficial owners of
interests in any Global Security) other than to require delivery of such
certificates and other documentation or evidence as are expressly required by,
and to do so if and when expressly required by the terms of, this Indenture, and
to examine the same to determine substantial compliance as to form with the
express requirements hereof.

 

(G)           None of the Trustee, any Securities Agent or the Initial Purchaser
shall have any responsibility for any actions taken or not taken by the
Depositary.

 

2.16        SPECIAL TRANSFER PROVISIONS.

 

(A)          Notwithstanding any other provisions of this Indenture, but except
as provided in Section 2.15(B), a Global Security may not be transferred except
as a whole by the Depositary to a nominee of the Depositary or by a nominee of
the Depositary to the Depositary or another nominee of the Depositary or by the
Depositary or any such nominee to a successor Depositary or a nominee of such
successor Depositary.

 

(B)           Upon the transfer, exchange or replacement of Securities not
bearing the Security Private Placement Legend, the Registrar or co-registrar
shall deliver Securities that do not bear the Security Private Placement
Legend.  Upon the transfer, exchange or replacement of Securities bearing the
Security Private Placement Legend, the Registrar or co-registrar shall deliver
only Securities that bear the Security Private Placement Legend unless (i) the
requested transfer is after the Resale Restriction Termination Date, (ii) there
is delivered to the Trustee and the Company an opinion of counsel reasonably
satisfactory to the Company and addressed to the Company to the effect that
neither such legend nor the related restrictions on transfer are required in
order to maintain compliance with the provisions of the Securities Act or (iii)
such Security has been sold pursuant to an effective registration statement
under the Securities Act and the Holder selling such Securities has delivered to
the Registrar or co-registrar a notice in the form of Exhibit C hereto.  Upon
any sale or transfer of a beneficial interest in the Securities in connection
with which the Security Private Placement Legend will be removed in accordance
with this Indenture, the Trustee shall increase the principal amount of the
Global Security that does not constitute a Restricted Security by the principal
amount of such sale or transfer and likewise reduce the principal amount of the
Global Security that does constitute a Restricted Security.

 

(C)           By its acceptance of any Security or share of Common Stock bearing
the Security Private Placement Legend or the Common Stock Private Placement
Legend, as the case may be, each holder thereof acknowledges the restrictions on
transfer of such security set forth in this Indenture and in the Security
Private Placement Legend or Common Stock Private Placement Legend, as
applicable, and agrees that it shall transfer such security only as provided in
this Indenture and as permitted by applicable law.

 

18

--------------------------------------------------------------------------------


 

The Registrar shall retain copies of all letters, notices and other written
communications received pursuant to Section 2.15 or this Section 2.16.  The
Company shall have the right to inspect and make copies of all such letters,
notices or other written communications at any reasonable time upon the giving
of reasonable written notice to the Registrar.

 

(D)          Any Securities or shares of Common Stock issued upon the conversion
of Securities that are purchased or owned by the Company or any Affiliate
thereof may not be resold by the Company or such Affiliate unless registered
under the Securities Act or resold pursuant to an exemption from the
registration requirements of the Securities Act in a transaction that results in
such Securities or shares of Common Stock, as the case may be, no longer being
Restricted Securities.

 

(E)           The Company may, to the extent permitted by law, repurchase the
Securities in the open market or by tender offer at any price or by private
agreement without giving prior notice to Holders.  Securities surrendered to the
Trustee for cancellation may not be reissued or resold and shall be promptly
cancelled pursuant to Section 2.11.

 

2.17        RESTRICTIVE LEGENDS.

 

(A)          Each Global Security and Physical Security that constitutes a
Restricted Security shall bear the legend (the “Security Private Placement
Legend”) as set forth in Exhibit B-1A on the face thereof until the later of (i)
the date that is one year after the last date of original issuance of such
Securities, or such shorter period of time as permitted by Rule 144 under the
Securities Act or any successor provision thereto, and (ii) such later date, if
any, as may be required by applicable law (such date, the “Resale Restriction
Termination Date”).  Each certificate representing shares of Common Stock, if
any, issued upon conversion of any Security, shall, if such shares constitute
Restricted Securities, shall bear the legend (the “Common Stock Private
Placement Legend”) as set forth in Exhibit B-1B on the face thereof until the
Resale Restriction Termination Date.  In no event shall the Trustee or any
Securities Agent (if other than the Company) be responsible for determining or
charged with knowledge of the Resale Restriction Termination Date.  Upon request
to remove any Security Private Placement Legend, the Trustee and Registrar shall
receive and conclusively rely upon an Opinion of Counsel from the Company.  The
Company shall notify DTC of any such Resale Restriction Termination Date.

 

(B)           Each Global Security shall also bear the legend as set forth in
Exhibit B-2.

 

(C)           So long as and to the extent that any Securities are represented
by one or more Global Securities held by or on behalf of the Depositary only,
the Company may cause the removal of the Security Private Placement Legend from
such Securities at any time on or after the Resale Restriction Termination Date
by:

 

(i)              providing to the Trustee written notice stating that the Resale
Restriction Termination Date has occurred and instructing the Trustee to remove
the Security Private Placement Legend from such Securities;

 

(ii)             providing to the Holders of such Securities written notice that
the Security Private Placement Legends have been removed or deemed removed;

 

19

--------------------------------------------------------------------------------


 

(iii)            providing to the Trustee and the Depositary written notice to
change the CUSIP number for the Securities to the applicable unrestricted CUSIP
number; and

 

(iv)            complying with any applicable procedures for delegending in
accordance with Rule 144 under the Securities Act and applicable policies of the
SEC;

 

whereupon the Security Private Placement Legends shall be removed from any
Global Securities without any further action on the part of the Holders.

 

2.18        RANKING.

 

The indebtedness of the Company arising under or in connection with this
Indenture and every outstanding Security issued under this Indenture from time
to time constitutes and shall constitute a senior unsecured obligation of the
Company, ranking equally with other existing and future senior unsecured
indebtedness of the Company and ranking senior to any existing or future
indebtedness of the Company that is expressly subordinated to the Securities.

 

III.           REDEMPTION AND REPURCHASE

 

3.01        OPTIONAL REDEMPTION.

 

No sinking fund is provided for the Securities.  The Securities shall not be
redeemable by the Company prior to August 1, 2014.  On or after August 1, 2014
and prior to the Maturity Date, the Company may redeem (an “Optional
Redemption”) for cash all or a portion of the Securities if the Closing Sale
Price of the Common Stock exceeds 130% of the applicable Conversion Price of
such Securities for at least twenty (20) Trading Days during any consecutive
thirty (30) Trading Day period (including the last Trading Day of such period)
ending on the last Trading Day before the date on which the Company provides a
Redemption Notice as set forth in Section 3.02, at a redemption price equal to
100% of the principal amount of the Securities to be redeemed, plus accrued and
unpaid interest, if any, to, but excluding, the Redemption Date (the “Redemption
Price”) (unless the Redemption Date falls after a Record Date but on or prior to
the immediately succeeding Interest Payment Date, in which case interest accrued
to the Interest Payment Date will be paid to Holders of record of such
Securities on such Record Date, and the Redemption Price will be equal to 100%
of the principal amount of the Securities to be redeemed); provided that the
Company must make at least six semi-annual interest payments (including the
interest payments on February 1, 2012 and August 1, 2014) in the full amount
required hereunder before redeeming any Securities at its option.

 

3.02        NOTICE OF OPTIONAL REDEMPTION; SELECTION OF SECURITIES.

 

(A)          In case the Company exercises its right to redeem all or, as the
case may be, any part of the Securities pursuant to Section 3.01, it shall fix a
date for redemption (each, a “Redemption Date”) and it or, at its written
request, along with an Officer’s Certificate setting forth the notice
information in Section 3.02(C), received by the Trustee not less than sixty-five

 

20

--------------------------------------------------------------------------------


 

(65) calendar days prior to the Redemption Date (or such shorter period of time
as may be acceptable to the Trustee), the Trustee, in the name of and at the
expense of the Company, shall mail or cause to be mailed a notice of such
Optional Redemption (a “Redemption Notice”) not less than fifty-five (55) nor
more than seventy (70) calendar days prior to the Redemption Date to the
Trustee, the Paying Agent and each Holder so to be redeemed as a whole or in
part.  If such Securities to be redeemed are in the form of Global Securities,
the delivery of any Redemption Notice pursuant to this paragraph may be by
electronic transmission in order to comply with applicable procedures of the
Depositary.

 

(B)           The Redemption Notice, if mailed (or otherwise delivered) in the
manner herein provided, shall be conclusively presumed to have been duly given,
whether or not the Holder receives such notice.  In any case, failure to give
such Redemption Notice by mail (or otherwise) or any defect in the Redemption
Notice to the Holder of any Security designated for redemption as a whole or in
part shall not affect the validity of the proceedings for the redemption of any
other Security.

 

(C)           Each Redemption Notice shall specify:

 

(i)              the Redemption Date (which must be a Business Day);

 

(ii)             the Redemption Price;

 

(iii)            that on the Redemption Date, the Redemption Price will become
due and payable upon each such Security, and that interest thereon, if any,
shall cease to accrue on and after said date;

 

(iv)            that Holders may surrender their Securities for conversion at
any time prior to the close of business on the Business Day immediately
preceding the Redemption Date;

 

(v)             the procedures a converting Holder must follow to convert its
Securities and the settlement method and Specified Cash Amount, if applicable;

 

(vi)            the Conversion Rate;

 

(vii)           the CUSIP number or numbers, as the case may be, of the
Securities;

 

(viii)          in case any Security is to be redeemed in part only, the portion
of the principal amount thereof to be redeemed, and that on and after the
Redemption Date, upon surrender of such Security, a new Security in principal
amount equal to the unredeemed portion thereof shall be issued.

 

Any Redemption Notice shall be irrevocable.

 

(D)          If fewer than all of the outstanding Securities are to be redeemed,
the Trustee shall select the Securities or portions thereof of a Global Security
or the Physical Securities to be redeemed (in principal amounts of $1,000 or
multiples thereof) by lot, on a pro rata basis or by another method the Trustee
considers to be fair and appropriate (including methodology utilized

 

21

--------------------------------------------------------------------------------


 

by DTC).  If any Security selected for partial redemption is submitted for
conversion in part after such selection, the portion of the Security submitted
for conversion shall be deemed (so far as may be possible) to be the portion
selected for redemption.

 

3.03        PAYMENT OF SECURITIES CALLED FOR REDEMPTION.

 

(A)          If any Redemption Notice has been given in respect of the
Securities in accordance with Section 3.02, the Securities shall become due and
payable on the Redemption Date at the applicable Redemption Price.

 

(B)           Prior to the open of business on the Redemption Date, the Company
shall deposit with the Paying Agent (or, if the Company is acting as its own
Paying Agent, segregate and hold in trust in accordance with Section 2.04) an
amount of cash (in immediately available funds if deposited on the Redemption
Date), sufficient to pay the Redemption Price of all of the Securities to be
redeemed on such Redemption Date. Subject to receipt of funds by the Paying
Agent, payment for the Securities to be redeemed shall be made on the Redemption
Date for such Securities.

 

The Paying Agent shall, promptly after such payment and upon written demand by
the Company, return to the Company any funds in excess of the Redemption Price.

 

3.04        RESTRICTIONS ON REDEMPTION.

 

Notwithstanding anything herein to the contrary, except in the case of an
acceleration resulting from a Default by the Company in the payment of the
Redemption Price, there shall be no redemption of any Securities pursuant to
Sections 3.01, 3.02 and 3.03 on any date if, on such date, the principal amount
of the Securities shall have been accelerated in accordance with this Indenture
and such acceleration shall not have been rescinded on or prior to such date in
accordance with this Indenture.

 

3.05        REPURCHASE AT OPTION OF HOLDER UPON A FUNDAMENTAL CHANGE.

 

(A)          If a Fundamental Change occurs, each Holder of Securities shall
have the right (the “Fundamental Change Repurchase Right”), at such Holder’s
option, to require the Company to repurchase (a “Repurchase Upon Fundamental
Change”) all of such Holder’s Securities (or any portion thereof in integral
multiples of $1,000 in principal amount), on a date selected by the Company (the
“Fundamental Change Repurchase Date”), which shall be no later than thirty five
(35) days, nor earlier than twenty (20) days, after the date the Fundamental
Change Notice is mailed (or otherwise delivered) in accordance with Section
3.05(B), at a price, payable in cash, equal to one hundred percent (100%) of the
principal amount of the Securities (or portions thereof) to be so repurchased,
plus accrued and unpaid interest, if any, to, but excluding, the Fundamental
Change Repurchase Date (the “Fundamental Change Repurchase Price”), upon:

 

(i)              delivery to the Company (if it is acting as its own Paying
Agent), or to a Paying Agent designated by the Company for such purpose in the
Fundamental Change Notice, no later than the close of business on the Business
Day immediately preceding the Fundamental Change Repurchase Date, of a Purchase
Notice, in the

 

22

--------------------------------------------------------------------------------


 

form set forth in the Securities or any other form of written notice
substantially similar thereto, in each case, duly completed and signed, with
appropriate signature guarantee, stating:

 

(a)           the certificate numbers of the Securities that the Holder shall
deliver to be repurchased, if such Securities are Physical Securities;

 

(b)           the principal amount of Securities to be repurchased, which must
be $1,000 or an integral multiple thereof; and

 

(c)           that such principal amount of Securities are to be repurchased
pursuant to the terms and conditions specified in this Section 3.05; and

 

(ii)             delivery to the Company (if it is acting as its own Paying
Agent), or to a Paying Agent designated by the Company for such purpose in the
Fundamental Change Notice, at any time after the delivery of such Purchase
Notice, of such Securities (together with all necessary endorsements) with
respect to which the Fundamental Change Repurchase Right is being exercised;

 

provided, however, that if such Fundamental Change Repurchase Date is after a
Record Date for the payment of an installment of interest and on or before the
related Interest Payment Date, then the full amount of interest due on that
Interest Payment Date shall be payable on that Interest Payment Date to the
Holder of record of such Securities at the close of business on such Record Date
(without any surrender of such Securities by such Holder), and the Fundamental
Change Repurchase Price shall not include any accrued but unpaid interest.

 

If such Securities are in the form of Global Securities, the delivery of any
Securities, Purchase Notice, Fundamental Change Notice or notice of withdrawal
pursuant to the second immediately succeeding paragraph shall comply with
applicable procedures of the Depositary.

 

Upon delivery of any Physical Securities to the Company (if it is acting as its
own Paying Agent) or such Paying Agent, such Holder shall be entitled to
receive, upon request, from the Company or such Paying Agent, as the case may
be, a nontransferable receipt of deposit evidencing such delivery.

 

Notwithstanding anything herein to the contrary, any Holder that has delivered
the Purchase Notice contemplated by this Section 3.05(A) to the Company (if it
is acting as its own Paying Agent) or to a Paying Agent designated by the
Company for such purpose in the Fundamental Change Notice shall have the right
to withdraw such Purchase Notice by delivery, at any time prior to the close of
business on the Business Day immediately preceding the Fundamental Change
Repurchase Date (or, if there shall be a Default in the payment of the
Fundamental Change Repurchase, at any time during which such Default is
continuing), of a written notice of withdrawal to the Company (if acting as its
own Paying Agent) or the Paying Agent, which notice shall contain the
information specified in Section 3.05(B)(x).

 

The Paying Agent shall promptly notify the Company of the receipt by it of any
Purchase Notice or written notice of withdrawal thereof.

 

23

--------------------------------------------------------------------------------


 

(B)           Within ten (10) days after the occurrence of a Fundamental Change,
the Company shall mail, or cause to be mailed, to all Holders of the Securities
at their addresses shown in the register of the Registrar, and to beneficial
owners as required by applicable law, a notice (the “Fundamental Change Notice”)
of the occurrence of such Fundamental Change and the Fundamental Change
Repurchase Right arising as a result thereof.  The Company shall deliver a copy
of the Fundamental Change Notice to the Trustee and shall publicly release,
through a reputable national newswire service, such Fundamental Change Notice. 
Each Fundamental Change Notice shall state:

 

(i)                 the events causing the Fundamental Change;

 

(ii)                the date of the Fundamental Change;

 

(iii)               the Fundamental Change Repurchase Date;

 

(iv)               the last date on which a Holder may exercise the Fundamental
Change Repurchase Right, which shall be the Business Day immediately preceding
the Fundamental Change Repurchase Date;

 

(v)                the Fundamental Change Repurchase Price;

 

(vi)               the names and addresses of the Paying Agent and the
Conversion Agent;

 

(vii)              the procedures that a Holder must follow to exercise the
Fundamental Change Repurchase Right;

 

(viii)             that the Fundamental Change Repurchase Price for any Security
as to which a Purchase Notice has been given and not withdrawn shall be paid as
promptly as practicable, but in no event after the later of such Fundamental
Change Repurchase Date and the time of book-entry transfer or delivery of the
Security (together with all necessary endorsements); provided, however, that if
such Fundamental Change Repurchase Date is after a Record Date for the payment
of an installment of interest and on or before the related Interest Payment
Date, then the accrued and unpaid interest, if any, to, but excluding, such
Interest Payment Date shall be paid on such Interest Payment Date to the Holder
of record of such Security at the close of business on such Record Date (without
any surrender of such Securities by such Holder) and the Fundamental Change
Repurchase Price shall not include any accrued and unpaid interest;

 

(ix)                that, except as otherwise provided herein with respect to a
Fundamental Change Repurchase Date that is after a Record Date for the payment
of an installment of interest and on or before the related Interest Payment
Date, on and after such Fundamental Change Repurchase Date (unless there shall
be a Default in the payment of the Fundamental Change Repurchase Price),
interest on Securities subject to Repurchase Upon Fundamental Change shall cease
to accrue, and all rights of the Holders of such Securities shall terminate,
other than the right to receive, in accordance herewith, the Fundamental Change
Repurchase Price;

 

24

--------------------------------------------------------------------------------


 

(x)                that a Holder shall be entitled to withdraw its election in
the Purchase Notice prior to the close of business on the Business Day
immediately preceding the Fundamental Change Repurchase Date, by means of a
letter or telegram, telex or facsimile transmission (receipt of which is
confirmed and promptly followed by a letter) setting forth (I) the name of such
Holder, (II) a statement that such Holder is withdrawing its election to have
Securities purchased by the Company on such Fundamental Change Repurchase Date
pursuant to a Repurchase Upon Fundamental Change, (III) the certificate numbers
of such Securities to be so withdrawn, if such Securities are Physical
Securities, (IV) the principal amount of the Securities of such Holder to be so
withdrawn, which amount must be $1,000 or an integral multiple thereof and (V)
the principal amount, if any, of the Securities of such Holder that remain
subject to the Purchase Notice delivered by such Holder in accordance with this
Section 3.05, which amount must be $1,000 or an integral multiple thereof;
provided, however, that if there shall be a Default in the payment of the
Fundamental Change Repurchase Price, a Holder shall be entitled to withdraw its
election in the Purchase Notice at any time during which such Default is
continuing;

 

(xi)               the Conversion Rate and any adjustments to the Conversion
Rate that will result from such Fundamental Change;

 

(xii)              that Securities with respect to which a Purchase Notice is
given by a Holder may be converted pursuant to Article X, if otherwise
convertible, only if such Purchase Notice has been withdrawn in accordance with
this Section 3.05; and

 

(xiii)             the CUSIP number or numbers, as the case may be, of the
Securities.

 

At the Company’s request, upon prior notice reasonably acceptable to the
Trustee, the Trustee shall mail such Fundamental Change Notice in the Company’s
name and at the Company’s expense; provided, however, that the form and content
of such Fundamental Change Notice shall be prepared by the Company.

 

No failure of the Company to give a Fundamental Change Notice shall limit any
Holder’s right pursuant hereto to exercise a Fundamental Change Repurchase
Right.

 

(C)           Subject to the provisions of this Section 3.05, the Company shall
pay, or cause to be paid, the Fundamental Change Repurchase Price with respect
to each Security as to which the Fundamental Change Repurchase Right shall have
been exercised to the Holder thereof as promptly as practicable, but in no event
later than the later of the Fundamental Change Repurchase Date and the time of
book-entry transfer or when such Security is surrendered to the Paying Agent
(together with all necessary endorsements); provided, however, that if such
Fundamental Change Repurchase Date is after a Record Date for the payment of an
installment of interest and on or before the related Interest Payment Date, then
the accrued and unpaid interest, if any, to, but excluding, such Interest
Payment Date shall be paid on such Interest Payment Date to the Holder of record
of such Security at the close of business on such Record Date and the
Fundamental Change Repurchase Price shall not include any accrued and unpaid
interest.

 

25

--------------------------------------------------------------------------------


 

(D)          The Company shall, in accordance with Section 2.14, deposit with a
Paying Agent (or, if the Company is acting as its own Paying Agent, segregate
and hold in trust in accordance with Section 2.04) money, in funds immediately
available on the Fundamental Change Repurchase Date, sufficient to pay the
Fundamental Change Repurchase Price upon Repurchase Upon Fundamental Change for
all of the Securities that are to be repurchased by the Company on such
Fundamental Change Repurchase Date pursuant to a Repurchase Upon Fundamental
Change.  The Paying Agent shall return to the Company, as soon as practicable,
any money not required for that purpose.

 

(E)           Once the Fundamental Change Notice and the Purchase Notice have
been duly given in accordance with this Section 3.05, the Securities to be
repurchased pursuant to a Repurchase Upon Fundamental Change shall, on the
Fundamental Change Repurchase Date, become due and payable in accordance
herewith, and, on and after such date (unless there shall be a Default in the
payment of the Fundamental Change Repurchase Price), except as otherwise
provided herein with respect to a Fundamental Change Repurchase Date that is
after a Record Date for the payment of an installment of interest and on or
before the related Interest Payment Date, such Securities shall cease to bear
interest (whether or not book-entry transfer of the Securities has been made or
the Securities have been delivered to the Paying Agent), and all rights of the
relevant Holders of such Securities shall terminate, other than the right to
receive, in accordance herewith, such consideration and any other applicable
rights under those sections set forth in the proviso in Section 8.01.

 

(F)           Securities with respect to which a Purchase Notice has been duly
delivered in accordance with this Section 3.05 may be converted pursuant to
Article X, if otherwise convertible, only if such Purchase Notice has been
withdrawn in accordance with this Section 3.05.

 

(G)           If any Security shall not be paid upon book-entry transfer or
surrender thereof for Repurchase Upon Fundamental Change, the principal of, and
accrued and unpaid interest on, such Security shall, until paid, bear interest,
payable in cash, at the rate borne by such Security on the principal amount of
such Security, and such Security shall be convertible pursuant to Article X if
any Purchase Notice with respect to such Security is withdrawn pursuant to this
Section 3.05.

 

(H)          Any Security that is to be submitted for Repurchase Upon
Fundamental Change only in part shall be delivered pursuant to this Section 3.05
(with, if the Company or the Trustee so requires, due endorsement by, or a
written instrument of transfer in form satisfactory to the Company and the
Trustee duly executed by, the Holder thereof or its attorney duly authorized in
writing, with a medallion guarantee), and the Company shall promptly execute,
and the Trustee shall promptly authenticate and make available for delivery to
the Holder of such Security without service charge, a new Security or
Securities, of any authorized denomination as requested by such Holder, of the
same tenor and in aggregate principal amount equal to the portion of such
Security not duly submitted for Repurchase Upon Fundamental Change.

 

(I)            Notwithstanding anything herein to the contrary, except in the
case of an acceleration resulting from a Default by the Company in the payment
of the Fundamental Change Repurchase Price, there shall be no purchase of any
Securities pursuant to this Section

 

26

--------------------------------------------------------------------------------


 

3.05 on any date if, on such date, the principal amount of the Securities shall
have been accelerated in accordance with this Indenture and such acceleration
shall not have been rescinded on or prior to such date in accordance with this
Indenture.  The Paying Agent shall promptly return to the respective Holders
thereof any Securities held by it during the continuance of such an
acceleration.

 

(J)            In connection with any Repurchase Upon Fundamental Change, the
Company shall, to the extent applicable (i) comply with the provisions of Rule
13e-4 and Regulation 14E under the Exchange Act and all other applicable laws;
(ii) file a Schedule TO or any other schedules required under the Exchange Act
or any other applicable laws; and (iii) otherwise comply with all applicable
United States federal and state securities laws in connection with any offer by
the Company to purchase the Securities.

 

(K)          To the extent the Securities are held through the Depositary,
notices to Holders may be transmitted electronically in order to comply with the
Depositary’s procedures and need not be mailed.

 

IV.           COVENANTS

 

4.01        PAYMENT OF SECURITIES.

 

The Company shall pay all amounts due with respect to the Securities on the
dates and in the manner provided in the Securities and this Indenture.  All such
amounts shall be considered paid on the date due if the Paying Agent holds (or,
if the Company is acting as Paying Agent, the Company has segregated and holds
in trust in accordance with Section 2.04) on that date money sufficient to pay
the amount then due with respect to the Securities (unless there shall be a
Default in the payment of such amounts to the respective Holder(s)).  The
Company shall pay, in money of the United States that at the time of payment is
legal tender for payment of public and private debts, all amounts due in cash
with respect to the Securities, which amounts shall be paid (A) in the case of a
Global Security, by wire transfer of immediately available funds to the account
designated by the Depositary or its nominee; (B) in the case of a Physical
Security by a Holder of more than five million dollars ($5,000,000) in aggregate
principal amount of Securities, by wire transfer of immediately available funds
to the account specified by such Holder or, if such Holder does not specify an
account, by mailing a check to the address of such Holder set forth in the
register of the Registrar; and (C) in the case of a Physical Security that is
held by a Holder of five million dollars ($5,000,000) or less in aggregate
principal amount of Securities, by mailing a check to the address of such Holder
set forth in the register of the Registrar.

 

The Company shall pay, in cash, interest on any overdue amount (including, the
Redemption Price, the Fundamental Change Repurchase Price, principal and, to the
extent permitted by applicable law, overdue interest) at the rate borne by the
Securities.

 

4.02        MAINTENANCE OF OFFICE OR AGENCY.

 

The Company shall maintain, or cause to be maintained, an office or agency
located in the United States (which may be an office of the Trustee or an
Affiliate of the Trustee, Registrar

 

27

--------------------------------------------------------------------------------


 

or co-registrar) where Securities may be surrendered for registration of
transfer or exchange, payment or conversion.  The Company shall give prompt
written notice to the Trustee of the location, and any change in the location,
of such office or agency.  If at any time the Company shall fail to maintain, or
fail to cause to maintain, any such required office or agency or shall fail to
furnish the Trustee with the address thereof, such presentations and surrenders
may be made or served at the Corporate Trust Office of the Trustee.  The Company
shall maintain, or cause to be maintained, in the United States, an office or
agency where notices and demands to or upon the Company in respect of the
Securities and this Indenture may be served, provided that, unless otherwise
designated by written notice to the Trustee, such office or agency shall be at
the principal office of the Company located in the United States.

 

The Company may also from time to time designate one or more other offices or
agencies where the Securities may be presented or surrendered for any or all
such purposes and may from time to time rescind such designations; provided,
however, that no such designation or rescission shall in any manner relieve the
Company of its obligation to maintain an office or agency in the United States,
for such purposes.  The Company shall give prompt written notice to the Trustee
of any such designation or rescission and of any change in the location of any
such other office or agency.

 

The Company hereby designates the Corporate Trust Office of the Trustee as an
agency of the Company in accordance with Section 2.03.

 

4.03        RULE 144A INFORMATION AND ANNUAL REPORTS.

 

(A)          At any time when the Company is not subject to the reporting
requirements of the Exchange Act, the Company shall promptly provide to the
Trustee and shall, upon request, provide to any Holder, beneficial owner or
prospective purchaser of Securities or any shares of Common Stock issued upon
conversion of any Securities, the information required to be delivered pursuant
to Rule 144A(d)(4) under the Securities Act to facilitate the resale of such
Securities or shares of Common Stock pursuant to Rule 144A.  The Company shall
take such further action as any Holder or beneficial holder of such Securities
or shares of Common Stock may reasonably request in writing to the extent
required from time to time to enable such Holder or beneficial holder to sell
its Securities or shares of Common Stock in accordance with Rule 144A, as such
rule may be amended from time to time.

 

(B)           The Company shall deliver to the Trustee, no later than the time
such report is required to be filed with the SEC pursuant to the Exchange Act, a
copy of each report the Company is required to file with the SEC pursuant to
Section 13 or 15(d) of the Exchange Act (after giving effect to any grace period
provided by Rule 12b-25 under the Exchange Act); provided, however, that each
such report shall be deemed to be so delivered to the Trustee if the Company
files such report with the SEC through the SEC’s EDGAR database no later than
the time such report is required to be filed with the SEC pursuant to the
Exchange Act (taking into account any applicable grace periods provided
thereunder).

 

(C)           The Company shall promptly furnish to the Trustee copies of its
annual report to shareholders, containing audited financial statements, and any
other financial reports that it furnishes to its shareholders.

 

28

--------------------------------------------------------------------------------


 

(D)          Delivery of such reports, information and documents to the Trustee
pursuant to this Section 4.03 is for informational purposes only, and the
Trustee’s receipt of such shall not constitute constructive notice of any
information contained therein or determinable from information contained
therein, including the Company’s compliance with any of its covenants hereunder
(as to which the Trustee is entitled to rely exclusively on an Officer’s
Certificates).

 

4.04        COMPLIANCE CERTIFICATE.

 

The Company shall deliver to the Trustee, within one hundred twenty (120)
calendar days after the end of each fiscal year of the Company, a certificate of
two (2) or more Officers stating whether or not the signatories to such
Officer’s Certificate have actual knowledge of any Default or Event of Default
by the Company in performing any of its obligations under this Indenture or the
Securities.  If such signatories do know of any such Default or Event of
Default, then such certificate shall describe the Default or Event of Default
and its status.

 

4.05        STAY, EXTENSION AND USURY LAWS.

 

The Company covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law wherever enacted,
now or at any time hereafter in force, which may affect the covenants or the
performance of this Indenture or the Securities; and the Company (in each case,
to the extent that it may lawfully do so) hereby expressly waives all benefit or
advantage of any such law, and covenants that it shall not, by resort to any
such law, hinder, delay or impede the execution of any power herein granted to
the Trustee, but shall suffer and permit the execution of every such power as
though no such law has been enacted.

 

4.06        CORPORATE EXISTENCE.

 

Subject to Article V, the Company will do or cause to be done all things
necessary to preserve and keep in full force and effect its corporate existence,
in accordance with its organizational documents, and the rights (charter and
statutory) of the Company; provided, however, that the Company shall not be
required to preserve any such right if in the good faith judgment of the Board
of Directors such preservation or existence is no longer necessary for the
conduct of business of the Company.

 

4.07        NOTICE OF DEFAULT.

 

Upon the Company becoming aware of the occurrence of any Default or Event of
Default, the Company shall give prompt written notice of such Default or Event
of Default, and any remedial action proposed to be taken, to the Trustee.

 

4.08        FURTHER INSTRUMENTS AND ACTS.

 

Upon request of the Trustee, the Company shall execute and deliver such further
instruments and do such further acts as may be reasonably necessary or proper to
carry out more effectively the purposes of this Indenture.

 

29

--------------------------------------------------------------------------------


 

4.09        ADDITIONAL INTEREST.

 

(A)          If, at any time during the six-month period beginning on, and
including, the date that is six months after the last date of original issuance
of the Securities, the Company fails to timely file any document or report that
the Company is required to file with the SEC pursuant to Section 13 or 15(d) of
the Exchange Act, as applicable (after giving effect to all applicable grace
periods thereunder and other than current reports on Form 8-K), or the
Securities are not otherwise freely tradable by Holders, other than the
Company’s Affiliates (as a result of restrictions pursuant to U.S. securities
law or the terms of this Indenture or the Securities), the Company shall pay
Additional Interest on the Securities at a rate of 0.50% per annum of the
principal amount of Securities outstanding for each day during such period for
which the Company’s failure to file has occurred and is continuing or the
Securities are not otherwise freely tradable by Holders, other than the
Company’s Affiliates.

 

(B)           If, and for so long as, the Security Private Placement Legend has
not been removed from the Securities in accordance with Section 2.16(B) or
Section 2.17, the Securities are assigned a restricted CUSIP number or the
Securities are not otherwise freely tradable by Holders other than the Company’s
Affiliates (without restrictions pursuant to U.S. securities laws or the terms
of this Indenture or the Securities), as of the 365th day after the last date of
original issuance of the Securities, the Company shall pay Additional Interest
on the Securities at a rate of 0.50% per annum of the principal amount of
Securities outstanding for each day after the 365th day after the last date of
original issuance of the Securities until (i) the Security Private Placement
Legend has been removed in accordance with Section 2.16(B) or Section 2.17, (ii)
the Securities are assigned an unrestricted CUSIP number and (iii) the
Securities are otherwise freely tradable by Holders other than the Company’s
Affiliates (without restrictions pursuant to U.S. securities law or the terms of
this Indenture or the Securities).

 

(C)           Additional Interest payable in accordance with Sections 4.09(A)
and 4.09(B) shall be payable in arrears on each Interest Payment Date for the
Securities following accrual in the same manner as regular interest on the
Securities and shall be in addition to, not in lieu of, any Additional Interest
that may accrue under Section 6.02(B) as the sole remedy relating to the
Company’s failure to comply with Section 4.03(B).

 

(D)          In the event that the Company is required to pay Additional
Interest to Holders of Securities (whether pursuant to this Section 4.09 or
Section 6.02(B)), the Company shall provide written notice (“Additional Interest
Notice”) to the Trustee of its obligation to pay Additional Interest no later
than fifteen (15) calendar days (or such shorter period as may be acceptable to
the Trustee) prior to the proposed payment date for the Additional Interest. 
Each Additional Interest Notice shall set forth the amount of Additional
Interest to be paid by the Company on such payment date.  The Trustee shall not
at any time be under any duty or responsibility to any Holder to determine the
amount of Additional Interest, or with respect to the nature, extent or
calculation of the amount of Additional Interest owed, or with respect to the
method employed in such calculation of the Additional Interest.

 

30

--------------------------------------------------------------------------------


 

V.            SUCCESSORS

 

5.01        WHEN COMPANY MAY MERGE, ETC.

 

The Company shall not consolidate with, or merge with or into, or sell,
transfer, lease, convey or otherwise dispose of all or substantially all of the
consolidated property or assets of the Company to another Person, whether in a
single transaction or series of related transactions, unless (i) the Company is
the continuing corporation or the resulting, surviving or transferee Person (if
not the Company) is a corporation organized and existing under the laws of the
United States of America, any state of the United States of America or the
District of Columbia, and such Person (if not the Company) assumes by
supplemental indenture all of the obligations of the Company under the
Securities and this Indenture and (ii) immediately after giving effect to such
transaction or series of transactions, no Default or Event of Default shall
exist.

 

For purposes of this Section 5.01, the sale, transfer, lease, conveyance or
other disposition of all or substantially all of the properties or assets of one
or more Subsidiaries of the Company to another Person, which properties or
assets, if held by the Company instead of such Subsidiaries, would constitute
all or substantially all of the properties or assets of the Company on a
consolidated basis, shall be deemed to be the sale, transfer, lease, conveyance
or other disposition of all or substantially all of the consolidated properties
or assets of the Company to another Person.

 

The Company shall deliver to the Trustee prior to the consummation of the
proposed transaction an Officer’s Certificate to the foregoing effect and an
Opinion of Counsel (which may rely upon such Officer’s Certificate as to the
absence of Defaults and Events of Default) stating that the proposed transaction
and such supplemental indenture shall, upon consummation of the proposed
transaction, comply with this Indenture.

 

5.02        SUCCESSOR SUBSTITUTED.

 

In case of any such consolidation, merger or any sale, transfer, conveyance or
other disposition (but not any lease) of all or substantially all of the
consolidated property or assets of the Company and upon the assumption by the
successor Person, by supplemental indenture, executed and delivered to the
Trustee and satisfactory in form to the Trustee, of the due and punctual payment
of the principal of and accrued and unpaid interest on all of the Securities,
the due and punctual payment of the Fundamental Change Repurchase Price with
respect to all Securities repurchased on each Fundamental Change Repurchase
Date, the due and punctual delivery or payment, as the case may be, of any
consideration due upon conversion of the Securities and the due and punctual
performance of all of the covenants and conditions of this Indenture and the
Securities to be performed by the Company, such successor Person shall succeed
to and be substituted for the Company, with the same effect as if it had been
named herein as the party of the first part.  Such successor Person thereupon
may cause to be signed, and may issue either in its own name or in the name of
the Company any or all of the Securities issuable hereunder which theretofore
shall not have been signed by the Company and delivered to the Trustee; and,
upon the order of such successor Person instead of the Company and subject to
all the terms, conditions and limitations in this Indenture prescribed, the
Trustee shall authenticate and shall deliver, or cause to be authenticated and
delivered, any Securities that

 

31

--------------------------------------------------------------------------------


 

previously shall have been signed and delivered by the Officers of the Company
to the Trustee for authentication, and any Securities that such successor Person
thereafter shall cause to be signed and delivered to the Trustee for that
purpose.  All the Securities so issued shall in all respects have the same legal
rank and benefit under this Indenture as the Securities theretofore or
thereafter issued in accordance with the terms of this Indenture as though all
of such Securities had been issued at the date of the execution hereof.  In the
event of any such consolidation, merger or any sale, transfer, conveyance or
other disposition (but not in the case of a lease), upon compliance with this
Article V the Person named as the “Company” in the first paragraph of this
Indenture or any successor that shall thereafter have become such in the manner
prescribed in this Article V may be dissolved, wound up and liquidated at any
time thereafter and, except in the case of a lease, such Person shall be
released from its liabilities as obligor and maker of the Securities and its
obligations under this Indenture shall terminate.

 

In case of any such consolidation, merger or any sale, transfer, lease,
conveyance or other disposition, such changes in phraseology and form (but not
in substance) may be made in the Securities thereafter to be issued as may be
appropriate.

 

VI.           DEFAULTS AND REMEDIES

 

6.01        EVENTS OF DEFAULT.

 

An “Event of Default” occurs if:

 

(i)                 the Company fails to pay the principal or the Fundamental
Change Repurchase Price of any Security when the same becomes due and payable,
whether on the Maturity Date, upon Optional Redemption, on a Fundamental Change
Repurchase Date with respect to a Fundamental Change, upon acceleration or
otherwise;

 

(ii)                the Company fails to pay an installment of interest on any
Security when due, if such failure continues for thirty (30) days after the date
when due;

 

(iii)               the Company fails to comply with its conversion obligations
to deliver the cash and/or Common Stock due upon exercise of a Holder’s
conversion right pursuant hereto;

 

(iv)               the Company fails to timely provide notice pursuant to, and
in accordance with, Section 3.05(B), Section 10.01(B)(iv), Section 10.01(B)(v)
or Section 10.15(E);

 

(v)                the Company fails to comply with its obligations under
Article V;

 

(vi)               the Company fails to comply with any other term, covenant or
agreement contained in the Securities or this Indenture and such failure
continues for the period, and after the notice, specified in the last paragraph
of this Section 6.01;

 

(vii)              the Company or any of its Subsidiaries defaults in the
payment in an aggregate amount of ten million dollars ($10,000,000) or more when
due, after the

 

32

--------------------------------------------------------------------------------


 

expiration of any applicable grace period, of principal of, or premium, if any,
or interest on, indebtedness for money borrowed, or acceleration of the
indebtedness of the Company or any of its Subsidiaries for money borrowed in an
aggregate principal amount of ten million dollars ($10,000,000) or more so that
it becomes due and payable before the date on which it would otherwise become
due and payable and such default is not cured or waived, or such acceleration is
not rescinded for the period, and after the notice, specified in the last
paragraph of this Section 6.01;

 

(viii)             the Company or any of its Subsidiaries fails, within thirty
(30) days, to pay, bond or otherwise discharge any final, non-appealable
judgments or orders for the payment of money the total uninsured amount of which
for the Company or any of its Subsidiaries exceeds ten million dollars
($10,000,000), which are not stayed on appeal;

 

(ix)               the Company or any of its Significant Subsidiaries or any
group of Subsidiaries that in the aggregate would constitute a Significant
Subsidiary of the Company, pursuant to, or within the meaning of, any Bankruptcy
Law, insolvency law, or other similar law now or hereafter in effect or
otherwise, either:

 

(A)          commences a voluntary case,

 

(B)           consents to the entry of an order for relief against it in an
involuntary case,

 

(C)           consents to the appointment of a Custodian of it or for all or
substantially all of its property, or

 

(D)          makes a general assignment for the benefit of its creditors; or

 

(x)                a court of competent jurisdiction enters an order or decree
under any Bankruptcy Law that:

 

(A)          is for relief against the Company or any of its Significant
Subsidiaries or any group of Subsidiaries that in the aggregate would constitute
a Significant Subsidiary of the Company in an involuntary case or proceeding, or
adjudicates the Company or any of its Significant Subsidiaries or any group of
Subsidiaries that in the aggregate would constitute a Significant Subsidiary of
the Company insolvent or bankrupt,

 

(B)           appoints a Custodian of the Company or any of its Significant
Subsidiaries or any group of Subsidiaries that in the aggregate would constitute
a Significant Subsidiary of the Company for all or substantially all of the
consolidated property of the Company or any such Significant Subsidiary or any
group of Subsidiaries that in the aggregate would constitute a Significant
Subsidiary of the Company, as the case may be, or

 

(C)           orders the winding up or liquidation of the Company or any of its
Significant Subsidiaries or any group of Subsidiaries that in the aggregate
would constitute a Significant Subsidiary of the Company,

 

33

--------------------------------------------------------------------------------


 

and, in the case of each of the foregoing clauses (A), (B) and (C) of this
Section 6.01(x), the order or decree remains unstayed and in effect for at least
sixty (60) consecutive days.

 

The term “Bankruptcy Law” means Title 11, U.S. Code or any similar U.S. Federal
or State law for the relief of debtors, or any analogous foreign law applicable
to the Company or its Subsidiaries, as the case may be.  The term “Custodian”
means any receiver, trustee, assignee, liquidator or similar official under any
Bankruptcy Law.

 

A Default under clause (vi) or (vii) above shall not be an Event of Default
until (I) the Trustee notifies the Company, or the Holders of at least twenty
five percent (25%) in aggregate principal amount of the Securities then
outstanding notify the Company and the Trustee in writing, of the Default and
(II) the Default is not cured within sixty (60) days in the case of clause (vi),
or within thirty (30) days in the case of clause (vii), after receipt of such
notice.  Such notice must specify the Default, demand that it be remedied and
state that the notice is a “Notice of Default.”  If the Holders of at least
twenty five percent (25%) in aggregate principal amount of the outstanding
Securities request the Trustee to give such notice on their behalf, the Trustee
shall do so.  When a Default is cured, it ceases to exist for all purposes under
this Indenture.

 

6.02        ACCELERATION.

 

(A)          If an Event of Default (excluding an Event of Default specified in
Section 6.01(ix) or 6.01(x) with respect to the Company, but including an Event
of Default specified in Section 6.01(ix) or 6.01(x) solely with respect to a
Significant Subsidiary of the Company or any group of Subsidiaries that in the
aggregate would constitute a Significant Subsidiary of the Company) has occurred
and is continuing, either the Trustee by notice to the Company, or the Holders
of at least twenty five percent (25%) in aggregate principal amount of the
Securities then outstanding by notice to the Company and the Trustee, may
declare the Securities to be immediately due and payable in full.  Upon such
declaration, the principal of, and any accrued and unpaid interest on, all
Securities shall be due and payable immediately.  If an Event of Default
specified in Section 6.01(ix) or 6.01(x) with respect to the Company (excluding,
for purposes of this sentence, an Event of Default specified in Section 6.01(ix)
or 6.01(x) solely with respect to a Significant Subsidiary of the Company or any
group of Subsidiaries that in the aggregate would constitute a Significant
Subsidiary of the Company) occurs, the principal of, and accrued and unpaid
interest on, all the Securities shall automatically become and be immediately
due and payable without any declaration or other act on the part of the Trustee
or any Holder.  The Holders of a majority in aggregate principal amount of the
Securities then outstanding by written notice to the Trustee may rescind or
annul an acceleration and its consequences if (A) the rescission would not
conflict with any order or decree, (B) all existing Events of Default, except
the non-payment of principal or interest that has become due solely because of
the acceleration, have been cured or waived and (C) all amounts due to the
Trustee under Section 7.07 have been paid.

 

(B)           Notwithstanding the foregoing, the sole remedy for an Event of
Default relating to failure to comply with Section 4.03(B) shall, for the first
180 days immediately following the occurrence of such an Event of Default,
consist exclusively of the right to receive Additional

 

34

--------------------------------------------------------------------------------


 

Interest on the Securities at a rate per year equal to (i) 0.25% of the
outstanding principal amount of Securities for each day during the ninety (90)
day period following, and including, the occurrence of such Event of Default
during which such Event of Default continues and (ii) 0.50% of the outstanding
principal amount of Securities for each day during the ninety (90) day period
beginning on, and including, the ninety-first (91st) day following the
occurrence of such Event of Default during which such Event of Default
continues, in each case, payable in the same manner and at the same time as the
stated interest payable on the Securities.  Such Additional Interest shall
accrue on all outstanding Securities from, and including, the date on which such
Event of Default first occurs to, and including, the 180th day thereafter (or
such earlier date on which such Event of Default shall have been cured or
waived).  Additional Interest payable pursuant to this Section 6.02(B) shall be
in addition to, not in lieu of, any Additional Interest payable pursuant to
Section 4.09(A) and Section 4.09(B).  In addition to the accrual of Additional
Interest pursuant to this Section 6.02(B), on and after the 181st day
immediately following an Event of Default relating to a failure to comply with
Section 4.03(B), such Additional Interest shall cease to accrue and, if such
Event of Default has not been cured or waived prior to such 181st day, the
Securities shall be subject to acceleration as provided above.  The provisions
of this Section 6.02(B) shall not affect the rights of Holders in the event of
the occurrence of any other Event of Default.

 

6.03        OTHER REMEDIES.

 

Notwithstanding any other provision of this Indenture, if an Event of Default
occurs and is continuing, the Trustee may pursue any available remedy by
proceeding at law or in equity to collect the payment of amounts due with
respect to the Securities or to enforce the performance of any provision of the
Securities or this Indenture.

 

The Trustee may maintain a proceeding even if it does not possess any of the
Securities or does not produce any of them in the proceeding.  A delay or
omission by the Trustee or any Holder in exercising any right or remedy accruing
upon an Event of Default shall not impair the right or remedy or constitute a
waiver of or acquiescence in the Event of Default.  All remedies are cumulative.

 

6.04        WAIVER OF PAST DEFAULTS.

 

Subject to Sections 6.07 and 9.02, the Holders of a majority in aggregate
principal amount of the Securities then outstanding may, by notice to the
Trustee, waive any past Default or Event of Default and its consequences, other
than a Default or Event of Default (A) in the payment of the principal of, or
interest on, any Security, or in the payment of the Redemption Price or
Fundamental Change Repurchase Price, (B) arising from a failure by the Company
to convert any Securities in accordance with this Indenture or (C) in respect of
any provision of this Indenture or the Securities which, under Section 9.02,
cannot be modified or amended without the consent of the Holder of each
outstanding Security affected.  When a Default or an Event of Default is waived,
it is cured and ceases to exist for all purposes under this Indenture.

 

35

--------------------------------------------------------------------------------


 

6.05        CONTROL BY MAJORITY.

 

The Holders of a majority in aggregate principal amount of the Securities then
outstanding may direct the time, method and place of conducting any proceeding
for any remedy available to the Trustee or exercising any trust or power
conferred on it.  However, the Trustee may refuse to follow any direction that
conflicts with law or this Indenture, is unduly prejudicial to the rights of
other Holders or would involve the Trustee in personal liability unless the
Trustee is offered indemnity reasonably satisfactory to it; provided that the
Trustee may take any other action deemed proper by the Trustee that is not
inconsistent with such direction.

 

6.06        LIMITATION ON SUITS.

 

Except with respect to any proceeding instituted in accordance with Section
6.07, a Holder shall not have any right to institute any proceeding under this
Indenture, or for the appointment of a receiver or a trustee, or for any other
remedy under this Indenture unless:

 

(i)                 the Holder gives to the Trustee written notice of a
continuing Event of Default;

 

(ii)                the Holders of at least twenty five percent (25%) in
aggregate principal amount of the Securities then outstanding make a written
request to the Trustee to pursue the remedy;

 

(iii)               the Holder or Holders offer and, if requested, provide the
Trustee indemnity reasonably satisfactory to the Trustee against any loss,
liability or expense to or of the Trustee in connection with pursuing such
remedy; and

 

(iv)               the Trustee fails to comply with the request within sixty
(60) days after receipt of such notice, request and offer of indemnity, and
during such sixty (60) day period, the Holders of a majority in aggregate
principal amount of the Securities then outstanding do not give the Trustee a
direction that is inconsistent with the request.

 

A Holder may not use this Indenture to prejudice the rights of another Holder or
to obtain a preference or priority over another Holder.

 

6.07        RIGHTS OF HOLDERS TO RECEIVE PAYMENT AND TO CONVERT SECURITIES.

 

Notwithstanding any other provision of this Indenture, the right of any Holder
to receive payment of all amounts (including any principal, interest, the
Redemption Price or the Fundamental Change Repurchase Price) due with respect to
the Securities, on or after the respective due dates as provided herein, or to
bring suit for the enforcement of any such payment on or after such respective
dates, shall not be impaired or affected without the consent of the Holder.

 

In addition, notwithstanding any other provision of this Indenture, the right of
any Holder to convert the Security in accordance with this Indenture and to
receive the consideration due upon conversion, or to bring suit for the
enforcement of such rights, shall not be impaired or affected without the
consent of the Holder.

 

36

--------------------------------------------------------------------------------


 

6.08        COLLECTION SUIT BY TRUSTEE.

 

If an Event of Default specified in Section 6.01(i) or 6.01(ii) has occurred and
is continuing, the Trustee may recover judgment in its own name and as trustee
of an express trust against the Company for the whole amount due with respect to
the Securities, including any unpaid and accrued interest.

 

6.09        TRUSTEE MAY FILE PROOFS OF CLAIM.

 

The Trustee may file such proofs of claim and other papers or documents as may
be necessary or advisable in order to have the claims of the Trustee, any
predecessor Trustee and the Holders allowed in any judicial proceedings relative
to the Company or its creditors or properties.

 

The Trustee may collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute the same, and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or similar official in any
judicial proceeding is hereby authorized by each Holder to make such payments to
the Trustee and, in the event that the Trustee shall consent to the making of
such payments directly to the Holders, to pay the Trustee any amount due it for
the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel, and any other amounts due the Trustee under
Section 7.07.

 

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting the Securities
or the rights of any Holder thereof, or to authorize the Trustee to vote in
respect of the claim of any Holder in any such proceeding.

 

6.10        PRIORITIES.

 

If the Trustee collects any money pursuant to this Article VI, it shall pay out
the money in the following order:

 

First:               to the Trustee for amounts due under Section 7.07;

 

Second:          to Holders for all amounts due and unpaid on the Securities,
without preference or priority of any kind, according to the amounts due and
payable on the Securities; and

 

Third:              the balance, if any, to the Company.

 

The Trustee, upon prior written notice to the Company, may fix a record date and
payment date for any payment by it to Holders pursuant to this Section 6.10.  At
least fifteen (15) days before each such record date, the Trustee shall mail to
each Holder and the Company a written notice that states such record date and
payment date and the amount of such payment.

 

37

--------------------------------------------------------------------------------


 

6.11        UNDERTAKING FOR COSTS.

 

In any suit for the enforcement of any right or remedy under this Indenture or
in any suit against the Trustee for any action taken or omitted by it as
Trustee, a court in its discretion may require the filing by any party litigant
in the suit other than the Trustee of an undertaking to pay the costs of the
suit, and the court in its discretion may assess reasonable costs, including
reasonable attorneys’ fees, against any party litigant in the suit, having due
regard to the merits and good faith of the claims or defenses made by the party
litigant.  This Section 6.11 does not apply to a suit by the Trustee, a suit by
a Holder pursuant to Section 6.07 or a suit by Holders of more than ten percent
(10%) in aggregate principal amount of the outstanding Securities.

 

VII.          TRUSTEE

 

7.01        DUTIES OF TRUSTEE.

 

(A)          If an Event of Default has occurred and is continuing, the Trustee
shall exercise such of the rights and powers vested in it by this Indenture, and
use the same degree of care and skill in their exercise, as a prudent Person
would exercise or use under the circumstances in the conduct of his or her own
affairs.

 

(B)           Except during the continuance of an Event of Default:

 

(i)                 the Trustee need perform only those duties that are
specifically set forth in this Indenture and no implied covenants or obligations
shall be read into this Indenture against the Trustee; and

 

(ii)                in the absence of bad faith, willful misconduct or
negligence on its part, the Trustee may conclusively rely, as to the truth of
the statements and the correctness of the opinions expressed therein, upon
certificates or opinions furnished to the Trustee and conforming to the
requirements of this Indenture; but in the case of any such certificates or
opinions which by any provision hereof are specifically required to be furnished
to the Trustee, the Trustee shall examine the certificates and opinions to
determine whether or not they conform to the requirements of this Indenture (but
need not confirm or investigate the accuracy of mathematical calculations or
other facts stated therein).

 

(C)           The Trustee may not be relieved from liability for its own
negligent action, its own negligent failure to act or its own willful
misconduct, except that:

 

(i)                 the Trustee shall not be liable for any error of judgment
made in good faith by a Responsible Officer, unless it is proved that the
Trustee was negligent in ascertaining the pertinent facts;

 

(ii)                the Trustee shall not be liable with respect to any action
it takes or omits to take in good faith in accordance with a direction received
by it pursuant to Section 6.05; and

 

38

--------------------------------------------------------------------------------


 

(iii)            this subsection (C) shall not be construed to limit the effect
of subsection (B) of this Section 7.01.

 

(D)          Every provision of this Indenture that in any way relates to the
Trustee is subject to the provisions of this Section 7.01.

 

(E)           The Trustee shall not be liable for interest on any money received
by it except as the Trustee may agree in writing with the Company.  Money held
in trust by the Trustee shall be segregated from other funds as directed in
writing by the Company or as required by law and shall be invested by the
Trustee pursuant to the written instructions of the Company reasonably
satisfactory to the Trustee.

 

(F)           No provision of this Indenture shall require the Trustee to expend
or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder, or in the exercise of any of its
rights or powers, if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it.

 

(G)           Whether or not therein expressly so provided, every provision of
this Indenture relating to the conduct or affecting the liability of or
affording protection to the Trustee shall be subject to the provisions of this
Section 7.01.

 

7.02        RIGHTS OF TRUSTEE.

 

(A)          Subject to Section 7.01, the Trustee may conclusively rely on any
document believed by it to be genuine and to have been signed or presented by
the proper Person.  The Trustee need not investigate any fact or matter stated
in the document; if, however, the Trustee shall determine to make such further
inquiry or investigation, it shall be entitled during normal business hours to
examine the relevant books, records and premises of the Company, personally or
by agent or attorney upon reasonable prior notice, at the sole cost of the
Company, and shall incur no liability or additional liability of any kind by
reason of such inquiry or investigation.

 

(B)           Before the Trustee acts or refrains from acting, it may require an
Officer’s Certificate and/or an Opinion of Counsel.  The Trustee shall not be
liable for any action it takes or omits to take in good faith in reliance on
such Officer’s Certificate or Opinion of Counsel.

 

(C)           Any request or direction of the Company mentioned herein shall be
sufficiently evidenced by a Company Order, and any resolution of the Board of
Directors shall be sufficiently evidenced by a Board Resolution.

 

(D)          The Trustee may consult with counsel of its own selection, and the
advice of such counsel or any Opinion of Counsel shall be full and complete
authorization and protection in respect of any action taken, suffered or omitted
by it hereunder in good faith and in reliance thereon.

 

(E)           The Trustee may act through agents or attorneys and shall not be
responsible for the misconduct or negligence of any agent or attorney appointed
with due care.

 

39

--------------------------------------------------------------------------------


 

(F)           The Trustee shall not be liable for any action it takes or omits
to take in good faith which it believes to be authorized or within its
discretion, rights or powers conferred upon it by this Indenture.

 

(G)           The Trustee shall have no duty to inquire as to the performance of
the Company with respect to the covenants contained in Article IV.  In addition,
the Trustee shall not be deemed to have knowledge of an Event of Default except
any Default or Event of Default of which a Responsible Officer of the Trustee
shall have (i) received at its Corporate Trust Office written notification of a
default that is in fact a Default, and such notice references the Securities and
this Indenture, or (ii) obtained actual knowledge.  Delivery of reports,
information and documents to the Trustee under Article IV (other than Sections
4.04 and 4.07) is for informational purposes only and the Trustee’s receipt of
the foregoing shall not constitute constructive notice of any information
contained therein or determinable from information contained therein, including
the Company’s compliance with any of its covenants hereunder (as to which the
Trustee is entitled to rely on Officer’s Certificates).

 

(H)          The Trustee shall be under no obligation to exercise any of the
rights or powers vested by this Indenture at the request or demand of any of the
Holders pursuant to this Indenture unless such Holders shall have offered to the
Trustee security or indemnity reasonably satisfactory to the Trustee against the
costs, expenses and liabilities which might be incurred by it in compliance with
such request or demand.

 

(I)            The rights, privileges, protections, immunities and benefits
given to the Trustee, including without limitation, its right to be indemnified,
are extended to, and shall be enforceable by, the Trustee in each of its
capacities hereunder, and each agent, custodian and other Person employed to act
hereunder.

 

(J)            The Trustee may request that the Company deliver an Officer’s
Certificate setting forth the names of individuals and/or titles of officers
authorized at such time to take specified actions pursuant to this Indenture,
which Officer’s Certificate may be signed by any Person authorized to sign an
Officer’s Certificate, including any Person specified as so authorized in any
such certificate previously delivered and not superseded.

 

(K)          In no event shall the Trustee be responsible or liable for special,
indirect, or consequential loss or damage of any kind whatsoever (including, but
not limited to, loss of profit), irrespective of whether the Trustee has been
advised of the likelihood of such loss or damage and regardless of the form of
action.

 

7.03        INDIVIDUAL RIGHTS OF TRUSTEE.

 

The Trustee in its individual or any other capacity may become the owner or
pledgee of Securities and may otherwise deal with the Company or any of its
Affiliates with the same rights the Trustee would have if it were not Trustee. 
Any Securities Agent may do the same with like rights.  The Trustee, however,
must comply with Sections 7.10 and 7.11.

 

40

--------------------------------------------------------------------------------


 

7.04        TRUSTEE’S DISCLAIMER.

 

The Trustee makes no representation as to the validity or adequacy of this
Indenture or the Securities; the Trustee shall not be accountable for the
Company’s use of the proceeds from the Securities; and the Trustee shall not be
responsible for any statement in the Securities other than its certificate of
authentication.

 

7.05        NOTICE OF DEFAULTS.

 

If a Default or Event of Default occurs and is continuing as to which the
Trustee has received notice pursuant to the provisions of this Indenture, or as
to which a Responsible Officer of the Trustee shall have actual knowledge, then
the Trustee shall mail to each Holder a notice of the Default or Event of
Default within thirty (30) days after receipt of such notice or after acquiring
such knowledge, as applicable, unless such Default or Event of Default has been
cured or waived; provided, however, that, except in the case of a Default or
Event of Default in payment or delivery of any amounts due (including principal,
interest, the Redemption Price, the Fundamental Change Repurchase Price or the
consideration due upon conversion) with respect to any Security, the Trustee may
withhold such notice if, and so long as it in good faith determines that,
withholding such notice is in the best interests of the Holders.

 

7.06        REPORTS BY TRUSTEE TO HOLDERS

 

Within sixty (60) days after each November 1, beginning with November 1, 2011,
the Trustee shall mail to each Holder if required by TIA § 313(a) a brief report
dated as of such November 1 that complies with TIA § 313(a).  In such event, the
Trustee also shall comply with TIA § 313(b).

 

A copy of each report at the time of its mailing to Holders shall be mailed by
first class mail to the Company and filed by the Trustee with the SEC and each
stock exchange, if any, on which the Securities are listed.  The Company shall
promptly notify the Trustee of the listing or delisting of the Securities on or
from any stock exchange.

 

7.07        COMPENSATION AND INDEMNITY.

 

The Company shall pay to the Trustee from time to time such compensation for its
services as shall be agreed upon in writing.  The Trustee’s compensation shall
not be limited by any law on compensation of a trustee of an express trust.  The
Company shall reimburse the Trustee upon request for all reasonable
out-of-pocket expenses incurred by it pursuant to, and in accordance with, any
provision hereof.  Such expenses shall include the reasonable compensation and
out-of-pocket expenses of the Trustee’s agents and counsel.

 

The Company shall indemnify each of the Trustee, each predecessor Trustee and
their respective agents for, and hold each of them harmless against, any and all
loss, liability, damage, claim or expense (including the reasonable fees and
expenses of counsel and taxes other than those based upon the income of the
Trustee) incurred by it in connection with the acceptance or administration of
this trust and the performance of its duties hereunder or in connection with
enforcing the provisions of this Section 7.07, including the reasonable costs
and expenses of defending itself against any claim (whether asserted by the
Company, any Holder or any other

 

41

--------------------------------------------------------------------------------


 

Person) or liability in connection with the exercise or performance of any of
its powers and duties hereunder.  The Company need not pay for any settlement
made without its consent.  The Trustee shall notify the Company promptly of any
claim for which it may seek indemnification.  The Company need not reimburse any
expense or indemnify against any loss or liability that shall be determined to
have been caused by the Trustee through the Trustee’s own negligence, bad faith
or willful misconduct.

 

To secure the Company’s payment obligations in this Section 7.07, the Trustee
shall have a lien prior to the Securities on all money or property held or
collected by the Trustee, except that held in trust to pay amounts due on
particular Securities.

 

The indemnity obligations of the Company with respect to the Trustee provided
for in this Section 7.07, shall survive any resignation or removal of the
Trustee and termination of this Indenture.

 

When the Trustee incurs expenses or renders services after an Event of Default
specified in Section 6.01(ix) or (x) occurs, the expenses and the compensation
for the services are intended to constitute expenses of administration under any
Bankruptcy Law.

 

7.08        REPLACEMENT OF TRUSTEE.

 

A resignation or removal of the Trustee and appointment of a successor Trustee
shall become effective only upon the successor Trustee’s acceptance of
appointment as provided in this Section 7.08.

 

The Trustee may resign by so notifying the Company in writing thirty (30) days
prior to such resignation.  The Holders of a majority in aggregate principal
amount of the Securities then outstanding may remove the Trustee by so notifying
the Trustee and the Company in writing and may appoint a successor Trustee with
the Company’s consent.  The Company may remove the Trustee if:

 

(i)                 the Trustee fails to comply with Section 7.10;

 

(ii)                the Trustee is adjudged a bankrupt or an insolvent;

 

(iii)               a receiver or other public officer takes charge of the
Trustee or its property; or

 

(iv)               the Trustee becomes incapable of acting.

 

If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Company shall promptly appoint a successor Trustee.

 

If a successor Trustee does not take office within thirty (30) days after the
retiring Trustee resigns or is removed, the retiring Trustee (at the Company’s
expense), the Company or the Holders of at least ten percent (10%) in aggregate
principal amount of the outstanding Securities may petition any court of
competent jurisdiction for the appointment of a successor Trustee.

 

42

--------------------------------------------------------------------------------


 

If the Trustee fails to comply with Section 7.10, the Company or any Holder may
petition any court of competent jurisdiction for the removal of the Trustee and
the appointment of a successor Trustee.

 

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Company.  Thereupon the resignation or removal of
the retiring Trustee shall become effective, and the successor Trustee shall
have all the rights, powers and duties of the Trustee under this Indenture.  The
successor Trustee shall mail a notice of its succession to Holders.  The
retiring Trustee shall promptly transfer all property held by it as Trustee to
the successor Trustee, subject to the lien provided for in Section 7.07.

 

7.09        SUCCESSOR TRUSTEE BY MERGER, ETC.

 

If the Trustee consolidates with, merges or converts into, or transfers all or
substantially all of its corporate trust business to, another corporation, the
successor corporation without any further act shall be the successor Trustee, if
such successor corporation is otherwise eligible (i) hereunder and (ii) under
the TIA.

 

7.10        ELIGIBILITY; DISQUALIFICATION.

 

There shall at all times be a Trustee hereunder that (A) is an entity organized
and doing business under the laws of the United States of America or of any
state thereof or the District of Columbia, (B) is authorized under such laws to
exercise corporate trustee power, (C) is subject to supervision or examination
by federal or state authorities and (D) has a combined capital and surplus of at
least $50 million as set forth in its most recent published annual report of
condition.  The Trustee shall comply with TIA § 310(b).  Nothing in this
Indenture shall prevent the Trustee from filing with the SEC the application
referred to in the penultimate paragraph of TIA § 310(b).

 

7.11        PREFERENTIAL COLLECTION OF CLAIMS AGAINST COMPANY.

 

           The Trustee shall comply with TIA § 311(a), excluding any creditor
relationship listed in TIA § 311(b).  A Trustee who has resigned or been removed
shall be subject to TIA § 311(a) to the extent indicated.

 

VIII.        DISCHARGE OF INDENTURE

 

8.01        TERMINATION OF THE OBLIGATIONS OF THE COMPANY.

 

This Indenture shall cease to be of further effect, and the Trustee shall
execute proper instruments acknowledging satisfaction and discharge of this
Indenture, if (a) either (i) all outstanding Securities (other than Securities
replaced pursuant to Section 2.07) have been delivered to the Trustee for
cancellation or (ii) all outstanding Securities have become due and payable on
the Maturity Date, upon conversion, upon Optional Redemption or upon Repurchase
Upon Fundamental Change, and in either case the Company irrevocably deposits,
prior to the applicable due date, with the Trustee or the Paying Agent (if the
Paying Agent is not the Company or any of its Affiliates) cash or, in the case
of conversion, cash and/or shares of

 

43

--------------------------------------------------------------------------------


 

Common Stock, if any, sufficient to pay all amounts due on all outstanding
Securities (other than Securities replaced pursuant to Section 2.07) on the
Maturity Date, the relevant settlement date of any conversion, the Redemption
Date or the Fundamental Change Repurchase Date, as the case may be; (b) the
Company pays to the Trustee all other sums payable hereunder by the Company; (c)
no Default or Event of Default with respect to the Securities shall exist on the
date of such deposit under clause (a)(ii) above; (d) such deposit under clause
(a)(ii) above shall not result in a breach or violation of, or constitute a
Default or Event of Default under, this Indenture; and (e) the Company has
delivered to the Trustee an Officer’s Certificate and an Opinion of Counsel,
each stating that all conditions precedent provided for herein relating to the
satisfaction and discharge of this Indenture have been complied with; provided,
however, that Sections 2.02, 2.03, 2.04, 2.05, 2.06, 2.07, 2.08, 2.09, 2.15,
2.16, 2.17, 3.05, 4.01, 4.02, 4.05, 4.09, 7.07, 7.08, 7.10, 7.10, 7.11, 13.01,
13.08 and 13.13 and Articles VIII, X, XI and XII shall survive any discharge of
this Indenture until such time as the Securities have been paid in full and
there are no Securities outstanding.

 

8.02        APPLICATION OF TRUST MONEY.

 

The Trustee shall hold in trust all money deposited with it pursuant to Section
8.01 and shall apply such deposited money through the Paying Agent and in
accordance with this Indenture to the payment of amounts due on the Securities.

 

8.03        REPAYMENT TO COMPANY.

 

The Trustee and the Paying Agent shall promptly notify the Company of, and pay
to the Company upon the request of the Company, any excess money held by them at
any time.  The Trustee or the Paying Agent, as the case may be, shall provide
written notice to the Company of any money that has been held by it and has, for
a period of two (2) years, remained unclaimed for the payment of the principal
of, or any accrued and unpaid interest on, the Securities.  The Trustee and the
Paying Agent shall pay to the Company upon the written request of the Company
any money held by them for the payment of the principal of, or any accrued and
unpaid interest on, the Securities that remains unclaimed for two (2) years;
provided, however, that the Trustee or such Paying Agent, before being required
to make any such repayment, may, at the expense of the Company, cause to be
published (in no event later than five (5) days after the Company requests
repayment) once in a newspaper of general circulation in the City of New York or
cause to be mailed to each Holder, notice stating that such money remains
unclaimed and that, after a date specified therein, which shall not be less than
thirty (30) days from the date of such publication or mailing, any unclaimed
balance of such money then remaining shall be repaid to the Company.  After
payment to the Company, Holders entitled to the money must look to the Company
for payment as general creditors, subject to applicable law, and all liability
of the Trustee and the Paying Agent with respect to such money and payment
shall, subject to applicable law, cease.

 

8.04        REINSTATEMENT.

 

If the Trustee or Paying Agent is unable to apply any money in accordance with
Sections 8.01 and 8.02 by reason of any legal proceeding or by reason of any
order or judgment of any court or governmental authority enjoining, restraining
or otherwise prohibiting such application,

 

44

--------------------------------------------------------------------------------


 

the obligations of the Company under this Indenture and the Securities shall be
revived and reinstated as though no deposit had occurred pursuant to Sections
8.01 and 8.02 until such time as the Trustee or Paying Agent is permitted to
apply all such money in accordance with Sections 8.01 and 8.02; provided,
however, that if the Company has made any payment of amounts due with respect to
any Securities because of the reinstatement of its obligations, then the Company
shall be subrogated to the rights of the Holders of such Securities to receive
such payment from the money held by the Trustee or Paying Agent.

 

IX.           AMENDMENTS

 

9.01        WITHOUT CONSENT OF HOLDERS.

 

The Company, with the consent of the Trustee, may amend or supplement this
Indenture or the Securities without notice to or the consent of any Holder:

 

(i)                 to comply with Section 5.01 or Section 10.12;

 

(ii)                to secure or guarantee the obligations of the Company in
respect of the Securities;

 

(iii)               to provide for uncertificated Securities in addition to or
in place of Physical Securities in accordance with Section 2.15(B);

 

(iv)               to comply with any requirement of the SEC in connection with
qualification of the Indenture under the TIA;

 

(v)                to make any change that does not adversely affect the rights
of any Holder;

 

(vi)               to evidence and provide for the appointment of a successor
Trustee in accordance with Section 7.08;

 

(vii)              to add to the covenants of the Company described in this
Indenture for the benefit of Holders or to surrender any right or power
conferred upon the Company;

 

(viii)             to make provision with respect to adjustments to the
Conversion Rate as required by this Indenture or to increase the Conversion Rate
in accordance with this Indenture; or

 

(ix)               to issue Additional Securities.

 

In addition, the Company and the Trustee may enter into a supplemental indenture
without the consent of Holders of the Securities to (i) cure any ambiguity,
defect, omission or inconsistency in this Indenture in a manner that does not,
individually or in the aggregate with all other changes, adversely affect the
rights of any Holder in any material respect or (ii) to conform this Indenture
or the Securities to the description thereof contained in the Offering
Memorandum

 

45

--------------------------------------------------------------------------------


 

under the heading “Description of notes,” as supplemented by the related pricing
term sheet dated July 26, 2011.

 

9.02        WITH CONSENT OF HOLDERS.

 

The Company may amend or supplement this Indenture or the Securities with the
written consent of the Trustee and the Holders of at least a majority in
aggregate principal amount of the outstanding Securities (including, without
limitation, consents obtained from Holders in connection with a purchase of, or
tender or exchange offer for, Securities).  Subject to Sections 6.04 and 6.07,
the Holders of a majority in aggregate principal amount of the outstanding
Securities may, by notice to the Trustee, waive by consent (including, without
limitation, consents obtained from Holders in connection with a purchase of, or
tender or exchange offer for, Securities) compliance by the Company with any
provision of this Indenture or the Securities without notice to any other
Holder.  Notwithstanding the foregoing or anything herein to the contrary,
without the consent of the Holder of each outstanding Security affected, an
amendment, supplement or waiver, including a waiver pursuant to Section 6.04,
may not:

 

(i)                 change the stated maturity of the principal of, or the
payment date of any installment of interest on, any Security;

 

(ii)                reduce the principal amount of, or interest on, any
Security;

 

(iii)               reduce the amount of principal payable upon acceleration of
the maturity of any Security;

 

(iv)               change the place, manner or currency of payment of principal
of, or any interest on, any Security;

 

(v)                impair the right to institute suit for the enforcement of any
delivery or payment on, or with respect to, or due upon the conversion of, any
Security;

 

(vi)               modify, in a manner adverse to Holders, the provisions with
respect to the right of Holders to require the Company to repurchase Securities
upon the occurrence of a Fundamental Change pursuant to Section 3.05 or Optional
Redemption pursuant to Section 3.01;

 

(vii)              modify the provisions of Section 2.18 in a manner adverse to
Holders;

 

(viii)             adversely affect the right of Holders to convert their
Securities in accordance with Article X;

 

(ix)               reduce the percentage in aggregate principal amount of
outstanding Securities whose Holders must consent to a modification to or
amendment of any provision of this Indenture or the Securities;

 

(x)                reduce the percentage in aggregate principal amount of
outstanding Securities whose Holders must consent to a waiver of compliance with
any provision of this Indenture or the Securities or a waiver of any Default or
Event of Default;

 

46

--------------------------------------------------------------------------------


 

(xi)               waive a continuing Default or Event of Default in the payment
of the principal of or interest on any Security;

 

(xii)              modify the provisions of this Indenture with respect to
modification and waiver (including waiver of a Default or an Event of Default),
except to increase the percentage required for modification or waiver or to
provide for the consent of each affected Holder.

 

Promptly after an amendment, supplement or waiver under Section 9.01 or this
Section 9.02 becomes effective, the Company shall mail, or cause to be mailed,
to Holders a notice briefly describing such amendment, supplement or waiver. 
Any failure of the Company to mail such notice shall not in any way impair or
affect the validity of such amendment, supplement or waiver.

 

It shall not be necessary for the consent of the Holders under this Section 9.02
to approve the particular form of any proposed amendment, supplement or waiver,
but it shall be sufficient if such consent approves the substance thereof.

 

9.03        REVOCATION AND EFFECT OF CONSENTS.

 

Until an amendment, supplement or waiver becomes effective, a consent to it by a
Holder is a continuing consent by the Holder and every subsequent Holder of a
Security or portion of a Security that evidences the same debt as the consenting
Holder’s Security, even if notation of the consent is not made on any Security. 
However, any such Holder or subsequent Holder may revoke the consent as to its
Security or portion of a Security if the Trustee receives the notice of
revocation before the date the amendment, supplement or waiver becomes
effective.

 

After an amendment, supplement or waiver becomes effective with respect to the
Securities, it shall bind every Holder unless such amendment, supplement or
waiver makes a change that requires, pursuant to Section 9.02, the consent of
each Holder affected.  In that case, the amendment, supplement or waiver shall
bind each Holder of a Security who has consented to it and, provided that notice
of such amendment, supplement or waiver is reflected on a Security that
evidences the same debt as the consenting Holder’s Security, every subsequent
Holder of a Security or portion of a Security that evidences the same debt as
the consenting Holder’s Security.

 

Nothing in this Section 9.03 shall impair the Company’s rights pursuant to
Section 9.01 to amend this Indenture or the Securities without the consent of
any Holder in the manner set forth in, and permitted by, such Section 9.01.

 

9.04        NOTATION ON OR EXCHANGE OF SECURITIES.

 

If an amendment, supplement or waiver changes the terms of a Security, the
Trustee may require the Holder of the Security to deliver it to the Trustee. 
The Trustee may place an appropriate notation on the Security as directed and
prepared by the Company about the changed terms and return it to the Holder. 
Alternatively, if the Company so determines, the Company in exchange for the
Security shall issue and the Trustee shall authenticate a new Security that
reflects the changed terms.

 

47

--------------------------------------------------------------------------------


 

9.05        TRUSTEE PROTECTED.

 

The Trustee shall sign any amendment, supplemental indenture or waiver
authorized pursuant to this Article IX; provided, however, that the Trustee need
not sign any amendment, supplement or waiver authorized pursuant to this
Article IX that adversely affects the Trustee’s rights, duties, liabilities or
immunities.  The Trustee shall receive and conclusively rely upon an Opinion of
Counsel as to legal matters and an Officer’s Certificate as to factual matters
that any supplemental indenture, amendment or waiver is permitted or authorized
pursuant to this Indenture.

 

9.06        EFFECT OF SUPPLEMENTAL INDENTURES.

 

Upon the due execution and delivery of any supplemental indenture in accordance
with this Article IX, this Indenture shall be modified in accordance therewith,
and such supplemental indenture shall form a part of this Indenture for all
purposes, and, except as set forth in Sections 9.02 and 9.03, every Holder of
Securities shall be bound thereby.

 

X.            CONVERSION

 

10.01      CONVERSION PRIVILEGE.

 

(A)          Subject to the provisions of Section 3.01, Section 3.05 and
Section 10.02, the Securities shall be convertible (i) prior to the close of
business on the Business Day immediately preceding May 1, 2016, upon
satisfaction of one or more of the conditions described in Section 10.01(B) and
(ii) at any time from, and including, May 1, 2016 to, and including, the
Business Day immediately preceding the Maturity Date, irrespective of the
conditions described in Section 10.01(B), in each case, into cash, shares of
Common Stock, or a combination thereof, as described in Section 10.02, in
accordance with this Article X.

 

(B)              (i)                  Prior to the close of business on the
Business Day immediately preceding May 1, 2016, Holders may surrender their
Securities for conversion at any time during any calendar quarter after the
calendar quarter ending September 30, 2011 (and only during such calendar
quarter), if the Closing Sale Price of the Common Stock for each of twenty (20)
or more Trading Days in the thirty (30) consecutive Trading Days ending on the
last Trading Day of the immediately preceding calendar quarter exceeds the
Conversion Trigger Price in effect on the last Trading Day of the immediately
preceding calendar quarter.  The Board of Directors shall make appropriate
adjustments to the Closing Sale Price, in its good faith determination, to
account for any adjustment to the Conversion Rate that becomes effective, or any
event requiring an adjustment to the Conversion Rate where the Effective Date,
the Ex-Date or the expiration date (in the case of a tender or exchange offer)
of the event occurs, during the thirty (30) consecutive Trading Day period
described in the immediately preceding sentence.  The Company shall determine at
the beginning of each calendar quarter after the calendar quarter ending
September 30, 2011 whether the Securities are convertible as a result of the
price of the Common Stock in accordance with this Section 10.01(B)(i) and, if
the Company determines that the Securities are so convertible, it shall promptly
send written notice to the Trustee and the Conversion Agent (if other than the
Trustee) and so notify the Holders.

 

48

--------------------------------------------------------------------------------


 

(ii)             Prior to the close of business on the Business Day immediately
preceding May 1, 2016, Holders may surrender their Securities for conversion at
any time during the five (5) consecutive Business Days immediately after any
five (5) consecutive Trading Day period (the “Security Measurement Period”) in
which the Trading Price per $1,000 principal amount of Securities, as determined
following a request by a Holder of Securities in accordance with the procedures
set forth in this Section 10.01(B)(ii), for each Trading Day in such Security
Measurement Period was equal to or less than 98% of the Conversion Value of the
Securities on such Trading Day (the “Trading Price Condition”).  The Trading
Prices shall be determined by the Bid Solicitation Agent pursuant to this
Section 10.01(B)(ii) and the definition of Trading Price set forth in this
Indenture.  If the Company is not then acting as the Bid Solicitation Agent, the
Company shall provide written notice to the Bid Solicitation Agent of the three
independent nationally recognized securities dealers selected by the Company
pursuant to the definition of Trading Price, along with appropriate contact
information for each. The Bid Solicitation Agent (if other than the Company)
shall have no obligation to determine the Trading Price of the Securities in
accordance with this Section 10.01(B)(ii) unless requested by the Company, and
the Company shall have no obligation to make such request (or, if the Company is
acting as Bid Solicitation Agent, the Company shall have no obligation to
determine the Trading Price of the Securities in accordance with this
Section 10.01(B)(ii)) unless a Holder of Securities then outstanding provides
the Company with reasonable evidence that the Trading Price per $1,000 principal
amount of Securities would be equal to or less than 98% of the Conversion Value
of the Securities.  At such time, the Company shall instruct the Bid
Solicitation Agent (if other than the Company) to determine, or if the Company
is acting as Bid Solicitation Agent, the Company shall determine, the Trading
Price of the Securities for each of the next five Trading Days and on each
succeeding Trading Day until the Trading Price Condition is no longer
satisfied.  If the Trading Price Condition has been met, the Company shall, as
soon as practicable following the condition being met, send written notice to
the Trustee, and the Conversion Agent (if other than the Trustee) and so notify
the Holders.  If, at any time after the Trading Price Condition set forth above
has been met, the Trading Price per $1,000 principal amount of Securities is
greater than 98% of the Conversion Value, the Company shall send written notice
to the Trustee and the Conversion Agent (if other than the Trustee) and so
notify the Holders.

 

(iii)            If the Company calls any or all of the Securities for
redemption prior to the close of business on the Business Day immediately
preceding May 1, 2016 as set forth under Section 3.01, Holders may surrender
their Securities for conversion at any time prior to the close of business on
the Business Day immediately preceding the Redemption Date, even if the
Securities are not otherwise convertible at such time.  After that time, the
right to convert under this clause (iii) shall expire, unless the Company
defaults in the payment of the Redemption Price, in which case a Holder of
Securities may convert its Securities until the Redemption Price has been paid
or duly provided for.

 

(iv)            Prior to the close of business on the Business Day immediately
preceding May 1, 2016, if a Fundamental Change or a Make-Whole Fundamental

 

49

--------------------------------------------------------------------------------


 

Change occurs, or if the Company is party to a consolidation, merger or binding
share exchange pursuant to which the Common Stock would be converted into or
exchanged for, or would constitute solely the right to receive, cash, securities
or other property, then Holders may surrender their Securities for conversion at
any time during the period beginning on, and including, the fortieth (40th)
Business Day before the date the Company originally announces as the anticipated
effective date of the transaction and ending on, and including, the earlier of
(x) the close of business on the thirtieth (30th) Business Day after the actual
effective date of the transaction and (y) the date the Company publicly
announces the transaction will not take place.  In addition, if the transaction
is a Make-Whole Fundamental Change, then the Securities may also be surrendered
for conversion at any time during the Make-Whole Conversion Period, and if the
transaction is a Fundamental Change, then the Securities may also be surrendered
for repurchase at any time until the close of business on the Business Day
immediately preceding the Fundamental Change Repurchase Date for such
Fundamental Change.  The Company shall notify in writing Holders and the Trustee
(a) as promptly as practicable following the date the Company publicly announces
such transaction but in no event less than forty (40) Business Days prior to the
anticipated effective date of such transaction or (b) if the Company does not
have knowledge of such transaction at least forty (40) Business Days prior to
the anticipated effective date of such transaction, within one (1) Business Day
of the date upon which the Company receives notice, or otherwise becomes aware,
of such transaction, but in no event later than the actual effective date of
such transaction.

 

(v)             Prior to the close of business on the Business Day immediately
preceding May 1, 2016, if the Company elects to:

 

(a)     distribute to all or substantially all holders of Common Stock any
rights, options or warrants entitling them, for a period of not more than sixty
(60) days after the record date of such distribution, to purchase or subscribe
for shares of Common Stock at a price per share less than the average of the
Closing Sale Prices of the Common Stock over the ten (10) consecutive Trading
Day period ending on the Trading Day immediately preceding the date of
announcement for such distribution; or

 

(b)     distribute to all or substantially all holders of Common Stock the
Company’s assets, debt securities or rights to purchase the Company’s
securities, which distribution has a per share value, as reasonably determined
by the Board of Directors, exceeding 10% of the Closing Sale Price of the Common
Stock on the Trading Day preceding the date of announcement of such
distribution,

 

then, in either case, the Company shall mail to Holders and the Trustee written
notice at least forty (40) Business Days before the Ex-Date for such
distribution.  Once the Company has given such notice, Holders may surrender
their Securities for conversion at any time until the earlier of the close of
business on the Business Day immediately preceding the Ex-Date and the Company’s
announcement that such distribution will not take place, even if the Securities
are not otherwise convertible at such time.  No Holder

 

50

--------------------------------------------------------------------------------


 

may exercise the right to convert under this clause (v) if the Holder, without
conversion, otherwise receives, for each $1,000 principal amount of Securities,
at the same time and upon the same terms as holders of the Common Stock the
amount and kind of rights, options or warrants to subscribe for or purchase
shares of the Common Stock, or assets, debt securities or rights to purchase the
Company’s securities, as the case may be, that the Holder would have received as
if the Holder owned a number of shares of Common Stock equal to the Conversion
Rate in effect on the Ex-Date for the distribution.

 

(C)           A Holder may convert a portion of the principal amount of a
Security if such portion is $1,000 principal amount or an integral multiple of
$1,000 principal amount.  Provisions of this Indenture that apply to conversion
of all of a Security also apply to conversion of a portion of such Security.

 

10.02      CONVERSION PROCEDURE AND PAYMENT UPON CONVERSION.

 

(A)          To convert a Security, a Holder of a Physical Security must
(1) complete and manually sign the Conversion Notice, with appropriate signature
guarantee, or facsimile of the Conversion Notice and deliver the completed
Conversion Notice to the Conversion Agent, (2) surrender the Security to the
Conversion Agent, (3) furnish appropriate endorsements and transfer documents if
required by the Registrar or Conversion Agent, (4) pay any tax or duty if
required pursuant to Section 10.04 and (5) pay the amount of interest, if any,
required by Section 10.02(E).  If a Holder holds a beneficial interest in a
Global Security, to convert such Security, the Holder must comply with clauses
(4) and (5) above and the Depositary’s procedures for converting a beneficial
interest in a Global Security.

 

Upon conversion of a Holder’s Security, the Company shall, subject to
limitations imposed by the listing standards of The NASDAQ Global Select Market
described in this Section 10.02(A), pay or deliver, as the case may be, through
the Conversion Agent or the Company’s stock transfer agent, as the case may be,
cash, shares of Common Stock, or a combination thereof (together with, as
applicable, cash in lieu of any fractional share) as set forth in this
Section 10.02(A).  The Company shall inform Holders in writing through the
Trustee of its election to pay cash, deliver shares of Common Stock (together
with cash in lieu of any fractional share) or pay and deliver, as the case may
be, a combination thereof (together with cash in lieu of any fractional share)
upon conversion of any Securities (and the Specified Cash Amount, if applicable,
as described second immediately succeeding paragraph), as follows:

 

(i)                 subject to clause (ii) below, in respect of Securities
having a Conversion Date during the period beginning on, and including, the
thirty-second (32nd) Business Day immediately preceding the Maturity Date and
ending on, and including the Business Day immediately preceding the Maturity
Date, no later than the thirty-third (33rd) Business Day immediately preceding
the Maturity Date;

 

(ii)                in respect of Securities having a Conversion Date after the
date of issuance of a Redemption Notice as described in Section 3.02(A) and
prior to the related Redemption Date, in such Redemption Notice; and

 

51

--------------------------------------------------------------------------------


 

(iii)               in all other cases, no later than two Business Days
immediately following the applicable Conversion Date.

 

If, in respect of any conversion of Securities, the Company has not irrevocably
elected Net Share Settlement (as described in Section 10.02(B)), and the Company
does not give notice (including notice of the Specified Cash Amount, if
applicable) within the time periods described in clauses (i) through (iii) above
as to how it intends to settle its conversion obligation with respect to such
Securities, the Company shall satisfy such conversion obligation by delivering
solely shares of Common Stock (other than paying solely cash in lieu of any
fractional share).

 

If the Company chooses to satisfy a portion (but not all) of its conversion
obligation by paying cash (other than solely cash in lieu of any fractional
share) or if the Company has irrevocably elected Net Share Settlement upon
conversion as described in Section 10.02(B), the Company shall notify the
converting Holder(s) during the periods set forth in clauses (i) through
(iii) in the second immediately preceding paragraph of the amount to be
satisfied in cash as a fixed dollar amount per $1,000 principal amount of
Securities (the “Specified Cash Amount”); provided that if the Company has
previously irrevocably elected Net Share Settlement upon conversion as described
in Section 10.02(B), the Specified Cash Amount must be at least $1,000.  If,
subsequent to the Company irrevocably electing Net Share Settlement or electing
to satisfy a portion (but not all) of its conversion obligation by paying cash
(other than paying solely cash in lieu of any fractional share), and the Company
fails to timely notify converting Holders of the Specified Cash Amount, the
Specified Cash Amount shall be deemed to be $1,000.

 

The Company shall treat all converting Holders with the same Conversion Date in
the same manner.  Except for any conversions that occur on or after the
thirty-second (32nd) Business Day immediately preceding the Maturity Date, and
all conversions that occur after the Company’s issuance of a Redemption Notice
and prior to the related Redemption Date, the Company shall not have any
obligation to settle conversions occurring on different Conversion Dates in the
same manner.

 

Notwithstanding any other provision of this Indenture or the Securities, if the
Company elects to satisfy its conversion obligation by paying or delivering, as
the case may be, a combination of cash and shares of Common Stock (other than
paying solely cash in lieu of any fractional share), including if the Company
has irrevocably elected Net Share Settlement as described in Section 10.02(B),
the Company shall not issue more than 19.99% of its outstanding Common Stock on
July 26, 2011, and the remaining payment for such settlement shall be comprised
of cash (which cash shall be based on the Volume-Weighted Average Price of the
Common Stock on the Trading Day immediately prior to the date on which such
shares of Common Stock would otherwise be required to be delivered).  In
addition, if necessary to comply with the listing standards of The NASDAQ Global
Select Market, notwithstanding any provision of this Indenture or the
Securities, the Company shall not elect to deliver solely shares of Common Stock
upon conversion of the Securities without shareholder approval if such shares
would represent 20% or more of its outstanding Common Stock on July 26, 2011.

 

If the Company elects to settle any conversion of Securities by delivering
solely shares of Common Stock (other than paying solely cash in lieu of any
fractional share), including if the Company has irrevocably elected Full
Physical Settlement upon conversion as described in

 

52

--------------------------------------------------------------------------------


 

Section 10.02(C), such settlement shall occur within three Business Days of the
relevant Conversion Date.  Except upon conversion in connection with a Common
Stock Change Make-Whole Fundamental Change where the consideration for Common
Stock is comprised entirely of cash as described in Section 10.15(C), settlement
of conversions of the Securities made entirely or partially in cash (other than
solely cash in lieu of any fractional share) (including if the Company has
irrevocably elected Net Share Settlement upon conversion as described in
Section 10.02(B)) shall occur on the third Business Day immediately following
the final Trading Day of the applicable Cash Settlement Averaging Period.

 

The amount of cash and number of shares of Common Stock, as the case may be, due
upon conversion of Securities shall be determined as follows:

 

(1)           if the Company elects to satisfy its entire conversion obligation
by delivering shares of Common Stock, including if the Company has irrevocably
elected Full Physical Settlement upon conversion as described in
Section 10.02(C), the Company shall deliver to each converting Holder a number
of shares of Common Stock equal to (i) (A) the aggregate principal amount of
Securities converted, divided by (B) $1,000, multiplied by (ii) the Conversion
Rate in effect on the relevant Conversion Date (provided that the Company shall
pay cash in lieu of any fractional share as described in Section 10.03);

 

(2)           if the Company elects to satisfy its entire conversion obligation
by paying cash, the Company shall pay to each converting Holder, for each $1,000
principal amount of Securities converted, cash in an amount equal to the sum of
the Daily Conversion Values for each of the thirty (30) consecutive Trading Days
in the relevant Cash Settlement Averaging Period; and

 

(3)           subject to the sixth paragraph of this Section 10.02(A), if the
Company elects to satisfy the conversion obligation by delivering or paying, as
the case may be, a combination of cash and shares of Common Stock, including if
the Company has irrevocably elected Net Share Settlement pursuant to
Section 10.02(B), the Company shall pay or deliver, as the case may be, to each
converting Holder, for each $1,000 principal amount of Securities converted,
cash and shares of Common Stock, if any, equal to the sum of the Daily
Settlement Amounts for each of the thirty (30) consecutive Trading Days in the
relevant Cash Settlement Averaging Period.

 

The Daily Settlement Amounts (if applicable) and the Daily Conversion Values (if
applicable) shall be determined by the Company promptly following the last day
of the applicable Cash Settlement Averaging Period.  Promptly after such
determination of the Daily Settlement Amounts or the Daily Conversion Values, as
the case may be, and the amount of cash deliverable in lieu of fractional shares
(if any), the Company shall notify the Trustee and the Conversion Agent of the
Daily Settlement Amounts or the Daily Conversion Values, as the case may be, and
the amount of cash deliverable in lieu of fractional shares (if any).  The
Trustee and the Conversion Agent shall have no responsibility for any such
determination.

 

53

--------------------------------------------------------------------------------


 

(B)           Subject to the sixth paragraph of Section 10.02(A), at any time on
or prior to the thirty-third (33rd) Business Day immediately preceding the
Maturity Date, except during the period beginning on, and including, the date
that the Company issues a Redemption Notice and ending on, and including the
related Redemption Date, the Company may irrevocably elect to satisfy its
conversion obligation with respect to the Securities having a Conversion Date
after the date of such election by paying cash up to the aggregate principal
amount of Securities to be converted, and paying or delivering, as the case may
be, cash, shares of Common Stock or a combination thereof in respect of the
remainder, if any, of the conversion obligation (“Net Share Settlement”).  Such
election (a “Net Share Settlement Election”) shall be in the Company’s sole
discretion and shall not require the consent of Holders.  Upon making a Net
Share Settlement Election, the Company shall promptly (i) issue a press release
and post such information on its website or otherwise publicly disclose this
information or (ii) provide written notice to Holders by mailing such notice to
Holders at their addresses shown in the register of the Registrar, or if such
Securities are held in book-entry form through the Depositary, through the
applicable notice procedures of the Depositary.

 

(C)           Subject to the sixth paragraph of Section 10.02(A), at any time on
or prior to the thirty-third (33rd) Business Day immediately preceding the
Maturity Date, except during the period beginning on, and including, the date
that the Company issues a Redemption Notice and ending on, and including, the
related Redemption Date, the Company may irrevocably elect to satisfy its
conversion obligation with respect to the Securities having a Conversion Date
after the date of such election by delivering solely shares of Common Stock
(other than paying solely cash in lieu of any fractional share) in respect of
the conversion obligation (“Full Physical Settlement”).  Such election (a “Full
Physical Settlement Election”) shall be in the Company’s sole discretion and
shall not require the consent of Holders.  Upon making a Full Physical
Settlement Election, the Company shall promptly (i) issue a press release and
post such information on its website or otherwise publicly disclose this
information or (ii) provide written notice to Holders by mailing such notice to
Holders at their addresses shown in the register of the Registrar, or if such
Securities are held in book-entry form through the Depositary, through the
applicable notice procedures of the Depositary.

 

(D)          A Holder receiving any shares of Common Stock upon conversion shall
not be entitled to any rights as a holder of Common Stock, including, among
other things, the right to vote and receive dividends and notices of shareholder
meetings, until the close of business on the Conversion Date (if the Company
delivers solely shares of Common Stock in respect of the conversion obligation,
other than paying solely cash in lieu of any fractional share delivered pursuant
to Section 10.03, including if the Company has irrevocably elected Full Physical
Settlement as described in Section 10.02(C)) or the close of business on the
last Trading Day of the relevant Cash Settlement Averaging Period (if the
Company pays cash in respect of a portion (but not all) of the conversion
obligation upon conversion pursuant to Section 10.02(A), other than solely cash
in lieu of any fractional shares delivered pursuant to Section 10.03, including
if the Company has irrevocably elected Net Share Settlement as described in
Section 10.02(B)).  On and after the Conversion Date with respect to a
conversion of a Security pursuant hereto, all rights of the Holder of such
Security shall terminate, other than the right to receive the consideration
deliverable upon conversion of such Security as provided herein.

 

54

--------------------------------------------------------------------------------


 

(E)           Except as provided in the Securities or in this Article X, no
payment or adjustment (to the Conversion Rate or otherwise) shall be made for
accrued interest on a converted Security, and accrued interest, if any, shall be
deemed to be paid by the consideration paid to the Holder upon conversion.  Such
accrued interest, if any, shall be deemed to be paid in full rather than
cancelled, extinguished or forfeited.  Upon conversion of the Securities into a
combination of cash and shares of Common Stock, accrued and unpaid interest (if
any) shall be deemed to be paid first out of the cash paid upon such
conversion.  If any Holder surrenders a Security for conversion after the close
of business on the Record Date for the payment of an installment of interest but
prior to the open of business on the next Interest Payment Date, then,
notwithstanding such conversion, the full amount of interest payable with
respect to such Security on such Interest Payment Date shall be paid on such
Interest Payment Date to the Holder of record of such Security at the close of
business on such Record Date; provided, however, that such Security, when
surrendered for conversion, must be accompanied by payment to the Conversion
Agent on behalf of the Company of an amount equal to the full amount of interest
payable on such Interest Payment Date on the Security so converted; provided
further, however, that such payment to the Conversion Agent described in the
immediately preceding proviso in respect of a Security surrendered for
conversion shall not be required (i) with respect to a Security that is
surrendered for conversion after the close of business on the Record Date
immediately preceding the Maturity Date; (ii) with respect to any Security
surrendered for conversion after the close of business on a Record Date for the
payment of an installment of interest and on or before the open of business on
the related Interest Payment Date where the Company has specified a Redemption
Date pursuant to Section 3.02 that is after such Record Date but on or prior to
such Interest Payment Date; or (iii) with respect to any Security surrendered
for conversion after the close of business on a Record Date for the payment of
an installment of interest and on or before the open of business on the related
Interest Payment Date where the Company has specified a Fundamental Change
Repurchase Date pursuant to Section 3.05 that is after such Record Date but on
or prior to such Interest Payment Date; provided further that, if the Company
shall have, prior to the Conversion Date with respect to a Security, defaulted
in a payment of interest on such Security, then in no event shall the Holder of
such Security who surrenders such Security for conversion be required to pay
such defaulted interest or the interest that shall have accrued on such
defaulted interest pursuant to Section 2.12 or otherwise (it being understood
that nothing in this Section 10.02(E) shall affect the Company’s obligations
under Section 2.12).

 

(F)           If a Holder converts more than one Security at the same time, the
full number of shares of Common Stock issuable upon such conversion, if any,
shall be based on the total principal amount of all Securities converted.

 

(G)           Upon surrender of a Security that is converted in part, the
Trustee shall authenticate for the Holder a new Security equal in principal
amount to the unconverted portion of the Security surrendered.

 

(H)          If the last day on which a Security may be converted is a Legal
Holiday in a place where a Conversion Agent is located, the Security may be
surrendered to that Conversion Agent on the next succeeding day that is not a
Legal Holiday.

 

55

--------------------------------------------------------------------------------


 

10.03      CASH IN LIEU OF FRACTIONAL SHARES.

 

The Company shall not issue fractional shares of Common Stock upon conversion of
Securities. Instead, the Company shall pay cash in lieu of any fractional share
based on the Closing Sale Price of Common Stock on the Conversion Date (if the
Company delivers solely shares of Common Stock to satisfy its conversion
obligation, other than paying solely cash in lieu of any fractional share,
including if the Company has irrevocably elected Full Physical Settlement upon
conversion pursuant to Section 10.02(C)) or the Closing Sale Price of Common
Stock on the last Trading Day of the relevant Cash Settlement Averaging Period
(if the Company pays cash to satisfy a portion, but less than all, of its
conversion obligation, other than solely cash in lieu of any fractional share,
including if the Company has irrevocably elected Net Share Settlement upon
conversion pursuant to Section 10.02(B)).

 

10.04      TAXES ON CONVERSION.

 

If a Holder converts its Security, the Company shall pay any documentary, stamp
or similar issue or transfer tax or duty due on the issue, if any, of Common
Stock upon the conversion.  However, such Holder shall pay any such tax or duty
that is due because such shares are issued in a name other than such Holder’s
name.  The Conversion Agent may refuse to deliver a certificate representing the
Common Stock to be issued in a name other than such Holder’s name until the
Conversion Agent receives a sum sufficient to pay any tax or duty which shall be
due because such shares are to be issued in a name other than such Holder’s
name.

 

10.05      COMPANY TO PROVIDE COMMON STOCK.

 

The Company shall at all times reserve out of its authorized but unissued Common
Stock or Common Stock held in its treasury enough shares of Common Stock to
permit the conversion, in accordance herewith, of all of the Securities
(assuming, for such purposes, that the Company has previously elected Full
Physical Settlement pursuant to Section 10.02(C)).  The shares of Common Stock,
if any, due upon conversion of a Global Security shall be delivered by the
Company through its stock transfer agent and in accordance with the Depositary’s
customary practices.

 

All shares of Common Stock that may be issued upon conversion of the Securities
shall be validly issued, fully paid and non-assessable and shall be free of
preemptive or similar rights and free of any lien or adverse claim.

 

The Company shall comply with all securities laws regulating the offer and
delivery of shares of Common Stock upon conversion of Securities and shall list
such shares on each national securities exchange or automated quotation system
on which the shares of Common Stock are listed.

 

10.06      ADJUSTMENT OF CONVERSION RATE.

 

The Conversion Rate shall be subject to adjustment from time to time, without
duplication, upon the occurrence of any of the following events:

 

56

--------------------------------------------------------------------------------


 

(a)            If the Company issues shares of Common Stock as a dividend or
distribution on the shares of Common Stock, or if the Company effects a share
split or share combination, the Conversion Rate shall be adjusted based on the
following formula:

 

[g250911km11i001.gif]

 

where

 

CR0

=

the Conversion Rate in effect immediately prior to the open of business on the
Ex-Date for such dividend or distribution, or the open of business on the
Effective Date of such share split or share combination, as the case may be;

 

 

 

CR’

=

the Conversion Rate in effect immediately after the open of business on the
Ex-Date for such dividend or distribution, or the open of business on the
Effective Date of such share split or share combination, as the case may be;

 

 

 

OS0

=

the number of shares of Common Stock outstanding immediately prior to the open
of business on the Ex-Date for such dividend or distribution, or the open of
business on the Effective Date of such share split or share combination, as the
case may be; and

 

 

 

OS’

=

the number of shares of Common Stock outstanding immediately after such dividend
or distribution, or such share split or share combination, as the case may be.

 

Any adjustment made under this Section 10.06(a) shall become effective
immediately after the open of business on the Ex-Date for such dividend or
distribution, or immediately after the open of business on the Effective Date
for such share split or share combination, as the case may be.  If any dividend
or distribution of the type described in this Section 10.06(a) is declared but
not so paid or made, the Conversion Rate shall be immediately readjusted,
effective as of the date the Board of Directors determines not to pay such
dividend or distribution to the Conversion Rate that would then be in effect if
such dividend or distribution had not been declared.

 

(b)           If the Company distributes to all or substantially all holders of
the Common Stock any rights, options or warrants entitling them, for a period
expiring not more than sixty (60) days immediately following the record date of
such distribution, to purchase or subscribe for shares of Common Stock, at a
price per share less than the average of the Closing Sale Prices of the Common
Stock over the ten (10) consecutive Trading Day period ending on the Trading Day
immediately preceding the announcement date for such distribution, the
Conversion Rate shall be increased based on the following formula:

 

57

--------------------------------------------------------------------------------


 

[g250911km13i001.gif]

 

where

 

CR0

 

=

 

the Conversion Rate in effect immediately prior to the open of business on the
Ex-Date for such distribution;

 

 

 

 

 

CR’

 

=

 

the Conversion Rate in effect immediately after the open of business on the
Ex-Date for such distribution;

 

 

 

 

 

OS0

 

=

 

the number of shares of Common Stock outstanding immediately prior to the open
of business on the Ex-Date for such distribution;

 

 

 

 

 

X

 

=

 

the total number of shares of Common Stock issuable pursuant to such rights,
options or warrants; and

 

 

 

 

 

Y

 

=

 

the number of shares of Common Stock equal to the aggregate price payable to
exercise such rights, options or warrants, divided by the average of the Closing
Sale Prices of the Common Stock over the ten (10) consecutive Trading Day period
ending on the Trading Day immediately preceding the announcement date for such
distribution.

 

Any increase made under this Section 10.06(b) shall be made successively
whenever any such rights, options or warrants are distributed and shall become
effective immediately after the open of business on the Ex-Date for such
distribution.  In no event shall the Conversion Rate be decreased pursuant to
the formula set forth above. The Company shall not issue any such rights,
options, or warrants in respect of Common Stock held in treasury by the
Company.  To the extent that shares of Common Stock are not delivered after the
expiration of such rights, options or warrants, the Conversion Rate shall be
readjusted to the Conversion Rate that would then be in effect had the increase
with respect to the distribution of such rights, options or warrants been made
on the basis of delivery of only the number of shares of Common Stock actually
delivered.  If such rights, options or warrants are not so distributed, the
Conversion Rate shall be decreased to be the Conversion Rate that would then be
in effect if such Ex-Date for such distribution had not occurred.

 

For purposes of this Section 10.06(b) and Section 10.01(B)(v), in determining
whether any rights, options or warrants entitle the holders to subscribe for or
purchase shares of Common Stock at less than such average of the Closing Sale
Prices for the ten (10) consecutive Trading Day period ending on the Trading Day
immediately preceding the announcement date for such distribution, and in
determining the aggregate offering price of such shares of Common Stock, there
shall be taken into account any consideration received by the Company for such
rights, options or warrants and any amount payable on exercise or conversion
thereof, the value of such consideration, if other than cash, to be determined
by the Board of Directors.

 

58

--------------------------------------------------------------------------------


 

(c)                                   If the Company distributes shares of its
Capital Stock, evidences of its indebtedness or other of its assets, securities
or property or rights, options or warrants to acquire its Capital Stock or other
securities, but excluding (i) dividends or distributions covered by Sections
10.06(a), 10.06(b) or 10.06(e), (ii) dividends or distributions paid exclusively
in cash covered by Section 10.06(d), (iii) dividends or distributions that
consist solely of Reference Property following a transaction described in
Section 10.12, and (iv) Spin-Offs to which the provisions set forth in the
latter portion of this Section 10.06(c) shall apply (any of such shares of the
Company’s Capital Stock, indebtedness or other assets, securities or property or
rights, options or warrants to acquire Capital Stock or other securities, the
“Distributed Property”), to all or substantially all holders of Common Stock,
then, in each such case the Conversion Rate shall be increased based on the
following formula:

 

[g250911km13i002.gif]

 

where

 

CR0

 

=

 

the Conversion Rate in effect immediately prior to the open of business on the
Ex-Date for such distribution;

 

 

 

 

 

CR’

 

=

 

the Conversion Rate in effect immediately after the open of business on the
Ex-Date for such distribution;

 

 

 

 

 

SP0

 

=

 

the average of the Closing Sale Prices of the Common Stock over the ten
(10) consecutive Trading Day period ending on, and including, the Trading Day
immediately preceding the Ex-Date for such distribution; and

 

 

 

 

 

FMV

 

=

 

the fair market value (as determined by the Board of Directors) of the
Distributed Property distributable with respect to each outstanding share of
Common Stock as of the open of business as of the Ex-Date for such distribution.

 

Any increase made under the portion of this Section 10.06(c) above shall become
effective immediately after the open of business on the Ex-Date for such
distribution.  In no event shall the Conversion Rate be decreased pursuant to
the formula set forth above.  If such distribution is not so paid or made, the
Conversion Rate shall be decreased to be the Conversion Rate that would then be
in effect if such dividend or distribution had not been declared.

 

Notwithstanding the foregoing, if “FMV” (as defined above) is equal to or
greater than the “SP0” (as defined above), in lieu of the foregoing increase,
each Holder of a Security shall receive, for each $1,000 principal amount of
Securities, at the same time and upon the same terms as the holders of the
Common Stock, the amount and kind of Distributed Property that such Holder would
have received as if such Holder owned a number of shares of Common Stock equal
to the Conversion Rate in effect immediately prior to the close of business on
the record date for such distribution.

 

59

--------------------------------------------------------------------------------


 

With respect to an adjustment pursuant to this Section 10.06(c) where there has
been a payment of a dividend or other distribution on the Common Stock of
Capital Stock of any class or series, or similar equity interest, of or relating
to a Subsidiary or other business unit of the Company, where such Capital Stock
or similar equity interest is listed or quoted (or will be listed or quoted upon
consummation of the Spin-Off) on a U.S. national securities exchange (a
“Spin-Off”), the Conversion Rate in effect immediately before the close of
business on the tenth (10th) Trading Day immediately following, and including,
the Ex-Date for the Spin-Off shall be increased based on the following formula:

 

[g250911km13i003.gif]

 

where

 

CR0

 

=

 

the Conversion Rate in effect immediately prior to the open of business on the
Ex-Date for the Spin-Off;

 

 

 

 

 

CR’

 

=

 

the Conversion Rate in effect immediately after the open of business on the
Ex-Date for the Spin-Off;

 

 

 

 

 

FMV0

 

=

 

the average of the Closing Sale Prices of the Capital Stock or similar equity
interest distributed to holders of the Common Stock applicable to one share of
Common Stock (determined by reference to the definition of Closing Sale Price as
if references therein to Common Stock were to such Capital Stock or similar
equity interest) over the first ten (10) consecutive Trading Day period
immediately following, and including, the Ex-Date for the Spin-Off; and

 

 

 

 

 

MP0

 

=

 

the average of the Closing Sale Prices of the Common Stock over the first ten
(10) consecutive Trading Day period immediately following, and including, the
Ex-Date for the Spin-Off.

 

The increase to the Conversion Rate under the preceding paragraph shall be
determined at the close of business on the tenth (10th) Trading Day immediately
following, and including, the Ex-Date for the Spin-Off but will be given effect
immediately after the open of business on the Ex-Date for the Spin-Off; provided
that, for purposes of determining the Conversion Rate, in respect of any
conversion during the ten (10) Trading Days immediately following and including,
the Ex-Date of any Spin-Off, references in the portion of this
Section 10.06(c) related to Spin-Offs to the tenth (10th) Trading Day or ten
(10) consecutive Trading Days shall be deemed to be replaced with such lesser
number of Trading Days as have elapsed between the Ex-Date of such Spin-Off and
the relevant Conversion Date.  If the Ex-Date for the Spin-Off is less than ten
(10) Trading Days prior to, and including, the end of the Cash Settlement
Averaging Period in respect of any conversion, references with respect to ten
(10) Trading Days shall be deemed to be replaced, for purposes of calculating
the affected daily Conversion Rates in respect of that conversion, with such
lesser number of Trading Days as have

 

60

--------------------------------------------------------------------------------


 

elapsed from, and including, the Ex-Date for such Spin-Off to, and including,
the last Trading Day of such Cash Settlement Averaging Period.  In no event
shall the Conversion Rate be decreased pursuant to the formula set forth above.

 

Subject in all respects to Section 10.14, rights, options or warrants
distributed by the Company to all holders of its Common Stock entitling the
holders thereof to subscribe for or purchase shares of the Company’s Capital
Stock, including Common Stock (either initially or under certain circumstances),
which rights, options or warrants, until the occurrence of a specified event or
events (“Trigger Event”): (i) are deemed to be transferred with such Common
Stock; (ii) are not exercisable; and (iii) are also issued in respect of future
issuances of the Common Stock, shall be deemed not to have been distributed for
purposes of this Section 10.06(c) (and no adjustment to the Conversion Rate
under this Section 10.06(c) shall be required) until the occurrence of the
earliest Trigger Event, whereupon such rights, options or warrants shall be
deemed to have been distributed and an appropriate adjustment (if any is
required) to the Conversion Rate shall be made under this Section 10.06(c).  If
any such right, option or warrant, including any such existing rights, options
or warrants distributed prior to the date of this Indenture, are subject to
events, upon the occurrence of which such rights, options or warrants become
exercisable to purchase different securities, evidences of indebtedness or other
assets, then the date of the occurrence of any and each such event shall be
deemed to be the date of distribution and Ex-Date with respect to new rights,
options or warrants with such rights (and a termination or expiration of the
existing rights, options or warrants without exercise by any of the holders
thereof).  In addition, in the event of any distribution (or deemed
distribution) of rights, options or warrants, or any Trigger Event or other
event (of the type described in the preceding sentence) with respect thereto
that was counted for purposes of calculating a distribution amount for which an
adjustment to the Conversion Rate under this Section 10.06(c) was made, (1) in
the case of any such rights, options or warrants that shall all have been
redeemed or repurchased without exercise by any holders thereof, the Conversion
Rate shall be readjusted upon such final redemption or repurchase to give effect
to such distribution or Trigger Event, as the case may be, as though it were a
cash distribution, equal to the per share redemption or repurchase price
received by a holder or holders of Common Stock with respect to such rights,
options or warrants (assuming such holder had retained such rights, options or
warrants), made to all holders of Common Stock as of the date of such redemption
or repurchase, and (2) in the case of such rights, options or warrants that
shall have expired or been terminated without exercise by any holders thereof,
the Conversion Rate shall be readjusted as if such rights, options or warrants
had not been issued.

 

For purposes of Section 10.06(a), Section 10.06(b) and this Section 10.06(c),
any dividend or distribution to which this Section 10.06(c) is applicable that
also includes one or both of:

 

(A)                              a dividend or distribution of shares of Common
Stock to which Section 10.06(a) is applicable (the “Clause A Distribution”); or

 

(B)                                a dividend or distribution of rights, options
or warrants to which Section 10.06(b) is applicable (the “Clause B
Distribution”),

 

61

--------------------------------------------------------------------------------


 

then (1) such dividend or distribution, other than the Clause A Distribution and
Clause B Distribution, shall be deemed to be a dividend or distribution to which
this Section 10.06(c) is applicable (the “Clause C Distribution”) and any
Conversion Rate adjustment required by this Section 10.06(c) with respect to
such Clause C Distribution shall then be made and (2) the Clause A Distribution
and Clause B Distribution shall be deemed to immediately follow the Clause C
Distribution and any Conversion Rate adjustment required by Section 10.06(a) and
Section 10.06(b) with respect thereto shall then be made, except that, if
determined by the Board of Directors (I) the Ex-Date of the Clause A
Distribution and the Clause B Distribution shall be deemed to be the Ex-Date of
the Clause C Distribution and (II) any shares of Common Stock included in the
Clause A Distribution or Clause B Distribution shall be deemed not to be
“outstanding immediately prior to the open of business on the Ex-Date for such
dividend or distribution, or the open of business on the Effective Date of such
share split or share combination, as the case may be” within the meaning of
Section 10.06(a) or “outstanding immediately prior to the open of business on
the Ex-Date for such distribution” within the meaning of Section 10.06(b).

 

(d)                                  If any cash dividend or distribution is
made to all or substantially all holders of the Common Stock, the Conversion
Rate shall be increased based on the following formula:

 

[g250911km13i004.gif]

 

where

 

CR0

 

=

 

the Conversion Rate in effect immediately prior to the open of business on the
Ex-Date for such dividend or distribution;

 

 

 

 

 

CR’

 

=

 

the Conversion Rate in effect immediately after the open of business on the
Ex-Date for such dividend or distribution;

 

 

 

 

 

SP0

 

=

 

the average of the Closing Sale Prices of the Common Stock over the ten
(10) consecutive Trading Day period immediately preceding the Ex-Date for such
dividend or distribution; and

 

 

 

 

 

C

 

=

 

the amount in cash per share of Common Stock the Company distributes to holders
of its Common Stock.

 

Such increase shall become effective immediately after the open of business on
the Ex-Date for such dividend or distribution.  In no event shall the Conversion
Rate be decreased pursuant to the formula set forth above.  If such dividend or
distribution is not so paid, the Conversion Rate shall be decreased to be the
Conversion Rate that would then be in effect if such dividend or distribution
had not been declared.

 

Notwithstanding the foregoing, if “C” (as defined above) is equal to or greater
than “SP0” (as defined above), in lieu of the foregoing increase, each Holder of
a

 

62

--------------------------------------------------------------------------------


 

Security shall receive, for each $1,000 principal amount of Securities, at the
same time and upon the same terms as holders of the Common Stock, the amount of
cash such Holder would have received as if such Holder owned a number of shares
of Common Stock equal to the Conversion Rate immediately prior to the close of
business on the record date for such cash dividend or distribution.

 

(e)                                   If the Company or any of its Subsidiaries
makes a payment in respect of a tender or exchange offer for the Common Stock,
to the extent that the cash and value of any other consideration included in the
payment per share of Common Stock exceeds the average of the Closing Sale Prices
of the Common Stock over the ten (10) consecutive Trading Day period commencing
on, and including, the Trading Day next succeeding the last date on which
tenders or exchanges may be made pursuant to such tender or exchange offer, the
Conversion Rate shall be increased based on the following formula:

 

[g250911km13i005.gif]

 

where

 

CR0

 

=

 

the Conversion Rate in effect immediately prior to the open of business on the
Trading Day next succeeding the expiration date for such tender or exchange
offer;

 

 

 

 

 

CR’

 

=

 

the Conversion Rate in effect immediately after the open of business on the
Trading Day next succeeding the expiration date for such tender or exchange
offer;

 

 

 

 

 

AC

 

=

 

the aggregate value of all cash and any other consideration (as determined by
the Board of Directors) paid or payable for shares of Common Stock purchased in
such tender or exchange offer;

 

 

 

 

 

OS0

 

=

 

the number of shares of Common Stock outstanding immediately prior to the
expiration date for such tender or exchange offer (prior to giving effect to
such tender or exchange offer);

 

 

 

 

 

OS’

 

=

 

the number of shares of Common Stock outstanding immediately after the
expiration date for such tender or exchange offer (after giving effect to such
tender or exchange offer); and

 

 

 

 

 

SP’

 

=

 

the average of the Closing Sale Prices of the Common Stock over the ten
(10) consecutive Trading Day period commencing on, and including, the Trading
Day next succeeding the expiration date for such tender or exchange offer.

 

The increase to the Conversion Rate under this Section 10.06(e) shall be
determined at the close of business on the tenth (10th) Trading Day immediately
following, but excluding, the expiration date for such tender or exchange offer
but will be

 

63

--------------------------------------------------------------------------------


 

given effect immediately prior to the open of business on the Trading Day
immediately following the expiration date for such tender or exchange offer;
provided that, for purposes of determining the Conversion Rate, in respect of
any conversion during the ten (10) Trading Days immediately following, but
excluding, the expiration date for any such tender or exchange offer, references
in this Section 10.06(e) to the tenth (10th) Trading Day or ten (10) Trading
Days shall be deemed to be replaced with such lesser number of Trading Days as
have elapsed between the expiration date for such tender or exchange offer and
the relevant Conversion Date.  If the Trading Day immediately following the
expiration date for the tender or exchange offer is less than ten (10) Trading
Days prior to, and including, the end of the Cash Settlement Averaging Period in
respect of any conversion, references to ten (10) Trading Days shall be deemed
to be replaced, for purposes of calculating the affected daily Conversion Rates
in respect of such conversion, with such lesser number of Trading Days as have
elapsed from, and including, the Trading Day immediately following the
expiration date for such tender or exchange offer to, and including, the last
Trading Day of such Cash Settlement Averaging Period.  In no event shall the
Conversion Rate be decreased pursuant to the formula set forth above.

 

(f)                                    Notwithstanding this Section 10.06 or any
other provision of this Indenture or the Securities, if a Conversion Rate
adjustment becomes effective on any Ex-Date, and a Holder that converts its
Securities on or after such Ex-Date and on or prior to the related record date
would be treated as the record holder of shares of Common Stock as of the
related Conversion Date as described under Section 10.02 based on an adjusted
Conversion Rate for such Ex-Date, then, notwithstanding the Conversion Rate
adjustment provisions in this Section 10.06, the Conversion Rate adjustment
relating to such Ex-Date shall not be made for such converting Holder. Instead,
such Holder shall be treated as if such Holder were the record owner of the
shares of Common Stock on an un-adjusted basis and participate in the related
dividend, distribution or other event giving rise to such adjustment.

 

(g)                                  In addition to the foregoing adjustments in
subsections (a), (b), (c), (d) and (e) above, the Company may, from time to time
and to the extent permitted by law and the continued listing requirements of The
NASDAQ Global Select Market, increase the Conversion Rate by any amount for a
period of at least twenty (20) Business Days or any longer period as may be
permitted or required by law, if the Board of Directors has made a
determination, which determination shall be conclusive, that such increase would
be in the best interests of the Company.  Such Conversion Rate increase shall be
irrevocable during such period.  The Company shall give notice to the Trustee
and cause notice of such increase to be mailed to each Holder of Securities at
such Holder’s address as the same appears on the registry books of the
Registrar, at least fifteen (15) days prior to the date on which such increase
commences.

 

(h)                                  Notwithstanding this Section 10.06 or any
other provision of this Indenture or the Securities, if any Conversion Rate
adjustment becomes effective, or any Ex-Date for any issuance, dividend or
distribution (relating to a required Conversion Rate adjustment) occurs, during
the period beginning on, and including, the open of business on a Conversion
Date and ending on, and including, the close of business on the last

 

64

--------------------------------------------------------------------------------


 

Trading Day of a related Cash Settlement Averaging Period (if the Company elects
to satisfy the related conversion obligation by paying cash, in whole or in
part, in respect thereof or if the Company has irrevocably elected Net Share
Settlement pursuant to Section 10.02(B)), the Board of Directors shall make
adjustments to the Conversion Rate and the amount of cash or number of shares of
Common Stock issuable upon conversion of the Securities, as the case may be, as
is be necessary or appropriate to effect the intent of this Section 10.06 and
the other provisions of Article X and to avoid unjust or inequitable results, as
determined in good faith by the Board of Directors.  Any adjustment made
pursuant to this Section 10.06 shall apply in lieu of the adjustment or other
term that would otherwise be applicable.

 

(i)                                     All calculations under this Article X
shall be made to the nearest cent or to the nearest one-millionth of a share, as
the case may be. Adjustments to the Conversion Rate shall be calculated to the
nearest 1/10,000th.

 

10.07                 NO ADJUSTMENT.

 

Notwithstanding anything herein or in the Securities to the contrary, in no
event shall the Conversion Rate be adjusted:

 

(i)                                           upon the issuance of any shares of
Common Stock pursuant to any present or future plan providing for the
reinvestment of dividends or interest payable on the Company’s securities;

 

(ii)                                       upon the issuance of any shares of
Common Stock or restricted stock, restricted stock units, non-qualified stock
options, incentive stock options or any other options or rights (including stock
appreciation rights) to purchase shares of Common Stock pursuant to any present
or future employee, director or consultant benefit plan or program of, or
assumed by, the Company or any of its Subsidiaries;

 

(iii)                                     upon the issuance of any shares of
Common Stock pursuant to any option, warrant, right or exercisable, exchangeable
or convertible security not described in clause (ii) above and outstanding as of
the date the Securities were first issued;

 

(iv)                                    for accrued and unpaid interest, if any;

 

(v)                                       upon the repurchase of any shares of
Common Stock pursuant to an open-market share repurchase program or other
buy-back transaction that is not a tender or exchange offer of the nature
described in Section 10.06; or

 

(vi)                                    solely for a change in the par value of
shares of Common Stock.

 

No adjustment in the Conversion Rate pursuant to Section 10.06 shall be required
until cumulative adjustments amount to one percent (1%) or more of the
Conversion Rate as last adjusted (or, if never adjusted, the initial Conversion
Rate); provided, however, that any adjustments to the Conversion Rate which by
reason of this paragraph are not required to be made shall be carried forward
and taken into account in any subsequent adjustment to the

 

65

--------------------------------------------------------------------------------


 

Conversion Rate; provided further, that (i) on December 31 of each year and
(ii) if the Securities have been converted pursuant to Section 10.01, then, in
each case, any adjustments to the Conversion Rate that have been, and at such
time remain, deferred pursuant to this Section 10.07 shall be given effect, and
such adjustments, if any, shall no longer be carried forward and taken into
account in any subsequent adjustment to the Conversion Rate.

 

No adjustment to the Conversion Rate need be made pursuant to Section 10.06 for
a transaction (other than for share splits or share combinations pursuant to
Section 10.06(a)) if the Company makes provision for each Holder to participate
in the transaction, at the same time and upon the same terms that holders of
Common Stock participate in such transaction, without conversion, as if such
Holder held a number of shares of Common Stock equal to the Conversion Rate in
effect on the Ex-Date or Effective Date, as applicable, of the transaction
(without giving effect to any adjustment pursuant to Section 10.06 on account of
such transaction), multiplied by the principal amount (expressed in thousands)
of Securities held by such Holder.

 

10.08                 OTHER ADJUSTMENTS.

 

In the event that, as a result of an adjustment made pursuant to Section 10.06
hereof, the Holder of any Security thereafter surrendered for conversion shall
become entitled to receive any shares of Capital Stock other than Common Stock,
thereafter the Conversion Rate of such other shares so receivable upon
conversion of any Security shall be subject to adjustment from time to time in a
manner and on terms as nearly equivalent as practicable to the provisions with
respect to Common Stock contained in this Article X.

 

10.09                 ADJUSTMENTS FOR TAX PURPOSES.

 

Except as prohibited by law, and subject to the continued listing requirements
of The NASDAQ Global Select Market, the Company may (but is not obligated to)
increase the Conversion Rate, in addition to those required by Section 10.06
hereof, as it determines to be advisable in order that any stock dividend,
subdivision of shares, distribution of rights to purchase stock or securities or
distribution of securities convertible into or exchangeable for stock made by
the Company or to its shareholders shall not be taxable to the recipients
thereof or in order to avoid or diminish any such taxation.

 

10.10                 NOTICE OF ADJUSTMENT.

 

Whenever the Conversion Rate is adjusted, the Company shall promptly mail to
Holders at the addresses appearing on the Registrar’s books a notice of the
adjustment and file with the Trustee an Officer’s Certificate briefly stating
the facts requiring the adjustment and the manner of computing it.  The
certificate shall be conclusive evidence of the correctness of such adjustment.

 

66

--------------------------------------------------------------------------------


 

10.11                 NOTICE OF CERTAIN TRANSACTIONS.

 

In the event that:

 

(1)                                 the Company takes any action, or becomes
aware of any event, which would require an adjustment in the Conversion Rate,

 

(2)                                 the Company takes any action that would
require a supplemental indenture pursuant to Section 10.12, or

 

(3)                                 there is a dissolution or liquidation of the
Company,

 

the Company shall mail to Holders at the addresses appearing on the Registrar’s
books and the Trustee a written notice stating the proposed record, effective or
expiration date, as the case may be, of any transaction referred to in clause
(1), (2) or (3) of this Section 10.11.  The Company shall mail such notice at
least ten (10) calendar days before such date; however, failure to mail such
notice or any defect therein shall not affect the validity of any transaction
referred to in clause (1), (2) or (3) of this Section 10.11.

 

10.12                 EFFECT OF RECLASSIFICATIONS, CONSOLIDATIONS, MERGERS,
BINDING SHARE EXCHANGES OR SALES ON CONVERSION PRIVILEGE.

 

If the Company:

 

(i) reclassifies the Common Stock (other than a change only in par value or a
change as a result of a subdivision or combination of Common Stock to which
Section 10.06 applies);

 

(ii) is party to a consolidation, merger or binding share exchange; or

 

(iii) sells, transfers, leases, conveys or otherwise disposes of all or
substantially all of the consolidated property or assets of the Company,

 

in each case, pursuant to which the Common Stock would be converted into or
exchanged for, or would constitute solely the right to receive, cash, securities
or other property (any such event, a “Merger Event”) then, if a Holder converts
its Securities on or after the effective date of any such transaction, subject
to the Company’s right to settle all or a portion of its conversion obligation
with respect to such Securities by paying cash (other than solely cash in lieu
of any fractional share) as set forth in Section 10.02(A) and the Company’s
right to irrevocably elect Net Share Settlement as set forth in
Section 10.02(B), the Securities shall be convertible into the same type (in the
same proportions) of consideration received by holders of Common Stock in such
Merger Event (“Reference Property”) and, prior to or at the effective time of
such Merger Event, the Company or the successor or purchasing Person, as the
case may be, shall execute with the Trustee a supplemental indenture permitted
under Section 9.01(i) providing for such change in the right to convert the
Securities; provided, however, that at and after the effective time of the
Merger Event, (A) the Company shall continue to have the right to determine the
form of consideration to be paid or delivered, as the case may be, upon
conversion of Securities in accordance with Section 10.02 and (B)(I) any amount
payable in cash upon conversion of the

 

67

--------------------------------------------------------------------------------


 

Securities in accordance with Section 10.02 shall continue to be payable in
cash, (II) any shares of Common Stock that the Company would have been required
to deliver upon conversion of the Securities in accordance with Section 10.02
shall instead be deliverable in the amount and type of Reference Property that a
holder of that number of shares of Common Stock would have received in such
Merger Event and (III) the Volume-Weighted Average Price for purposes of the
provisions of Section 10.02 shall be calculated based on the value of a unit of
Reference Property that a holder of one share of Common Stock would have
received in such Merger Event.

 

If the Merger Event causes the Common Stock to be converted into, or exchanged
for, the right to receive more than a single type of consideration (determined
based in part upon any form of shareholder election), then (i) the Reference
Property into which the Securities shall be convertible shall be deemed to be
the weighted average of the types and amounts of consideration received by the
holders of Common Stock that affirmatively make such an election and (ii) the
unit of Reference Property for purposes of the immediately preceding paragraph
shall refer to the consideration referred to in clause (i) attributable to one
share of Common Stock.  The Company shall notify Holders, the Trustee and the
Conversion Agent (if other than the Trustee) of such weighted average as soon as
practicable after such determination is made.

 

If the Reference Property in respect of any Merger Event is composed, in whole
or in part, of shares of common stock, the supplemental indenture referred to in
the first sentence of this Section 10.12 shall provide for adjustments of the
Conversion Rate that shall be as nearly equivalent as may be practicable to the
adjustments of the Conversion Rate provided for in this Article X (other than,
in the case of any such Merger Event following the occurrence of a Make-Whole
Fundamental Change in connection with which Holders were entitled to convert
their Securities and receive a Make-Whole Applicable Increase pursuant to
Section 10.15, an adjustment to the Conversion Rate of the kind set forth in
Section 10.12 upon conversion in connection with any subsequent Make-Whole
Fundamental Change).  If, in the case of any Merger Event, the Reference
Property receivable thereupon by a holder of Common Stock includes shares of
stock or other securities and property of a Person other than the successor or
purchasing Person, as the case may be, in such Merger Event, then such
supplemental indenture shall also be executed by such other Person and shall
contain such additional provisions to protect the interests of the Holders of
the Securities as the Board of Directors in good faith shall reasonably
determine necessary by reason of the foregoing (which determination shall be
described in a Board Resolution).  The provisions of this Section 10.12 shall
similarly apply to successive Merger Events.

 

The Company shall not become a party to any Merger Event unless its terms are
consistent with this Section 10.12.

 

None of the foregoing provisions shall affect the right of a Holder to convert
its Securities into cash, shares of Common Stock or a combination of cash and
shares of Common Stock, as applicable, as set forth in Section 10.01 and
Section 10.02 prior to the effective date of such Merger Event.

 

In the event the Company shall execute a supplemental indenture pursuant to this
Section 10.12, the Company shall promptly file with the Trustee an Officer’s
Certificate briefly stating

 

68

--------------------------------------------------------------------------------


 

the reasons therefor, the kind or amount of Reference Property receivable by
Holders of the Securities upon the conversion of their Securities after any such
Merger Event and any adjustment to be made with respect thereto.

 

10.13                 CONVERSION AGENT AND TRUSTEE’S DISCLAIMER.

 

The Conversion Agent and Trustee have no duty to determine when an adjustment
under this Article X should be made, how it should be made or what such
adjustment should be, but may accept as conclusive evidence of the correctness
of any such adjustment, and shall be protected in relying upon, the Officer’s
Certificate with respect thereto which the Company is obligated to file with the
Trustee pursuant to Section 10.10 hereof.  The Conversion Agent and Trustee make
no representation as to the validity or value of any securities or assets issued
upon conversion of Securities, and the Conversion Agent and Trustee shall not be
responsible for the failure by the Company to comply with any provisions of this
Article X.

 

The Conversion Agent and Trustee shall not be under any responsibility to
determine the correctness of any provisions contained in any supplemental
indenture executed pursuant to Section 10.12, but may accept as conclusive
evidence of the correctness thereof, and shall be protected in relying upon, the
Officer’s Certificate with respect thereto which the Company is obligated to
file with the Trustee pursuant to Section 10.12 hereof.

 

10.14                 RIGHTS DISTRIBUTIONS PURSUANT TO SHAREHOLDERS’ RIGHTS
PLANS.

 

Upon conversion of any Security or a portion thereof, the Company shall make
provision such that the Holder thereof shall, to the extent such Holder is to
receive shares of Common Stock upon such conversion, receive, in addition to,
and concurrently with the delivery of, such shares of Common Stock upon
conversion, the rights described in any shareholders’ rights plan(s) of the
Company then in effect, unless the rights have separated from the Common Stock
prior to the time of conversion, in which case the Conversion Rate shall be
adjusted at the time of separation as if the Company distributed to all holders
of Common Stock, Distributed Property as described in Section 10.06(c), subject
to readjustment in the event of the expiration, termination or redemption of
such rights.

 

10.15                 INCREASED CONVERSION RATE APPLICABLE TO CERTAIN SECURITIES
SURRENDERED IN CONNECTION WITH MAKE-WHOLE FUNDAMENTAL CHANGES.

 

(A)                              Notwithstanding anything herein to the
contrary, the Conversion Rate applicable to each Security that is surrendered
for conversion, in accordance with this Article X, at any time during the period
(any such period occurring before the Maturity Date, a “Make-Whole Conversion
Period”) from, and including, the effective date of a Make-Whole Fundamental
Change (which effective date the Company shall disclose in the written notice
and public announcement referred to in Section 10.15(E)) to, and including, the
thirtieth (30th) Business Days immediately following such effective date (or, if
such Make-Whole Fundamental Change also constitutes a Fundamental Change, the
Fundamental Change Repurchase Date corresponding to such Fundamental Change)
shall be increased to an amount equal to the Conversion Rate that would, but for
this Section 10.15, otherwise apply to such Security pursuant to this Article X,
plus an amount equal to the Make-Whole Applicable Increase.

 

69

--------------------------------------------------------------------------------


 

(B)                                As used herein, “Make-Whole Applicable
Increase” shall mean, with respect to a Make-Whole Fundamental Change, the
amount, set forth in the following table, which corresponds to the effective
date and the Applicable Price of such Make-Whole Fundamental Change:

 

Effective 

 

Applicable Price

 

Date

 

$7.579

 

$9.00

 

$10.00

 

$11.00

 

$12.00

 

$13.00

 

$14.00

 

$15.00

 

$17.00

 

$19.00

 

$21.00

 

$23.00

 

$25.00

 

$27.50

 

$30.00

 

$35.00

 

$40.00

 

August 1, 2011

 

26.3887

 

21.3817

 

16.9525

 

13.7236

 

11.3207

 

9.4983

 

8.0915

 

6.9870

 

5.3922

 

4.3174

 

3.5537

 

2.9856

 

2.5463

 

2.1185

 

1.7828

 

1.2868

 

0.9375

 

August 1, 2012

 

26.3887

 

18.7752

 

14.3069

 

11.1422

 

8.8654

 

7.2019

 

5.9672

 

5.0359

 

3.7640

 

2.9635

 

2.4238

 

2.0361

 

1.7421

 

1.4578

 

1.2342

 

0.8996

 

0.6585

 

August 1, 2013

 

26.3887

 

15.8802

 

11.1931

 

8.0082

 

5.8487

 

4.3854

 

3.3906

 

2.7085

 

1.8966

 

1.4648

 

1.2038

 

1.0247

 

0.8891

 

0.7552

 

0.6467

 

0.4783

 

0.3527

 

August 1, 2014

 

26.3887

 

13.5933

 

7.9983

 

3.8696

 

0.7995

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

August 1, 2015

 

26.3887

 

12.1807

 

6.7995

 

3.1656

 

0.6378

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

August 1, 2016

 

26.3887

 

5.5563

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

 

provided, however, that:

 

(i)                                           if the actual Applicable Price of
such Make-Whole Fundamental Change is between two (2) Applicable Prices listed
in the table above under the row titled “Applicable Price,” or if the actual
effective date of such Make-Whole Fundamental Change is between two effective
dates listed in the table above in the column immediately below the title
“Effective Date,” then the Make-Whole Applicable Increase for such Make-Whole
Fundamental Change shall be determined by linear interpolation between the
Make-Whole Applicable Increases set forth for such higher and lower Applicable
Prices, or for such earlier and later Effective Dates based on a three hundred
and sixty five (365) day year, as applicable;

 

(ii)                                        if the actual Applicable Price of
such Make-Whole Fundamental Change is greater than $40.00 per share (subject to
adjustment in the same manner as the Applicable Prices pursuant to
Section 10.15(B)(iii)), or if the actual Applicable Price of such Make-Whole
Fundamental Change is less than $7.579 per share (subject to adjustment in the
same manner as the Applicable Prices pursuant to Section 10.15(B)(iii)), then
the Make-Whole Applicable Increase shall be equal to zero (0);

 

(iii)                                     if an event occurs that requires,
pursuant to Section 10.06, an adjustment to the Conversion Rate, then, on the
date and at the time such adjustment is so required to be made, each Applicable
Price set forth in the table above under the row titled “Applicable Price” shall
be deemed to be adjusted so that such Applicable Price, at and after such time,
shall be equal to the product of (1) such Applicable Price as in effect
immediately before such adjustment to such Applicable Price and (2) a fraction
whose numerator is the Conversion Rate in effect immediately before such
adjustment to the Conversion Rate and whose denominator is the Conversion Rate
to

 

70

--------------------------------------------------------------------------------


 

be in effect, in accordance with this Article X, immediately after such
adjustment to the Conversion Rate;

 

(iv)                                    each Make-Whole Applicable Increase
amount set forth in the table above shall be adjusted in the same manner, for
the same events and at the same time as the Conversion Rate is to be adjusted
pursuant to Section 10.06; and

 

(v)                                       in no event shall the Conversion Rate
applicable to any Security be increased pursuant to this Section 10.15 to the
extent, but only to the extent, such increase shall cause the Conversion Rate
applicable to such Security to exceed 131.9435 shares per $1,000 principal
amount (the “Maximum Conversion Rate”); provided, however, that the Maximum
Conversion Rate shall be adjusted at the same time and in the same manner in
which, and for the same events for which, the Conversion Rate is to be adjusted
pursuant to Section 10.06.

 

(C)                                Upon surrender of Securities for conversion
in connection with a Make-Whole Fundamental Change pursuant to Section
10.01(B)(iv), the Company shall, at its option, satisfy its conversion
obligation by paying or delivering, as the case may be, cash, shares of Common
Stock (together with cash in lieu of any fractional share) or a combination of
cash and shares of Common Stock (together with cash in lieu of any fractional
share) in accordance with Section 10.02 and as subject to further adjustment as
set forth in Section 10.12; provided, however, that if at the effective time of
a Common Stock Change Make-Whole Fundamental Change the consideration for the
Common Stock is comprised entirely of cash, for any conversion of Securities
following the effective date of such Common Stock Change Make-Whole Fundamental
Change, the conversion obligation shall be calculated based solely on the
Applicable Price for the transaction and shall be deemed to be an amount equal
to, per $1,000 principal amount of converted Securities, the applicable
Conversion Rate (including any Make-Whole Applicable Increase), multiplied by
such Applicable Price.  In such event, the cash due upon conversion shall be
determined and paid to Holders in cash on the third (3rd) Business Day
immediately following the Conversion Date.

 

(D)                               As used herein, “Applicable Price” shall have
the following meaning with respect to a Make-Whole Fundamental Change: (a) if
such Make-Whole Fundamental Change constitutes a Common Stock Change Make-Whole
Fundamental Change and the consideration (excluding cash payments for fractional
shares or pursuant to statutory appraisal rights) for the Common Stock in such
Common Stock Change Make-Whole Fundamental Change consists solely of cash, then
the “Applicable Price” with respect to such Common Stock Change Make-Whole
Fundamental Change shall be equal to the cash amount paid per share of Common
Stock in such Common Stock Change Make-Whole Fundamental Change and (b) in all
other circumstances, the “Applicable Price” with respect to such Make-Whole
Fundamental Change shall be equal to the average of the Closing Sale Prices per
share of Common Stock for the five (5) consecutive Trading Days immediately
preceding, but excluding, the effective date of such Make-Whole Fundamental
Change, which average shall be appropriately adjusted by the Board of Directors,
in its good faith determination, to account for any adjustment, pursuant hereto,
to the Conversion Rate that shall become effective, or any event requiring,
pursuant hereto, an adjustment to the Conversion Rate where the Ex-Date of such
event occurs, at any time during such five (5) consecutive Trading Days.

 

71

--------------------------------------------------------------------------------


 

(E)                                 At least thirty (30) Business Days before
the anticipated effective date of each proposed Make-Whole Fundamental Change,
the Company shall mail to each Holder, in accordance with Section 13.01, written
notice of, and shall publicly announce, through a reputable national newswire
service, the anticipated effective date of such proposed Make-Whole Fundamental
Change.  Each such notice and announcement shall also state that, in connection
with such Make-Whole Fundamental Change, the Company shall increase, in
accordance herewith, the Conversion Rate applicable to Securities entitled as
provided herein to such increase (along with a description of how such increase
shall be calculated and the time periods during which Securities must be
surrendered in order to be entitled to such increase).  No later than the third
(3rd) Business Day immediately following the effective date of each Make-Whole
Fundamental Change, the Company shall mail, in accordance with Section 13.01,
written notice of, and shall publicly announce, through a reputable national
newswire service, such effective date and the Make-Whole Applicable Increase
applicable to such Make-Whole Fundamental Change.

 

(F)                                 For avoidance of doubt, the provisions of
this Section 10.15 shall not affect or diminish the Company’s obligations, if
any, pursuant to Article III with respect to a Make-Whole Fundamental Change
that also constitutes a Fundamental Change.

 

(G)                                Nothing in this Section 10.15 shall prevent
an adjustment to the Conversion Rate pursuant to Section 10.06 in respect of a
Make-Whole Fundamental Change.

 

(H)                               The Company shall not take any action that
would result in adjustment of the Conversion Rate, pursuant to this Section
10.15, in such a manner as to result in the reduction of the Conversion Price to
less than the par value per share of the Common Stock.

 

XI.                                CONCERNING THE HOLDERS

 

11.01                 ACTION BY HOLDERS.

 

Whenever in this Indenture it is provided that the Holders of a specified
percentage in aggregate principal amount of the Securities may take any action
(including the making of any demand or request, the giving of any notice,
consent or waiver or the taking of any other action), the fact that at the time
of taking any such action, the Holders of such specified percentage have joined
therein may be evidenced (i) by any instrument or any number of instruments of
similar tenor executed by Holders in person or by agent or proxy appointed in
writing, (ii) by the record of the Holders voting in favor thereof at any
meeting of Holders duly called and held in accordance with the provisions of
Article XII or (iii) by a combination of such instrument or instruments and any
such record of such a meeting of Holders.  Whenever the Company or the Trustee
solicits the taking of any action by the Holders of the Securities, the Company
or the Trustee may fix, but shall not be required to, in advance of such
solicitation, a date as the record date for determining Holders entitled to take
such action.  The record date if one is selected shall be not more than fifteen
(15) days prior to the date of commencement of solicitation of such action.

 

72

--------------------------------------------------------------------------------


 

11.02                 PROOF OF EXECUTION BY HOLDERS.

 

Subject to the provisions of Section 7.01, Section 7.02 and Section 12.05, proof
of the execution of any instrument by a Holder or its agent or proxy shall be
sufficient if made in accordance with such reasonable rules and regulations as
may be prescribed by the Trustee or in such manner as shall be satisfactory to
the Trustee.  The holding of Securities shall be proved by the security register
of the Registrar or by a certificate of the Registrar.  The record of any
Holders’ meeting shall be proved in the manner provided in Section 12.06.

 

11.03                 PERSONS DEEMED ABSOLUTE OWNERS.

 

The Company, the Trustee, any authenticating agent, any Paying Agent, any
Conversion Agent and any Registrar may deem the Person in whose name a Security
shall be registered upon the security register of the Registrar to be, and may
treat it as, the absolute owner of such Security (whether or not such Security
shall be overdue and notwithstanding any notation of ownership or other writing
thereon made by any Person other than the Company or any Registrar) for the
purpose of receiving payment of or on account of the principal of and (subject
to Section 2.12 and Section 4.01) accrued and unpaid interest on such Security,
for conversion of such Security and for all other purposes; and neither the
Company nor the Trustee nor any authenticating agent nor any Paying Agent nor
any Conversion Agent nor any Registrar shall be affected by any notice to the
contrary.  All such payments so made to any Holder for the time being, or upon
its order, shall be valid, and, to the extent of the sum or sums so paid,
effectual to satisfy and discharge the liability for monies payable upon any
such Security.  Notwithstanding anything to the contrary in this Indenture or
the Securities following an Event of Default, any Holder of a beneficial
interest in a Global Security may directly enforce against the Company, without
the consent, solicitation, proxy, authorization or any other action of the
Depositary or any other Person, such Holder’s right to exchange such beneficial
interest for a Physical Security in accordance with the provisions of this
Indenture.

 

XII.                            HOLDERS’ MEETINGS.

 

12.01                 PURPOSE OF MEETINGS.

 

A meeting of Holders may be called at any time and from time to time pursuant to
the provisions of this Article XII for any of the following purposes:

 

(A)                              to give any notice to the Company or to the
Trustee or to give any directions to the Trustee permitted under this Indenture,
or to consent to the waiving of any Default or Event of Default hereunder and
its consequences, or to take any other action authorized to be taken by Holders
pursuant to any of the provisions of Article VI;

 

(B)                                to remove the Trustee and nominate a
successor trustee pursuant to the provisions of Article VII;

 

(C)                                to consent to the execution of an indenture
or indentures supplemental hereto pursuant to the provisions of Section 9.02; or

 

73

--------------------------------------------------------------------------------


 

(D)                               to take any other action authorized to be
taken by or on behalf of the Holders of any specified aggregate principal amount
of the Securities under any other provision of this Indenture or under
applicable law.

 

12.02                 CALL OF MEETINGS BY TRUSTEE.

 

The Trustee may at any time call a meeting of Holders to take any action
specified in Section 12.01, to be held at such time and at such place as the
Trustee shall determine.  Notice of every meeting of the Holders, setting forth
the time and the place of such meeting and in general terms the action proposed
to be taken at such meeting and the establishment of any record date pursuant to
Section 11.01, shall be mailed to Holders of such Securities at their addresses
as they shall appear on the security register of the Registrar.  Such notice
shall also be mailed to the Company.  Such notices shall be mailed not less than
twenty (20) nor more than ninety (90) days prior to the date fixed for the
meeting.

 

Any meeting of Holders shall be valid without notice if the Holders of all
Securities then outstanding are present in person or by proxy or if notice is
waived before or after the meeting by the Holders of all Securities outstanding,
and if the Company and the Trustee are either present by duly authorized
representatives or have, before or after the meeting, waived notice.

 

12.03                 CALL OF MEETINGS BY COMPANY OR HOLDERS.

 

In case at any time the Company, pursuant to a Board Resolution, or the Holders
of at least 10% in aggregate principal amount of the Securities then
outstanding, shall have requested the Trustee to call a meeting of Holders, by
written request setting forth in reasonable detail the action proposed to be
taken at the meeting, and the Trustee shall not have mailed the notice of such
meeting within twenty (20) days after receipt of such request, then the Company
or such Holders may determine the time and the place for such meeting and may
call such meeting to take any action authorized in Section 12.01, by mailing
notice thereof as provided in Section 12.02.

 

12.04                 QUALIFICATIONS FOR VOTING.

 

To be entitled to vote at any meeting of Holders a Person shall (a) be a Holder
of one or more Securities on the record date pertaining to such meeting or
(b) be a Person appointed by an instrument in writing as proxy by a Holder of
one or more Securities on the record date pertaining to such meeting.  The only
Persons who shall be entitled to be present or to speak at any meeting of
Holders shall be the Persons entitled to vote at such meeting and their counsel
and any representatives of the Trustee and its counsel and any representatives
of the Company and its counsel.

 

12.05                 REGULATIONS.

 

Notwithstanding any other provision of this Indenture, the Trustee may make such
reasonable regulations as it may deem advisable for any meeting of Holders, in
regard to proof of the holding of Securities and of the appointment of proxies,
and in regard to the appointment and duties of inspectors of votes, the
submission and examination of proxies, certificates and other

 

74

--------------------------------------------------------------------------------


 

evidence of the right to vote, and such other matters concerning the conduct of
the meeting as it shall think fit.

 

The Trustee shall, by an instrument in writing, appoint a temporary chairman of
the meeting, unless the meeting shall have been called by the Company or by
Holders as provided in Section 12.03, in which case the Company or the Holders
calling the meeting, as the case may be, shall in like manner appoint a
temporary chairman.  A permanent chairman and a permanent secretary of the
meeting shall be elected by vote of the Holders of a majority in principal
amount of the Securities represented at the meeting and entitled to vote at the
meeting.

 

Subject to the provisions of Section 2.09, at any meeting of Holders each Holder
or proxyholder shall be entitled to one vote for each $1,000 principal amount of
Securities held or represented by such Holder or proxyholder, as the case may
be; provided, however, that no vote shall be cast or counted at any meeting in
respect of any Security challenged as not outstanding and ruled by the chairman
of the meeting to be not outstanding.  The chairman of the meeting shall have no
right to vote other than by virtue of Securities held by it or instruments in
writing as aforesaid duly designating it as the proxy to vote on behalf of other
Holders.  Any meeting of Holders duly called pursuant to the provisions of
Section 12.02 or Section 12.03 may be adjourned from time to time by the Holders
of a majority of the aggregate principal amount of Securities represented at the
meeting, whether or not constituting a quorum, and the meeting may be held as so
adjourned without further notice.

 

12.06                 VOTING.

 

The vote upon any resolution submitted to any meeting of Holders shall be by
written ballot on which shall be subscribed the signatures of the Holders or of
their representatives by proxy and the outstanding principal amount of the
Securities held or represented by them.  The permanent chairman of the meeting
shall appoint two inspectors of votes who shall count all votes cast at the
meeting for or against any resolution and who shall make and file with the
secretary of the meeting their verified written reports in duplicate of all
votes cast at the meeting.  A record in duplicate of the proceedings of each
meeting of Holders shall be prepared by the secretary of the meeting and there
shall be attached to said record the original reports of the inspectors of votes
on any vote by ballot taken thereat and affidavits by one or more Persons having
knowledge of the facts setting forth a copy of the notice of the meeting and
showing that said notice was mailed as provided in Section 12.02.  The record
shall show the principal amount of the Securities voting in favor of or against
any resolution.  The record shall be signed and verified by the affidavits of
the permanent chairman and secretary of the meeting and one of the duplicates
shall be delivered to the Company and the other to the Trustee to be preserved
by the Trustee, the latter to have attached thereto the ballots voted at the
meeting.

 

Any record so signed and verified shall be conclusive evidence of the matters
therein stated.

 

12.07               NO DELAY OF RIGHTS BY MEETING.

 

Nothing contained in this Article XII shall be deemed or construed to authorize
or permit, by reason of any call of a meeting of Holders or any rights expressly
or impliedly

 

75

--------------------------------------------------------------------------------


 

conferred hereunder to make such call, any hindrance or delay in the exercise of
any right or rights conferred upon or reserved to the Trustee or to the Holders
under any of the provisions of this Indenture or of the Securities.

 

XIII.                        MISCELLANEOUS

 

13.01                 NOTICES.

 

Any notice or communication by the Company or the Trustee to the other shall be
deemed to be duly given if made in writing and delivered:

 

(A)                              by hand (in which case such notice shall be
effective upon delivery);

 

(B)                                by facsimile (in which case such notice shall
be effective upon receipt of confirmation of good transmission thereof); or

 

(C)                                by overnight delivery by a nationally
recognized courier service (in which case such notice shall be effective on the
Business Day immediately after being deposited with such courier service),

 

in each case to the recipient party’s address or facsimile number, as
applicable, set forth in this Section 13.01.  The Company or the Trustee by
notice to the other may designate additional or different addresses or facsimile
numbers for subsequent notices or communications.

 

The Trustee agrees to accept and act upon instructions or directions pursuant to
this Indenture sent by unsecured e-mail, pdf, facsimile transmission or other
similar unsecured electronic methods; provided, however, that the Trustee shall
have received an incumbency certificate listing persons designated to give such
instructions or directions and containing specimen signatures of such designated
persons, which such incumbency certificate shall be amended and replaced
whenever a person is to be added or deleted from the listing.  If the Company
elects to give the Trustee e-mail or facsimile instructions (or instructions by
a similar electronic method) and the Trustee in its discretion elects to act
upon such instructions, the Trustee’s understanding of such instructions shall
be deemed controlling. The Trustee shall not be liable for any losses, costs or
expenses arising directly or indirectly from the Trustee’s reliance upon and
compliance with such instructions notwithstanding if such instructions conflict
or are inconsistent with a subsequent written instruction. The Company agrees to
assume all risks arising out of the use of such electronic methods to submit
instructions and directions to the Trustee, including, without limitation, the
risk of the Trustee acting on unauthorized instructions and the risk or
interception and misuse by third parties.

 

Any notice or communication to a Holder shall be mailed to its address shown on
the register kept by the Registrar.  Failure to mail a notice or communication
to a Holder or any defect in it shall not affect its sufficiency with respect to
other Holders.

 

If a notice or communication is mailed in the manner provided above, it is duly
given, whether or not the addressee receives it.

 

76

--------------------------------------------------------------------------------


 

If the Company mails a notice or communication to Holders, it shall mail a copy
to the Trustee and each Securities Agent at the same time.  If the Trustee or
the Securities Agent is required, pursuant to the express terms of this
Indenture or the Securities, to mail a notice or communication to Holders, the
Trustee or the Securities Agent, as the case may be, shall also mail a copy of
such notice or communication to the Company.

 

All notices or communications shall be in writing.

 

The Company’s address is:

 

Accuray Incorporated

1310 Chesapeake Terrace

Sunnyvale, CA 94089

Attention: General Counsel

Facsimile: (408) 716-3341

 

The Trustee’s address is:

 

The Bank of New York Mellon Trust Company, N.A.

700 S. Flower Street, Suite 500

Los Angeles, CA 90017

Attention: Corporate Unit

Facsimile: (213) 630-6298

 

13.02                 CERTIFICATE AND OPINION AS TO CONDITIONS PRECEDENT.

 

Upon any request or application by the Company to the Trustee to take any action
under this Indenture, the Company shall furnish to the Trustee:

 

(i)                                                   an Officer’s Certificate
stating that, in the opinion of the signatories to such Officer’s Certificate,
all conditions precedent, if any, provided for in this Indenture relating to the
proposed action have been complied with; and

 

(ii)                                                an Opinion of Counsel
stating that, in the opinion of such counsel, all such conditions precedent have
been complied with.

 

Each signatory to an Officer’s Certificate or an Opinion of Counsel may (if so
stated) rely, effectively, upon an Opinion of Counsel as to legal matters and an
Officer’s Certificate or certificates of public officials as to factual matters
if such signatory reasonably and in good faith believes in the accuracy of the
document relied upon.

 

13.03                 STATEMENTS REQUIRED IN CERTIFICATE OR OPINION.

 

Each Officer’s Certificate or Opinion of Counsel with respect to compliance with
a condition or covenant provided for in this Indenture shall include:

 

(i)                                                   a statement that the
Person making such certificate or opinion has read such covenant or condition;

 

77

--------------------------------------------------------------------------------


 

(ii)                                                a brief statement as to the
nature and scope of the examination or investigation upon which the statements
or opinions contained in such certificate or opinion are based;

 

(iii)                                             a statement that, in the
opinion of such Person, he or she has made such examination or investigation as
is necessary to enable him or her to express an informed opinion as to whether
or not such covenant or condition has been complied with; and

 

(iv)                                            a statement as to whether or
not, in the opinion of such Person, such condition or covenant has been complied
with.

 

13.04                 COMMUNICATION BY HOLDERS WITH OTHER HOLDERS.

 

Holders may communicate pursuant to TIA § 312(b) with other Holders with respect
to their rights under this Indenture or the Securities.  The Company, the
Trustee, the Registrar and anyone else shall have the protection of TIA §
312(c).

 

13.05                 RULES BY TRUSTEE AND AGENTS.

 

The Registrar, Paying Agent or Conversion Agent may make reasonable rules and
set reasonable requirements for their respective functions.

 

13.06                 LEGAL HOLIDAYS.

 

A “Legal Holiday” is a Saturday, a Sunday or a day on which banking institutions
are not required to be open in the City of New York, in the State of New York. 
If a payment date is a Legal Holiday, payment may be made on the next succeeding
day that is not a Legal Holiday, and no interest shall accrue on that payment
for the intervening period.

 

A “Business Day” is a day other than a Legal Holiday.

 

13.07                 DUPLICATE ORIGINALS.

 

The parties may sign any number of copies of this Indenture.  Each signed copy
shall be an original, but all of them together represent the same agreement. 
Delivery of an executed counterpart by facsimile shall be effective as delivery
of a manually executed counterpart thereof.

 

13.08                 GOVERNING LAW.

 

THIS INDENTURE AND THE SECURITIES, AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING
UNDER OR RELATED TO THIS INDENTURE OR THE SECURITIES, SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD
TO THE CONFLICTS OF LAW PROVISIONS THEREOF OTHER THAN SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW).  EACH OF THE COMPANY AND THE TRUSTEE HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE

 

78

--------------------------------------------------------------------------------


 

LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS INDENTURE, THE SECURITIES OR THE TRANSACTION CONTEMPLATED
HEREBY.

 

13.09                 NO ADVERSE INTERPRETATION OF OTHER AGREEMENTS.

 

This Indenture may not be used to interpret another indenture, loan or debt
agreement of the Company or any of its Subsidiaries.  Any such indenture, loan
or debt agreement may not be used to interpret this Indenture.

 

13.10                 SUCCESSORS.

 

All agreements of the Company in this Indenture and the Securities shall bind
its successors and assigns.  All agreements of the Trustee in this Indenture
shall bind its successors.

 

13.11                 SEPARABILITY.

 

In case any provision in this Indenture or in the Securities shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby and a
Holder shall have no claim therefor against any party hereto.

 

13.12                 TABLE OF CONTENTS, HEADINGS, ETC.

 

The Table of Contents, Cross-Reference Table and headings of the Articles and
Sections of this Indenture have been inserted for convenience of reference only,
are not to be considered a part hereof and shall in no way modify or restrict
any of the terms or provisions hereof.

 

13.13                 CALCULATIONS IN RESPECT OF THE SECURITIES; ADJUSTMENT OF
PRICES.

 

(A)                              The Company and its agents shall make all
calculations under this Indenture and the Securities.  These calculations
include, but are not limited to, determinations of and adjustments to the
Conversion Rate or Conversion Price and determinations of the Trading Price of
the Securities, the Volume-Weighted Average Price, the Closing Sale Price of the
Common Stock, the amount of cash and/or the number of shares or amount of
Reference Property, if any, payable or issuable upon conversion of the
Securities and amounts of interest payable on the Securities.  The Company and
its agents shall make all of these calculations in good faith, and, absent
manifest error, such calculations shall be final and binding on all Holders. 
None of the Trustee, the Conversion Agent, the Security Registrar, the Bid
Solicitation Agent or the Paying Agent (in each case, if other than the Company)
shall have any responsibility for making such calculations nor for monitoring
the trading price of the Company’s Common Stock.  The Company shall provide a
copy of such calculations to each of the Trustee and the Conversion Agent (if
other than the Trustee) as required hereunder, and, absent such manifest error,
each of the Trustee and the Conversion Agent (if other than the Trustee) shall
be entitled to conclusively rely on the accuracy of any such calculation without
independent verification.  The Trustee shall forward the Company’s or the
Company’s agent’s calculations to any Holder upon the request of that Holder at
the Company’s sole cost and expense.

 

79

--------------------------------------------------------------------------------


 

(B)                                Whenever any provision of this Indenture
requires the Company to calculate the Closing Sale Prices, the Volume-Weighted
Average Prices, the Daily Conversion Values or the Daily Settlement Amounts over
a span of multiple days (including the Cash Settlement Averaging Period and the
Applicable Price for purposes of a Make-Whole Fundamental Change), the Board of
Directors will make appropriate adjustments to each to account for any
adjustment to the Conversion Rate that becomes effective, or any event requiring
an adjustment to the Conversion Rate where the Effective Date, Ex-Date or
expiration date (in the case of a tender or exchange offer) of the event occurs,
at any time during the period when such Closing Sale Prices, Volume-Weighted
Average Prices, Daily Conversion Values or Daily Settlement Amounts are to be
calculated.

 

13.14                 NO PERSONAL LIABILITY OF DIRECTORS, OFFICERS, EMPLOYEES OR
SHAREHOLDERS.

 

None of the Company’s past, present or future directors, officers, employees or
shareholders, as such, shall have any liability for any of the Company’s
obligations under this Indenture or the Securities or for any claim based on, or
in respect or by reason of, such obligations or their creation.  By accepting a
Security, each holder waives and releases all such liability.  This waiver and
release is part of the consideration for the issue of the Securities.

 

13.15                 FORCE MAJEURE.

 

In no event shall the Trustee be responsible or liable for any failure or delay
in the performance of its obligations hereunder arising out of or caused by,
directly or indirectly, forces beyond its control, including, without
limitation, strikes, work stoppages, accidents, acts of war or terrorism, civil
or military disturbances, nuclear or natural catastrophes or acts of God and
interruptions, loss or malfunctions of utilities, communications or computer
(software and hardware) services; it being understood that the Trustee shall use
reasonable efforts which are consistent with accepted practices in the banking
industry to resume performance as soon as practicable under the circumstances.

 

[The Remainder of This Page Intentionally Left Blank]

 

80

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the date first above written.

 

 

ACCURAY INCORPORATED

 

 

 

 

 

By:

/s/ Derek Bertocci

 

 

Name:

Derek Bertocci

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

By:

/s/ Darren J. Milliken

 

 

Name:

Darren J. Milliken

 

 

Title:

Senior Vice President, General Counsel

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee

 

 

 

 

 

By:

/s/ Alex Briffett

 

 

Name:

John A. (Alex) Briffett

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[Face of Security]

 

ACCURAY INCORPORATED

 

Certificate No.

 

[INSERT PRIVATE PLACEMENT LEGEND (SECURITIES) AND GLOBAL SECURITY LEGEND AS
REQUIRED]

 

3.75% Convertible Senior Notes due 2016 (the “Securities”)

 

CUSIP No. 004397 AA3

 

Accuray Incorporated, a Delaware corporation (the “Company,” which term includes
any successor corporation or other entity under the Indenture referred to on the
reverse hereof), for value received, hereby promises to pay to
[                  ], or its registered assigns, the principal sum [of
[                      ] dollars ($[                      ])](1) [as set forth
in the “Schedule of Exchanges of Interests in the Global Security” attached
hereto, which amount, taken together with the principal amounts of all other
outstanding Securities, shall not, unless permitted by the Indenture, exceed one
hundred million dollars ($100,000,000) (or one hundred fifteen million dollars
($115,000,000)) if the Initial Purchaser exercises its option to purchase Option
Securities in full as set forth in the Purchase Agreement) in aggregate at any
time, in accordance with the rules and procedures of the Depositary](2), on
August 1, 2016, and to pay interest thereon, as provided on the reverse hereof,
until the principal and any unpaid and accrued interest are paid or duly
provided for.

 

Interest Payment Dates: February 1 and August 1, with the first payment to be
made on February 1, 2012.

 

Record Dates: January 15 and July 15.

 

The provisions on the back of this certificate are incorporated as if set forth
on the face hereof.

 

--------------------------------------------------------------------------------

(1) This is included for Physical Securities.

 

(2) This is included for Global Securities.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Accuray Incorporated has caused this instrument to be duly
signed.

 

 

ACCURAY INCORPORATED

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Dated:

 

 

 

 

A-2

--------------------------------------------------------------------------------


 

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

 

This is one of the Securities referred to in the within-mentioned Indenture.

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee

 

 

By:

 

 

 

Authorized Signatory

 

 

 

Dated:

 

 

 

A-3

--------------------------------------------------------------------------------


 

[REVERSE OF SECURITY]

 

ACCURAY INCORPORATED

 

3.75% Convertible Senior Notes due 2016

 

1.                                       Interest.  Accuray Incorporated, a
Delaware corporation (the “Company”), promises to pay interest on the principal
amount of this Security at the rate per annum shown above.  The Company shall
pay interest, payable semi-annually in arrears, on February 1 and August 1 of
each year, with the first payment to be made on February 1, 2012.  Interest on
the Securities shall accrue on the principal amount from, and including, the
most recent date to which interest has been paid or provided for or, if no
interest has been paid, from, and including, August 1, 2011, in each case to,
but excluding, the next Interest Payment Date or Maturity Date, as the case may
be.  Interest shall be computed on the basis of a 360-day year of twelve 30-day
months.  The Company shall pay, in cash, interest on any overdue amount
(including, to the extent permitted by applicable law, overdue interest) at the
rate borne by the Securities.  In certain circumstances, Additional Interest
shall be payable in accordance with Section 4.09(A), Section 4.09(B) and
Section 6.02(B) of the Indenture and any reference to “interest” shall be deemed
to include any such Additional Interest.

 

2.                                       Maturity.  The Securities shall mature
on August 1, 2016.

 

3.                                       Method of Payment.  Except as provided
in the Indenture (as defined below), the Company shall pay interest on the
Securities to the Persons who are Holders of record of Securities at the close
of business on the Record Date set forth on the face of this Security
immediately preceding the applicable Interest Payment Date.  Holders must
surrender Securities to a Paying Agent to collect the principal amount plus, if
applicable, accrued and unpaid interest, if any, or the Fundamental Change
Repurchase Price, payable as herein provided on the Maturity Date or Fundamental
Change Repurchase Date, as applicable.

 

4.                                       Paying Agent, Registrar, Bid
Solicitation Agent, Conversion Agent and Custodian.  Initially, The Bank of New
York Mellon Trust Company, N.A. (the “Trustee”) shall act as Paying Agent,
Registrar, Conversion Agent and Custodian, and the Company shall act as Bid
Solicitation Agent.  The Company may change any Paying Agent, Registrar, Bid
Solicitation Agent or Conversion Agent without prior notice.

 

5.                                       Indenture.  The Company issued the
Securities under an Indenture dated as of August 1, 2011 (the “Indenture”)
between the Company and the Trustee.  The terms of the Securities include those
stated in the Indenture and those made part of the Indenture by reference to the
Trust Indenture Act of 1939 (15 U.S. Code §§ 77aaa-77bbbb) (the “TIA”) as
amended and in effect from time to time.  The Securities are subject to all
terms set forth in the Indenture, and Holders are referred to the Indenture for
a statement of such terms.  The Securities are general unsecured senior
obligations of the Company limited to $100,000,000 aggregate principal amount
(or $115,000,000 if the Initial Purchaser has elected to exercise in full the
Option to purchase up to an additional $15,000,000 aggregate principal amount of
the Securities), except as otherwise provided in the Indenture (and except for
Securities issued in substitution for destroyed, mutilated, lost or stolen
Securities).  Terms used herein without definition and which

 

A-4

--------------------------------------------------------------------------------


 

are defined in the Indenture have the meanings assigned to them in the
Indenture.  In the event of any inconsistency between the terms of this Security
and the terms of the Indenture, the terms of the Indenture shall control.

 

6.                                       Optional Redemption; No Sinking Fund. 
No sinking fund is provided for the Securities.  The Securities will not be
redeemable by the Company prior to August 1, 2014.  On or after August 1, 2014
and prior to the Maturity Date, the Company may redeem for cash all or a portion
of the Securities if the Closing Sale Price of the Common Stock exceeds 130% of
the applicable Conversion Price of such Securities for at least twenty (20)
Trading Days during any consecutive thirty (30) Trading Day period (including
the last Trading Day of such period) ending on the last Trading Day before the
date on which the Company provides a Redemption Notice as set forth in
Section 3.02 of the Indenture at the Redemption Price; provided that the Company
must make at least six semi-annual interest payments (including the interest
payments on February 1, 2012 and August 1, 2014) in the full amount required
under the Indenture before redeeming any Securities at its option.

 

7.                                       Repurchase at Option of Holder Upon a
Fundamental Change. Subject to the terms and conditions of the Indenture, in the
event of a Fundamental Change, each Holder of the Securities shall have the
right, at the Holder’s option, to require the Company to repurchase for cash
such Holder’s Securities including any portion thereof which is $1,000 in
principal amount or any integral multiple thereof on the Fundamental Change
Repurchase Date, at a price payable in cash equal to the Fundamental Change
Repurchase Price.

 

8.                                       Conversion.

 

Upon the occurrence of certain events and during certain periods, the Securities
shall be convertible into cash, shares of Common Stock, or a combination thereof
in accordance with Article X of the Indenture.  To convert a Security, a Holder
must satisfy the requirements of Section 10.02(A) of the Indenture.  A Holder
may convert a portion of a Security if the portion is $1,000 principal amount or
an integral multiple of $1,000 principal amount.

 

Upon conversion of a Security, the Holder thereof shall be entitled to receive
the cash, shares of Common Stock, or a combination thereof, payable upon
conversion in accordance with Article X of the Indenture, at the Conversion Rate
specified in the Indenture, as adjusted from time to time as provided in the
Indenture.

 

The Conversion Rate applicable to each Security that is surrendered for
conversion, in accordance with the Securities and Article X of the Indenture, at
any time during the Make-Whole Conversion Period with respect to a Make-Whole
Fundamental Change shall be increased to an amount equal to the Conversion Rate
that would, but for Section 10.15 of the Indenture, otherwise apply to such
Security pursuant to Article X of the Indenture, plus an amount equal to the
Make-Whole Applicable Increase.

 

9.                                       Denominations, Transfer, Exchange.  The
Securities are in registered form, without interest coupons, in denominations of
integral multiples of $1,000 principal amount.  The transfer of Securities may
be registered and Securities may be exchanged as provided in the Indenture.  The
Registrar may require a Holder, among other things, to furnish appropriate

 

A-5

--------------------------------------------------------------------------------


 

endorsements and transfer documents.  No service charge shall be made for any
such registration of transfer or exchange, but the Company may require payment
of a sum sufficient to cover any transfer tax or other similar governmental
charge that may be imposed in connection with certain transfers or exchanges as
required by law or set forth in the Indenture.  The Company or the Trustee, as
the case may be, shall not be required to register the transfer of or exchange
any Security for which the Holder has delivered, and not validly withdrawn, a
Purchase Notice in accordance with the Indenture, except (i) if the Company
defaults in the payment of the Fundamental Change Repurchase Price or (ii) with
respect to that portion of the Securities not being repurchased.  In the event
of any Optional Redemption in part, the Company shall not be required to
register the transfer of exchange of any Security so selected for Optional
Redemption, in whole or in part, except the unredeemed portion of any Security
being redeemed in part.

 

10.                                 Persons Deemed Owners.  The registered
Holder of a Security may be treated as the owner of such Security for all
purposes.

 

11.                                 Amendments, Supplements and Waivers.  The
Indenture contains provisions permitting the Company and the Trustee in certain
circumstances, without the consent of the Holders of the Securities, and in
certain other circumstances, with the consent of the Holders of at least a
majority in aggregate principal amount of the outstanding Securities, to amend
or supplement the Indenture or the Securities.

 

12.                                 Defaults and Remedies.  Subject to certain
exceptions, if an Event of Default occurs and is continuing, the Trustee by
notice to the Company or the Holders of at least twenty five percent (25%) in
principal amount of the Securities then outstanding by notice to the Company and
the Trustee may declare the principal of, and any accrued and unpaid interest
on, all Securities to be due and payable immediately.  If one of certain
bankruptcy- and insolvency-related Events of Default occurs and is continuing,
the principal of, and accrued and unpaid interest on, all the Securities shall
automatically become and be immediately due and payable without any declaration
or other act on the part of the Trustee or any Holder.  Subject to certain
exceptions, the Holders of a majority in aggregate principal amount of the
Securities then outstanding by written notice to the Trustee may rescind or
annul an acceleration and its consequences if certain conditions set forth in
the Indenture are satisfied.

 

13.                                 Trustee Dealings with the Company.  The
Trustee under the Indenture, or any banking institution serving as successor
Trustee thereunder, in its individual or any other capacity, may make loans to,
accept deposits from, and perform services for, the Company or its Affiliates,
and may otherwise deal with the Company or its Affiliates, as if it were not
Trustee.

 

14.                                 Authentication.  This Security shall not be
valid until authenticated by the manual or facsimile signature of the Trustee or
an authenticating agent in accordance with the Indenture.

 

15.                                 Abbreviations.  Customary abbreviations may
be used in the name of a Holder or an assignee, such as: TEN COM (= tenants in
common), TEN ENT (= tenants by the entirety), JT TEN (= joint tenants with right
of survivorship and not as tenants in common), CUST (= Custodian), and U/G/M/A
(Uniform Gifts to Minors Act).

 

A-6

--------------------------------------------------------------------------------


 

THE COMPANY SHALL FURNISH TO ANY HOLDER UPON WRITTEN REQUEST AND WITHOUT CHARGE
A COPY OF THE INDENTURE.  REQUESTS MAY BE MADE TO:

 

Accuray Incorporated

1310 Chesapeake Terrace

Sunnyvale, California 94089

Attn: General Counsel

 

A-7

--------------------------------------------------------------------------------


 

ATTACHMENT 1

 

FORM OF ASSIGNMENT

 

I or we assign to

 

 

 

PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER

 

 

 

(please print or type name and address)

 

 

 

the within Security and all rights thereunder, and hereby irrevocably constitute
and appoint

 

 

Attorney to transfer the Security on the books of the Company with full power of
substitution in the premises.

 

 

Dated:

 

 

 

 

 

 

 

 

NOTICE: The signature on this assignment must correspond with the name as it
appears upon the face of the within Security in every particular without
alteration or enlargement or any change whatsoever and be guaranteed by a
guarantor institution participating in the Securities Transfer Agents Medallion
Program or in such other guarantee program acceptable to the Registrar.

 

 

 

 

Signature Guarantee:

 

 

 

A-8

--------------------------------------------------------------------------------


 

In connection with any transfer of this Security occurring prior to the Resale
Restriction Termination Date, the undersigned confirms that it is making, and it
has not utilized any general solicitation or general advertising in connection
with, the transfer:

 

[Check One]

 

(1)

o

to Accuray Incorporated or any Subsidiary thereof; or

 

 

 

(2)

o

pursuant to a registration statement which has become effective under the
Securities Act of 1933, as amended (the “Securities Act”) (which is not expected
to be available); or

 

 

 

(3)

o

to a Qualified Institutional Buyer in compliance with Rule 144A under the
Securities Act; or

 

 

 

(4)

o

pursuant to an exemption from registration provided by Rule 144 under the
Securities Act (if available) or any other available exemption from the
registration requirements of the Securities Act.

 

Unless one of the items (1) through (4) is checked, the Registrar shall refuse
to register any of the Securities evidenced by this certificate in the name of
any person other than the registered Holder thereof; provided, however, that if
item (4) is checked, the Company, the transfer agent or the Registrar may
require, prior to registering any such transfer of the Securities, in their sole
discretion, such written legal opinions, certifications and other evidence as
the Registrar or the Company have reasonably requested to confirm that such
transfer is being made pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the Securities Act.  If item (3) is
checked, the purchaser must complete the certification below.

 

If none of the foregoing items are checked, the Trustee or Registrar shall not
be obligated to register this Security in the name of any person other than the
Holder hereof unless and until the conditions to any such transfer of
registration set forth herein and in the Indenture shall have been satisfied.

 

Dated:

 

 

Signed:

 

 

 

 

(Sign exactly as name appears on the other side of this Security)

 

 

 

Signature Guarantee:

 

 

 

 

A-9

--------------------------------------------------------------------------------


 

TO BE COMPLETED BY PURCHASER IF (3) ABOVE IS CHECKED

 

The undersigned represents and warrants that it is purchasing this Security for
its own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act of 1933, as amended,
and is aware that the sale to it is being made in reliance on Rule 144A and
acknowledges that it has received such information regarding the Company as the
undersigned has requested pursuant to Rule 144A and acknowledges that the
transferor is relying upon the undersigned’s foregoing representations in order
to claim the exemption from registration provided by Rule 144A.

 

Dated:

 

 

 

 

 

 

NOTICE:

To be executed by an executive officer

 

A-10

--------------------------------------------------------------------------------


 

ATTACHMENT 2

 

FORM OF CONVERSION NOTICE

 

To convert this Security in accordance with the Indenture, check the box: o

 

To convert only part of this Security, state the principal amount to be
converted (must be in multiples of $1,000):

 

$                  

 

If you want the stock certificate representing the Common Stock, if any,
issuable upon conversion made out in another person’s name, fill in the form
below:

 

(Insert other person’s soc. sec. or tax I.D. no.)

 

(Print or type other person’s name, address and zip code)

 

Date:

 

 

Signature(s):

 

 

 

 

 

 

 

 

 

 

 

 

(Sign exactly as your name(s) appear(s) on the other side of this Security)

 

 

 

Signature(s) guaranteed by:

 

 

 

 

 

 

(All signatures must be guaranteed by a guarantor institution participating in
the Securities Transfer Agents Medallion Program or in such other guarantee
program acceptable to the Trustee.)

 

A-11

--------------------------------------------------------------------------------


 

ATTACHMENT 3

 

FORM OF PURCHASE NOTICE

 

Certificate No. of Security:

 

If you want to elect to have this Security purchased by the Company pursuant to
Section 3.05 of the Indenture, check the box:  o

 

If you want to elect to have only part of this Security purchased by the Company
pursuant to Section 3.05 of the Indenture, state the principal amount to be so
purchased by the Company:

 

$                                                                                

(in an integral multiple of $1,000)

 

Date:

 

 

Signature(s):

 

 

 

 

 

 

 

 

 

 

 

 

(Sign exactly as your name(s) appear(s) on the other side of this Security)

 

 

 

Signature(s) guaranteed by:

 

 

 

 

(All signatures must be guaranteed by a guarantor institution participating in
the Securities Transfer Agents Medallion Program or in such other guarantee
program acceptable to the Trustee.)

 

A-12

--------------------------------------------------------------------------------


 

SCHEDULE A(3)

 

SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL SECURITY

 

Accuray Incorporated
3.75% Convertible Senior Notes due 2016

 

The initial principal amount of this Global Security is                DOLLARS
($[                  ]).  The following increases or decreases in this Global
Security have been made:

 

Date of Exchange

 

Amount of
decrease in
Principal Amount
of this Global
Security

 

Amount of
increase in
Principal Amount
of this Global
Security

 

Principal Amount
of this Global
Security following
such decrease or
increase

 

Signature of
authorized
signatory of
Trustee or
Custodian

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(3) This is included for Global Securities.

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B-1A

 

FORM OF PRIVATE PLACEMENT LEGEND (SECURITIES)

 

THIS SECURITY AND ANY SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THIS
SECURITY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. NEITHER THIS SECURITY, ANY
SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THIS SECURITY NOR ANY
INTEREST OR PARTICIPATION HEREIN OR THEREIN MAY BE REOFFERED, SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION.

 

BY ITS ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER
AGREES FOR THE BENEFIT OF ACCURAY INCORPORATED (THE “COMPANY”) THAT IT WILL NOT
OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY BENEFICIAL
INTEREST HEREIN PRIOR TO THE DATE THAT IS THE LATER OF (X) ONE YEAR AFTER THE
LAST ORIGINAL ISSUE DATE HEREOF OR SUCH SHORTER PERIOD OF TIME AS PERMITTED BY
RULE 144 UNDER THE SECURITIES ACT OR ANY SUCCESSOR PROVISION THEREUNDER, AND
(Y) SUCH LATER DATE, IF ANY, AS MAY BE REQUIRED BY APPLICABLE LAW, EXCEPT ONLY:

 

(A)                              TO THE COMPANY OR ANY SUBSIDIARY THEREOF; OR

 

(B)                                PURSUANT TO A REGISTRATION STATEMENT WHICH
HAS BECOME EFFECTIVE UNDER THE SECURITIES ACT (WHICH IS NOT EXPECTED TO BE
AVAILABLE); OR

 

(C)                                TO A QUALIFIED INSTITUTIONAL BUYER IN
COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT; OR

 

(D)                               PURSUANT TO AN EXEMPTION FROM REGISTRATION
PROVIDED BY RULE 144 UNDER THE SECURITIES ACT (IF AVAILABLE) OR ANY OTHER
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE (D) ABOVE,
THE COMPANY, THE TRUSTEE AND THE TRANSFER AGENT RESERVE THE RIGHT TO REQUIRE THE
DELIVERY OF SUCH LEGAL OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS
MAY REASONABLY BE REQUIRED IN ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS
BEING MADE IN COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS. NO REPRESENTATION IS MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 

B-1A-1

--------------------------------------------------------------------------------


 

EXHIBIT B-1B

 

FORM OF PRIVATE PLACEMENT LEGEND (COMMON STOCK)

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. NEITHER THIS
SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN OR THEREIN MAY BE REOFFERED,
SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, REGISTRATION.

 

BY ITS ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER
AGREES FOR THE BENEFIT OF ACCURAY INCORPORATED (THE “COMPANY”) THAT IT WILL NOT
OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY BENEFICIAL
INTEREST HEREIN PRIOR TO THE DATE THAT IS THE LATER OF (X) ONE YEAR AFTER THE
LAST ORIGINAL ISSUE DATE HEREOF OR SUCH SHORTER PERIOD OF TIME AS PERMITTED BY
RULE 144 UNDER THE SECURITIES ACT OR ANY SUCCESSOR PROVISION THEREUNDER, AND
(Y) SUCH LATER DATE, IF ANY, AS MAY BE REQUIRED BY APPLICABLE LAW, EXCEPT ONLY:

 

(A)                              TO THE COMPANY OR ANY SUBSIDIARY THEREOF; OR

 

(B)                                PURSUANT TO A REGISTRATION STATEMENT WHICH
HAS BECOME EFFECTIVE UNDER THE SECURITIES ACT (WHICH IS NOT EXPECTED TO BE
AVAILABLE); OR

 

(C)                                TO A QUALIFIED INSTITUTIONAL BUYER IN
COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT; OR

 

(D)                               PURSUANT TO AN EXEMPTION FROM REGISTRATION
PROVIDED BY RULE 144 UNDER THE SECURITIES ACT (IF AVAILABLE) OR ANY OTHER
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE (D) ABOVE,
THE COMPANY, THE TRUSTEE AND THE TRANSFER AGENT RESERVE THE RIGHT TO REQUIRE THE
DELIVERY OF SUCH LEGAL OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS
MAY REASONABLY BE REQUIRED IN ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS
BEING MADE IN COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS. NO REPRESENTATION IS MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 

B-1B-1

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

FORM OF LEGEND FOR GLOBAL SECURITY

 

Any Global Security authenticated and delivered hereunder shall bear a legend
(which would be in addition to any other legends required in the case of a
Restricted Security) in substantially the following form:

 

THIS SECURITY IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE
HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF A DEPOSITARY OR A
NOMINEE OF A DEPOSITARY OR A SUCCESSOR DEPOSITARY.  THIS SECURITY IS NOT
EXCHANGEABLE FOR SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER THAN THE
DEPOSITARY OR ITS NOMINEE EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE
INDENTURE, AND NO TRANSFER OF THIS SECURITY (OTHER THAN A TRANSFER OF THIS
SECURITY AS A WHOLE BY THE DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR BY A
NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR ANOTHER NOMINEE OF THE
DEPOSITARY) MAY BE REGISTERED EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN
THE INDENTURE.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

 

TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT
NOT IN PART, TO NOMINEES OF CEDE & CO. OR TO A SUCCESSOR THEREOF OR SUCH
SUCCESSOR’S NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL SECURITY SHALL BE
LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN
SECTION 2.16 OF THE INDENTURE.

 

B-2-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Form of Notice of Transfer Pursuant to Registration Statement

 

Accuray Incorporated

1310 Chesapeake Terrace

Sunnyvale, California 94089

Attention: General Counsel

 

The Bank of New York Mellon Trust Company, N.A.

700 S. Flower Street, Suite 500

Los Angeles, CA 90017

Attention: Corporate Unit

Facsimile: (213) 630-6298

 

Re:                               Accuray Incorporated (the “Company”) 3.75%
Convertible Senior Notes due 2016 (the “Securities”)

 

Ladies and Gentlemen:

 

Please be advised that                            has transferred
$                       aggregate principal amount of the Securities and
                 shares of Common Stock, par value $0.001 per share, of the
Company issued on conversion of the Securities (“Common Stock”) pursuant to an
effective Shelf Registration Statement on Form S-3 (File
No. 333-                ).

 

We hereby certify that the prospectus delivery requirements, if any, of the
Securities Act of 1933 as amended, have been satisfied with respect to the
transfer described above and that the above-named beneficial owner of the
Securities or Common Stock is named as a “Selling Security Holder” in the
Prospectus dated                   , or in amendments or supplements thereto
(the “Prospectus”), and that the aggregate principal amount of the Securities
and the number of shares of Common Stock transferred are [a portion of] the
Securities and Common Stock listed in such Prospectus, as amended or
supplemented, opposite such owner’s name.

 

 

 

Very truly yours,

 

 

 

 

 

 

 

(Name)

 

C-1

--------------------------------------------------------------------------------